 

Exhibit 10.1

 



 

 

RFT 2015-FL1 ISSUER, LTD.,
as Issuer,

 

RFT 2015-FL1 CO-ISSUER, LLC,
as Co-Issuer,

 

REALTY FINANCE OPERATING PARTNERSHIP, L.P.,
as Advancing Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Note Administrator

 

INDENTURE

 

Dated as of October 19, 2015

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1       DEFINITIONS       Section 1.1 Definitions 3
Section 1.2 Interest Calculation Convention 31 Section 1.3 Rounding Convention
32       ARTICLE 2       THE NOTES       Section 2.1 Forms Generally 32 Section
2.2 Forms of Notes and Certificate of Authentication 32 Section 2.3 Authorized
Amount; Stated Maturity Date; and Denominations 33 Section 2.4 Execution,
Authentication, Delivery and Dating 34 Section 2.5 Registration, Registration of
Transfer and Exchange 35 Section 2.6 Mutilated, Defaced, Destroyed, Lost or
Stolen Note 42 Section 2.7 Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved 43 Section 2.8 Persons Deemed Owners 46
Section 2.9 Cancellation 47 Section 2.10 Global Notes; Definitive Notes;
Temporary Notes 47 Section 2.11 U.S. Tax Treatment of Notes and the Issuer 49
Section 2.12 Authenticating Agents 49 Section 2.13 Forced Sale on Failure to
Comply with Restrictions 50 Section 2.14 No Gross Up 51       ARTICLE 3      
CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS       Section 3.1 General
Provisions 51 Section 3.2 Security for Notes 53 Section 3.3 Transfer of
Collateral 55       ARTICLE 4       SATISFACTION AND DISCHARGE       Section 4.1
Satisfaction and Discharge of Indenture 63

 

 -i- 

 

 

Section 4.2 Application of Amounts held in Trust 65 Section 4.3 Repayment of
Amounts Held by Paying Agent 65 Section 4.4 Limitation on Obligation to Incur
Company Administrative Expenses 65       ARTICLE 5       REMEDIES       Section
5.1 Events of Default 66 Section 5.2 Acceleration of Maturity; Rescission and
Annulment 68 Section 5.3 Collection of Indebtedness and Suits for Enforcement by
Trustee 70 Section 5.4 Remedies 72 Section 5.5 Preservation of Collateral 74
Section 5.6 Trustee May Enforce Claims Without Possession of Notes 75 Section
5.7 Application of Amounts Collected 75 Section 5.8 Limitation on Suits 75
Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest 76 Section 5.10 Restoration of Rights and Remedies 76 Section 5.11
Rights and Remedies Cumulative 77 Section 5.12 Delay or Omission Not Waiver 77
Section 5.13 Control by the Controlling Class 77 Section 5.14 Waiver of Past
Defaults 78 Section 5.15 Undertaking for Costs 78 Section 5.16 Waiver of Stay or
Extension Laws 79 Section 5.17 Sale of Collateral 79 Section 5.18 Action on the
Notes 80       ARTICLE 6       THE TRUSTEE AND NOTE ADMINISTRATOR       Section
6.1 Certain Duties and Responsibilities 80 Section 6.2 Notice of Default 82
Section 6.3 Certain Rights of Trustee and Note Administrator 82 Section 6.4 Not
Responsible for Recitals or Issuance of Notes 85 Section 6.5 May Hold Notes 85
Section 6.6 Amounts Held in Trust 85 Section 6.7 Compensation and Reimbursement
85 Section 6.8 Corporate Trustee Required; Eligibility 87 Section 6.9
Resignation and Removal; Appointment of Successor 87 Section 6.10 Acceptance of
Appointment by Successor 89 Section 6.11 Merger, Conversion, Consolidation or
Succession to Business of Trustee and Note Administrator 90 Section 6.12
Co-Trustees and Separate Trustee 90 Section 6.13 Direction to enter into the
Servicing Agreement 91 Section 6.14 Representations and Warranties of the
Trustee 92

 

 -ii- 

 

 

Section 6.15 Representations and Warranties of the Note Administrator 92 Section
6.16 Requests for Consents 93 Section 6.17 Withholding 93       ARTICLE 7      
COVENANTS       Section 7.1 Payment of Principal and Interest 94 Section 7.2
Maintenance of Office or Agency 94 Section 7.3 Amounts for Note Payments to be
Held in Trust 95 Section 7.4 Existence of the Issuer and Co-Issuer 97 Section
7.5 Protection of Collateral 99 Section 7.6 Notice of Any Amendments 101 Section
7.7 Performance of Obligations 101 Section 7.8 Negative Covenants 102 Section
7.9 Statement as to Compliance 104 Section 7.10 Issuer and Co-Issuer May
Consolidate or Merge Only on Certain Terms 105 Section 7.11 Successor
Substituted 108 Section 7.12 No Other Business 108 Section 7.13 Reporting 108
Section 7.14 Calculation Agent 109 Section 7.15 REIT Status 109 Section 7.16
Permitted Subsidiaries 111 Section 7.17 Repurchase Requests 112 Section 7.18
Servicing of Mortgage Loans and Control of Servicing Decisions 112 Section 7.19
ABS Due Diligence Services 112       ARTICLE 8       SUPPLEMENTAL INDENTURES    
  Section 8.1 Supplemental Indentures Without Consent of Securityholders 112
Section 8.2 Supplemental Indentures with Consent of Securityholders 115 Section
8.3 Execution of Supplemental Indentures 117 Section 8.4 Effect of Supplemental
Indentures 118 Section 8.5 Reference in Notes to Supplemental Indentures 119    
  ARTICLE 9       REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES       Section
9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption 119 Section 9.2 Notice of Redemption 121 Section 9.3 Notice of
Redemption or Maturity by the Issuer 121

 

 -iii- 

 

 

Section 9.4 Notes Payable on Redemption Date 122 Section 9.5 Mandatory
Redemption 122       ARTICLE 10       ACCOUNTS, ACCOUNTINGS AND RELEASES      
Section 10.1 Collection of Amounts; Custodial Account 122 Section 10.2
[Reserved.] 123 Section 10.3 Payment Account 123 Section 10.4 [Reserved.] 123
Section 10.5 [Reserved.] 123 Section 10.6 [Reserved.] 123 Section 10.7 Interest
Advances 123 Section 10.8 Reports by Parties 127 Section 10.9 Reports;
Accountings 127 Section 10.10 Release of Mortgage Assets; Release of Collateral
130 Section 10.11 [Reserved.] 131 Section 10.12 Information Available
Electronically 131 Section 10.13 Investor Q&A Forum; Investor Registry 134
Section 10.14 Certain Procedures 136       ARTICLE 11       APPLICATION OF FUNDS
      Section 11.1 Disbursements of Amounts from Payment Account 136 Section
11.2 Securities Accounts 140       ARTICLE 12       SALE OF MORTGAGE ASSETS;
FUTURE FUNDING ESTIMATES       Section 12.1 Sales of Mortgage Assets 140 Section
12.2 [Reserved.] 142 Section 12.3 Ongoing Future Advance Estimates 142      
ARTICLE 13       NOTEHOLDERS’ RELATIONS       Section 13.1 Subordination 144
Section 13.2 Standard of Conduct 145

 

 -iv- 

 

 

ARTICLE 14       MISCELLANEOUS       Section 14.1 Form of Documents Delivered to
the Trustee and Note Administrator 145 Section 14.2 Acts of Securityholders 146
Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Directing Holder and the
Rating Agencies 147 Section 14.4 Notices to Noteholders; Waiver 149 Section 14.5
Effect of Headings and Table of Contents 150 Section 14.6 Successors and Assigns
150 Section 14.7 Severability 150 Section 14.8 Benefits of Indenture 150 Section
14.9 Governing Law; Waiver of Jury Trial 151 Section 14.10 Submission to
Jurisdiction 151 Section 14.11 Counterparts 151 Section 14.12 Liability of
Co-Issuers 151 Section 14.13 17g-5 Information 152 Section 14.14 Rating Agency
Condition 154 Section 14.15 Patriot Act Compliance 154       ARTICLE 15      
ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS       Section 15.1
Assignment of Mortgage Asset Purchase Agreement 155       ARTICLE 16      
ADVANCING AGENT       Section 16.1 Liability of the Advancing Agent 156 Section
16.2 Merger or Consolidation of the Advancing Agent 156 Section 16.3 Limitation
on Liability of the Advancing Agent and Others 157 Section 16.4 Representations
and Warranties of the Advancing Agent 157 Section 16.5 Resignation and Removal;
Appointment of Successor 158 Section 16.6 Acceptance of Appointment by Successor
Advancing Agent 159 Section 16.7 Removal and Replacement of Backup Advancing
Agent 160

 

SCHEDULES           Schedule A   Schedule of Mortgage Assets Schedule B   LIBOR

 

 -v- 

 

 

EXHIBITS           Exhibit A   Form of Notes Exhibit B-1   Form of Transfer
Certificate – Regulation S Global Note Exhibit B-2   Form of Transfer
Certificate – Rule 144A Global Note Exhibit B-3   Form of Transfer Certificate –
Definitive Note Exhibit C   Form of Custodian Post-Closing Certification Exhibit
D   Form of Request for Release Exhibit E   Form of NRSRO Certification Exhibit
F   Form of Note Administrator’s Monthly Report Exhibit G-1   Form of Investor
Certification (for Non-Borrower Affiliates) Exhibit G-2   Form of Investor
Certification (for Borrower Affiliates) Exhibit H   Form of Online Market Data
Provider Certification

 

 -vi- 

 

 

INDENTURE, dated as of October 19, 2015, by and among RFT 2015-FL1 ISSUER, LTD.,
an exempted company incorporated in the Cayman Islands with limited liability
(the “Issuer”), RFT 2015-FL1 CO-ISSUER, LLC, a limited liability company formed
under the laws of Delaware (the “Co-Issuer”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (herein, together with its permitted
successors and assigns in the trusts hereunder, the “Trustee”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as note administrator,
paying agent, calculation agent, transfer agent, authentication agent, custodian
and backup advancing agent (in all of the foregoing capacities, together with
its permitted successors and assigns, the “Note Administrator”), and REALTY
FINANCE OPERATING PARTNERSHIP, L.P. (including any successor by merger, “RFT
Operating Partnership”), a Delaware limited partnership, as advancing agent
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”).

 

PRELIMINARY STATEMENT

 

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Trustee and the Advancing
Agent are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein):

 

(a)          the Mortgage Assets that the Issuer has purchased on the Closing
Date and all payments thereon or with respect thereto other than Retained
Interests, if any, under, and as defined in, the Mortgage Asset Purchase
Agreement,

 

(b)          the Servicing Accounts, the Payment Account, the Custodial Account
and the related security entitlements and all income from the investment of
funds in any of the foregoing at any time credited to any of the foregoing
accounts,

 

(c)          the Eligible Investments,

 

(d)          the rights of the Issuer under the Mortgage Asset Purchase
Agreement, the Company Administration Agreement and the Servicing Agreement,

 

 

 

 

(e)          all amounts delivered to the Note Administrator (directly or
through a securities intermediary),

 

(f)           all other investment property, instruments and general intangibles
in which the Issuer has an interest, other than the Excepted Property,

 

(g)          the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

 

(h)          all proceeds with respect to the foregoing clauses (a) through (g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Notes equally and ratably without prejudice,
priority or distinction between any Note and any other Note for any reason,
except as expressly provided in this Indenture (including, but not limited to,
the Priority of Payments) and to secure (i) the payment of all amounts due on
and in respect of the Notes in accordance with their terms, (ii) the payment of
all other sums payable under this Indenture and (iii) compliance with the
provisions of this Indenture, all as provided in this Indenture (together, the
“Secured Obligations”). The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted by or on behalf of the Issuer
to the Trustee for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definitions
of “Mortgage Asset” or “Eligible Investment,” as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

 -2- 

 

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           Definitions

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

 

“17g-5 Information”: The meaning specified in Section 14.3(i) hereof.

 

“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.

 

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at
https://www.usbank.com/cdo, under the “NRSRO” tab for this transaction. Any
change of the 17g-5 Website shall only occur after notice has been delivered by
the 17g-5 Information Provider to the Issuer, the Note Administrator, the
Trustee, the Placement Agents and the Rating Agencies, which notice shall set
forth the date of change and new location of the 17g-5 Website.

 

“1940 Act”: Investment Company Act of 1940, as amended.

 

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

 

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

 

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation.

 

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

 

“Advance Rate”: The meaning specified in the Servicing Agreement.

 

“Advancing Agent”: Realty Finance Operating Partnership, L.P., a Delaware
limited partnership, solely in its capacity as advancing agent hereunder, unless
a successor Person shall have become the Advancing Agent pursuant to the
applicable provisions of this Indenture, and thereafter “Advancing Agent” shall
mean such successor Person.

 

 -3- 

 

 

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Class A Notes on such
Payment Date prior to giving effect to distributions with respect to such
Payment Date.

 

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that neither RFT
Operating Partnership nor any of RFT Operating Partnership’s subsidiaries shall
be deemed to be Affiliates of the Issuer. The Note Administrator, the Servicer
and Trustee may rely on certifications of any Holder or party hereto regarding
such Person’s affiliations.

 

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination. The
Aggregate Outstanding Amount of the Class B Notes and the Class C Notes will be
increased by the amount of any Deferred Interest on such Classes.

 

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the aggregate Principal Balance of the Mortgage
Assets, and (ii) the aggregate Principal Balance of all Principal Proceeds held
as Cash and Eligible Investments.

 

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.

 

“Appraisal”: The meaning specified in the Servicing Agreement.

 

“Appraisal Reduction Amount”: The meaning specified in the Servicing Agreement.

 

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

 

 -4- 

 

 

“Asset Documents”: The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, co-lender agreement or other agreement
pursuant to which a Mortgage Asset or Mortgage Loan has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Mortgage Asset or Mortgage Loan or of which holders of such
Mortgage Asset or Mortgage Loan are the beneficiaries.

 

“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

 

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Servicer, a “Responsible Officer” of
the Servicer as set forth in the Servicing Agreement. With respect to the Note
Administrator or the Trustee or any other bank or trust company acting as
trustee of an express trust, a Trust Officer. Each party may receive and accept
a certification of the authority of any other party as conclusive evidence of
the authority of any Person to act, and such certification may be considered as
in full force and effect until receipt by such other party of written notice to
the contrary.

 

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and “A” by DBRS (or, if not rated by DBRS, an equivalent rating by any
two other NRSROs (which may include Moody’s)) and a short-term unsecured debt
rating from Moody’s at least equal to “P-1.”

 

“Backup Advancing Agent Fee”: The fee payable monthly in arrears on each Payment
Date to the Backup Advancing Agent in accordance with the Priority of Payments,
equal to 0.001% per annum on the Aggregate Outstanding Amount of the Class A
Notes on such Payment Date prior to giving effect to distributions with respect
to such Payment Date.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2013 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2008 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2008 of the Cayman Islands, each as amended
from time to time.

 

“Barclays”: Barclays Capital Inc.

 

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

 

 -5- 

 

 

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

 

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the States of Illinois,
Texas, California or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

 

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

 

“Calculation Amount”: With respect to (i) any Mortgage Asset that is a Modified
Mortgage Asset, the Principal Balance of such Mortgage Asset, minus any
Appraisal Reduction Amount allocated to such Mortgage Asset; and (ii) any
Mortgage Asset that is a Defaulted Mortgage Asset, the lesser of (a) the Moody’s
Recovery Rate of such Mortgage Asset multiplied by the Principal Balance of such
Mortgage Asset and (b) the Principal Balance of such Mortgage Asset, minus any
Appraisal Reduction Amount allocated to such Mortgage Asset.

 

With respect to any Pari Passu Participated Mortgage Loan, any Calculation
Amount will be deemed allocated on a pro rata and pari passu basis among the
related Participations (based on the outstanding principal balance thereof).

 

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

 

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Class”: The Class A Notes, the Class B Notes and the Class C Notes, as
applicable.

 

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful).

 

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class A Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A Rate.

 

“Class A Notes”: The Class A Senior Secured Floating Rate Notes due 2030, issued
by the Issuer and the Co-Issuer pursuant to this Indenture.

 

 -6- 

 

 

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in May 2020, 1.75%, and (ii) with respect to each
Payment Date (and related Interest Accrual Period) on and after the Payment Date
in May 2020, 2.25%.

 

“Class B Defaulted Interest Amount”: If no Class A Notes are outstanding, with
respect to the Class B Notes as of each Payment Date, the accrued and unpaid
amount due to Holders of the Class B Notes on account of any shortfalls in the
payment of the Class B Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful).

 

“Class B Deferred Interest Amount”: So long as any Class A Notes are
Outstanding, any interest due on the Class B Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

 

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class B Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class B Rate.

 

“Class B Notes”: The Class B Second Priority Secured Floating Rate Notes due
2030, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in June 2020, 3.88%, and (ii) with respect to each
Payment Date (and related Interest Accrual Period) on and after the Payment Date
in June 2020, 5.38%.

 

“Class C Defaulted Interest Amount”: If no Class A Notes or Class B Notes are
outstanding, with respect to the Class C Notes as of each Payment Date, the
accrued and unpaid amount due to Holders of the Class C Notes on account of any
shortfalls in the payment of the Class C Interest Distribution Amount with
respect to any preceding Payment Date or Payment Dates, together with interest
accrued thereon (to the extent lawful).

 

“Class C Deferred Interest Amount”: So long as any Class A Notes or Class B
Notes are Outstanding, any interest due on the Class C Notes that is not paid as
a result of the operation of the Priority of Payments on any Payment Date.

 

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class C Rate.

 

 -7- 

 

 

“Class C Notes”: The Class C Third Priority Secured Floating Rate Notes due
2030, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) (i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in July 2020, 5.25%, and (ii) with respect to each
Payment Date (and related Interest Accrual Period) on and after the Payment Date
in July 2020, 6.75%.

 

“Clean-up Call”: The meaning specified in Section 9.1 hereof.

 

“Clean-up Call Date”: The meaning specified in Section 9.1 hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“Closing Date”: October 19, 2015.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Co-Issuer”: RFT 2015-FL1 Co-Issuer, LLC, a limited liability company formed
under the laws of the State of Delaware, until a successor Person shall have
become the Co-Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Co-Issuer” shall mean such successor Person.

 

“Co-Issuers”: The Issuer and the Co-Issuer.

 

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

 

“Collection Account”: The meaning specified in the Servicing Agreement.

 

“Committed Warehouse Line”: The meaning specified in the Servicing Agreement.

 

“Companion Participation Holder”: The holder of any Related Future Funding
Participation.

 

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and among the Issuer, RFT Holder and the Company
Administrator, as modified and supplemented and in effect from time to time.

 

 -8- 

 

 

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes, (iii) the LLC Managers (including indemnification),
(iv) the independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer), and any
registered office and government filing fees, in each case, payable in the order
in which invoices are received by the Issuer, (v) a Rating Agency for fees and
expenses in connection with any rating (including the annual fee payable with
respect to the monitoring of any rating) of the Notes, including fees and
expenses due or accrued in connection with any credit assessment or rating of
the Mortgage Assets, (vi) the Advancing Agent or other Persons as
indemnification pursuant Section 16.3, (vii) the Servicer or the Special
Servicer as indemnification or reimbursement of expenses pursuant to the
Servicing Agreement, (viii) the CREFC® Intellectual Property Royalty License
Fee, (ix) the Preferred Share Paying Agent and the Share Registrar pursuant to
the Preferred Share Paying Agency Agreement (including amounts payable as
indemnification), (x) any other Person in respect of any governmental fee,
charge or tax (including any FATCA compliance costs) in relation to the Issuer
or the Co-Issuer (in each case as certified by an Authorized Officer of the
Issuer or the Co-Issuer to the Note Administrator), in each case, payable in the
order in which invoices are received by the Issuer, and (xi)  any other Person
in respect of any other fees or expenses (including indemnifications) permitted
under this Indenture (including, without limitation, any costs or expenses
incurred in connection with certain modeling systems and services) and the
documents delivered pursuant to or in connection with this Indenture and the
Notes and any amendment or other modification of any such documentation, in each
case unless expressly prohibited under this Indenture (including, without
limitation, the payment of all transaction fees and all legal and other fees and
expenses required in connection with the purchase of any Mortgage Assets or any
other transaction authorized by this Indenture), in each case, payable in the
order in which invoices are received by the Issuer; provided that Company
Administrative Expenses shall not include amounts payable in respect of the
Notes.

 

“Company Administrator”: Appleby Trust (Cayman) Ltd., a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.

 

“Consultation Termination Event”: The meaning specified in the Servicing
Agreement.

 

“Control Shift Event”: The meaning specified in the Servicing Agreement.

 

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, and then the Class C Notes, so long as any Class C Notes are
Outstanding.

 

 -9- 

 

 

“Corporate Trust Office”: The designated corporate trust office of the Trustee
and Note Administrator, currently located at: (a) for Note transfer purposes and
presentment of the Notes for final payment thereon, 111 Fillmore Ave E, St.
Paul, MN 55107-1402, Attention: Bondholder Services – EP-MIN-WS2N –RFT 2015-FL1
Issuer, Ltd.; (b) for the delivery of the Asset Documents, 1133 Rankin Street,
Suite 100, St. Paul, Minnesota 55116, Attention: Commercial Certifications – RFT
2015-FL1, fax: (651) 695-6102; and (c) for all other purposes, 190 South LaSalle
Street, 8th Floor, Chicago, Illinois 60603, Attention: Corporate Trust
Services–RFT 2015-FL1 Issuer, Ltd., fax: (312) 332-8010, or such other address
as the Note Administrator or Trustee, as applicable, may designate from time to
time by notice to the Noteholders, the Holder of the Preferred Shares, the 17g-5
Information Provider and the parties hereto.

 

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Period. Such amounts shall be
computed for the same period and on the same interest accrual basis respecting
which any related interest payment due or deemed due on the related Mortgage
Asset is computed and shall be prorated for partial periods.

 

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Mortgage Asset, a rate equal to 0.0005% per annum.

 

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

 

“Custodian”: The meaning specified in Section 3.3(a) hereof.

 

“DBRS”: DBRS, Inc. and its successors in interest.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the Class B
Defaulted Interest Amount and/or the Class C Defaulted Interest Amount, as the
context requires.

 

“Defaulted Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Defaulted Mortgage Loan.

 

“Defaulted Mortgage Loan”: Any Mortgage Loan as to which there has occurred and
is continuing for more than sixty (60) days either: (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver); or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver).

 

“Deferred Interest”: The meaning specified in Section 2.7(a).

 

 -10- 

 

 

“Deferred Interest Notes”: The Class B Notes and the Class C Notes, to the
extent such Class is not the most senior Class Outstanding.

 

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

 

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”: The 9th day of each month or, if such date is not a
Business Day, the preceding Business Day, commencing on the Determination Date
in November 2015.

 

“Directing Holder”: The Holder of a Majority of the Preferred Shares, for so
long as a Control Shift Event has not occurred with respect to the Preferred
Shares (or, if such a Control Shift Event has occurred, it is no longer
continuing). The initial Directing Holder will be RFT Holder.

 

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

 

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Issuer, based in part on expenses incurred by the Trustee and Note Administrator
and reported to the Servicer.

 

“Dollar,” “U.S. $” or “$”: A U.S. dollar or other equivalent unit in Cash.

 

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
and excluding the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.

 

 -11- 

 

 

“Eligible Account”: Either (a) an account maintained with a federal or state
chartered depository institution or trust company or an account or accounts
maintained with the Note Administrator that has, in each case, (i) a long-term
unsecured debt rating of at least “Aa3” by Moody’s and short-term rating of
“P-1” by Moody’s and (ii) a long-term rating of at least “A” by DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)) and a short-term unsecured debt rating of “R-1 (middle)”
by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s)) (but only so long as the long-term
unsecured debt obligations of such depository institution or trust company are
rated no less than “A” by DBRS (or, if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s)) or (b) a
segregated trust account maintained with the trust department of a federal or
state chartered depository institution or trust company acting in its fiduciary
capacity; provided that (i) any such institution or trust company has a
long-term unsecured rating of at least “Baa1” by Moody’s and a capital surplus
of at least U.S.$200,000,000 and a long-term rating of at least “A” by DBRS and
(ii) any such account is subject to fiduciary funds on deposit regulations (or
internal guidelines) substantially similar to 12 C.F.R. § 9.10(b).

 

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

 

(i)          direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

(ii)         demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating of not less than “Aa3” by Moody’s, in the case of long-term debt
obligations, and “P-1” by Moody’s, for short-term debt obligations, and, in each
case, have a credit rating of the highest long-term or short-term category of
DBRS, and if not rated by DBRS, then an equivalent rating by any two other
NRSROs (which may include Moody’s);

 

 -12- 

 

 

(iii)        unleveraged repurchase or forward purchase obligations with respect
to (a) any security described in clause (i) above or (b) any other security
issued or guaranteed by an agency or instrumentality of the United States of
America, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
long-term unsecured debt rating is not less than “Aa3” by Moody’s, and whose
short-term unsecured debt rating is not less than “P-1” by Moody’s, and, in each
case, have a credit rating of the highest long-term or short-term category of
DBRS, and if not rated by DBRS, then an equivalent rating by any two other
NRSROs (which may include Moody’s);

 

(iv)        a reinvestment agreement issued by any bank (if treated as a deposit
by such bank) that has a short-term credit rating of not less than “P-1” by
Moody’s; provided that the issuer thereof must also have at the time of such
investment a long-term unsecured debt rating of not less than “Aa3” by Moody’s,
and, in each case, have a credit rating of the highest long-term or short-term
category of DBRS, and if not rated by DBRS, then an equivalent rating by any two
other NRSROs (which may include Moody’s);

 

(v)         any money market fund (including those managed or advised by the
Note Administrator or its Affiliates) that maintain a constant asset value and
that are rated “Aaa-mf” by Moody’s and are in the highest long-term or
short-term rating category by DBRS or, if not rated by DBRS, an equivalent
rating by any two other NRSROs (which may include Moody’s); and

 

(vi)        any other investment similar to those described in clauses (i)
through (v) above that (1) Moody’s has confirmed may be included in the
portfolio of Assets as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has a long-term credit rating of not
less than “Aa3” by Moody’s and a short-term credit rating of not less than “P-1”
by Moody’s, and, in each case, have a credit rating of the highest long-term or
short-term category of DBRS, and if not rated by DBRS, then an equivalent rating
by any two other NRSROs (which may include Moody’s);

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; provided, further, that (a) Eligible
Investments acquired with funds in the Collection Account shall include only
such obligations or securities as mature no later than three Business Days prior
to the next Payment Date succeeding the acquisition of such obligations or
securities, (b) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (c) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received an
opinion of Cadwalader, Wickersham & Taft LLP or another nationally recognized
tax counsel experienced in such matters opining that the Issuer will be treated
as a foreign corporation not engaged in a trade or business in the United States
for U.S. federal income tax purposes, in which case the investment will not
cause the Issuer to be treated as a foreign corporation engaged in a trade or
business in the United States for U.S. federal income tax purposes or to
otherwise become subject to U.S. federal income tax on a net income basis), (d)
Eligible Investments shall not be subject to deduction or withholding for or on
account of any withholding or similar tax (other than any taxes imposed pursuant
to FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (e) Eligible Investments shall not be purchased for a price in excess
of par and (f) Eligible Investments shall not include margin stock. Eligible
Investments may be purchased from the Trustee and its Affiliates so long as the
Trustee has a capital and surplus of at least U.S.$200,000,000 and has a
long-term unsecured credit rating of at least “Baa1” by Moody’s, and may include
obligations for which the Trustee or an Affiliate thereof receives compensation
for providing services.

 

 -13- 

 

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”: The meaning specified in Section 5.1 hereof.

 

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
RFT Holder as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the bank account in which such amounts are held and (ii) the
Preferred Share Distribution Account and all of the funds and other property
from time to time deposited in or credited to the Preferred Share Distribution
Account.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“Expense Year”: Each 12-month period commencing on the Business Day following
the Payment Date occurring in January and ending on the Payment Date occurring
in the following December.

 

“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

 

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among RFT Operating Partnership, the Trustee, as secured party, the Note
Administrator and an account bank, as the same may be amended, supplemented or
replaced from time to time.

 

 -14- 

 

 

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

 

“Future Funding Indemnitor”: RFT Operating Partnership, and its successors in
interest.

 

“Future Funding Reserve Account”: The meaning specified in the Servicing
Agreement.

 

“GAAP”: The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

 

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

 

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

 

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.

 

 -15- 

 

 

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

 

“Impaired Mortgage Asset”: The meaning specified in the Servicing Agreement.

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Indenture Accounts”: The Payment Account and the Custodial Account.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

 

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

 

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

 

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class B Interest Distribution Amount and the Class C Interest
Distribution Amount.

 

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

 

 -16- 

 

 

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage
Assets (net of any fees and other compensation and reimbursement of expenses and
Servicing Advances and interest thereon (but not net of amounts payable pursuant
to any indemnification provisions) to which the Servicer or the Special Servicer
are entitled to pursuant to the terms of the Servicing Agreement) and Eligible
Investments, including the accrued interest received in connection with a sale
of such Mortgage Assets or Eligible Investments but excluding any origination
fees, which will be retained by the Seller and will not be assigned to the
Issuer,

 

(2) all make whole premiums, spread maintenance, yield maintenance or prepayment
premiums or any interest amount paid in excess of the stated interest amount of
a Mortgage Asset received during the related Due Period,

 

(3) all amendment, modification and waiver fees, late payment fees, extension
fees, exit fees and other fees and commissions received by the Issuer during
such Due Period in connection with such Mortgage Assets and Eligible
Investments,

 

(4) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

 

(5) all accrued original issue discount on Eligible Investments,

 

(6) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

 

(7) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

 

(8) Cash and Eligible Investments contributed by RFT Holder pursuant to
Section 12.1(f), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by RFT Holder, and

 

(9) any excess proceeds received in respect of a Mortgage Asset to the extent
such proceeds are reported by the Servicer as “Interest Proceeds”, based on
designation as such by the Special Servicer in its sole discretion, in the
related CREFC® report delivered to the Paying Agent under the Servicing
Agreement; provided that Interest Proceeds will in no event include any payment
or proceeds specifically defined as “Principal Proceeds” in the definition
thereof,

 

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.

 

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

 

“Investor Certification”: A certificate, substantially in the form of Exhibit
G-1 or Exhibit G-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Loan, or (b) such Person
is an agent or Affiliate of, or an investment advisor to, any borrower under a
Mortgage Loan. The Investor Certification may be submitted electronically by
means of the Note Administrator’s Website.

 

 -17- 

 

 

“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.

 

“Issuer”: RFT 2015-FL1 Issuer, Ltd., an exempted company incorporated under the
laws of the Cayman Islands with limited liability, until a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Special Servicer on behalf of the Issuer. For the
avoidance of doubt, an order or request provided in an email (or other
electronic communication) sent by an Authorized Officer of the Issuer,
Co-Issuer, Special Servicer or Servicer, as applicable, shall constitute an
Issuer Order, in each case except to the extent that the Trustee or Note
Administrator reasonably requests otherwise.

 

“JPMS”: J.P. Morgan Securities LLC.

 

“LIBOR”: The meaning set forth in Schedule B attached hereto.

 

“LIBOR Determination Date”: The meaning set forth in Schedule B attached hereto.

 

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

 

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

 

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

 

“Loss Value Payment”: A Cash payment made to the Issuer by the Seller in
connection with a Material Breach of a representation or warranty with respect
to any Mortgage Asset pursuant to the Mortgage Asset Purchase Agreement in an
amount that the Special Servicer on behalf of the Issuer, subject to the consent
of a majority of the holders of each Class of Notes (excluding any Note held by
the Seller or any of its Affiliates), determines is sufficient to compensate the
Issuer for such Material Breach of representation or warranty, which Loss Value
Payment will be deemed to cure such Material Breach.

 

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

 

 -18- 

 

 

“Material Breach”: With respect to each Mortgage Asset, the meaning specified in
the Mortgage Asset Purchase Agreement.

 

“Material Document Defect”: With respect to each Mortgage Asset, the meaning
specified in the Mortgage Asset Purchase Agreement.

 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) with reasonable notice to the Issuer and the Note Administrator, any
other Business Day that the Rating Agencies or the Holders of at least 66-2/3%
of the Aggregate Outstanding Amount of any Class of Notes requests be a
“Measurement Date”; provided that, if any such date would otherwise fall on a
day that is not a Business Day, the relevant Measurement Date will be the
immediately preceding Business Day.

 

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.

 

“Modified Mortgage Asset”: The meaning specified in the Servicing Agreement.

 

“Modified Mortgage Loan”: The meaning specified in the Servicing Agreement.

 

“Monthly Report”: The meaning specified in Section 10.9(a) hereof.

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

 

“Moody’s Recovery Rate”: With respect to each Mortgage Loan, the rate specified
in the table set forth below with respect to the property type of the related
Mortgaged Property or Mortgaged Properties:

 

Property Type  Moody’s Recovery Rate  Industrial, multifamily and anchored
retail properties   60% Office properties   55% Hospitality and healthcare
properties   45% All other property types   40%

 

“Mortgage Assets”: The mortgage assets acquired by the Issuer on the Closing
Date and listed on Schedule A attached hereto, which includes any Whole Loan and
any Pari Passu Participation, as applicable and as the context may require.

 

“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof.

 

“Mortgage Asset Purchase Agreement”: The mortgage asset purchase agreement
entered into between the Issuer and the Seller on or about the Closing Date, as
amended from time to time, which agreement is assigned to the Trustee on behalf
of the Issuer pursuant to this Indenture.

 

 -19- 

 

 

“Mortgage Loan”: Any Whole Loan or Pari Passu Participated Mortgage Loan, as
applicable and as the context may require.

 

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multifamily mortgage property or properties securing such Mortgage Loan.

 

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

 

(i)          the aggregate Principal Balance of the Mortgage Assets (other than
any Modified Mortgage Assets and Defaulted Mortgage Assets);

 

(ii)         the aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments; and

 

(iii)        with respect to each Modified Mortgage Asset or a Defaulted
Mortgage Asset, the Calculation Amount of such Mortgage Asset.

 

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply. For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail.
Notwithstanding anything to the contrary set forth in this Agreement, at any
time during which the Notes are no longer rated by a Rating Agency, no No
Downgrade Confirmation shall be required from such Rating Agency under this
Agreement.

 

“No Entity-Level Tax Opinion”: The meaning specified in Section 7.8(f) hereof.

 

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in September 2017 during
which no Optional Redemption is permitted to occur.

 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the Mortgage
Assets.

 

“Note Administrator”: U.S. Bank National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person.

 

 -20- 

 

 

“Note Administrator’s Website”: Initially, www.usbank.com/cdo, provided that
such address may change upon notice by the Note Administrator to the parties
hereto, the 17g-5 Information Provider and Noteholders.

 

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class B Notes, the Class B Rate, and with respect to the Class C
Notes, the Class C Rate.

 

“Note Liquidation Event”: The meaning specified in Section 12.1(c) hereof.

 

“Note Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, Class B Notes and Class C Notes and the amount of any
unreimbursed Interest Advances.

 

“Note Protection Test”: A test that will be satisfied as of any Measurement Date
on which any of the Class A Notes, the Class B Notes or the Class C Notes remain
outstanding if the Senior Note Par Value Ratio on such Measurement Date is equal
to or greater than 121.32%.

 

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”: The Class A Notes, the Class B Notes and the Class C Notes,
collectively, authorized by, and authenticated and delivered under, this
Indenture.

 

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

 

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount as provided in the Preferred Share Paying Agency Agreement. The aggregate
Notional Amount of the Preferred Shares on the Closing Date will be
U.S.$78,188,494.

 

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
E or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

 

“Offering Memorandum”: The Offering Memorandum, dated October 14, 2015, relating
to the offering of the Class A Notes, Class B Notes and Class C Notes.

 

 -21- 

 

 

“Officer”: With respect to any corporation or limited liability company,
including the Issuer or the Co-Issuer, any Director, Manager, the Chairman of
the Board of Directors, the President, any Senior Vice President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer or General Partner of such entity; and with respect to the Trustee or
Note Administrator, any Trust Officer; and with respect to the Servicer or the
Special Servicer, a Responsible Officer (as defined in the Servicing Agreement).

 

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer and the
Servicer, any certificate executed by an Authorized Officer thereof.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Rating Agencies (each, a
“Recipient”) in form and substance reasonably satisfactory to each Recipient, of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall each be entitled to rely
thereon.

 

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

 

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

 

(i)          Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;

 

(ii)         Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

 

(iii)        Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

 

(iv)        Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

 -22- 

 

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer, the Co-Issuer or
any Affiliate thereof shall be disregarded and deemed not to be Outstanding. The
Trustee and the Note Administrator shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, except to
the extent that a Trust Officer of the Trustee or Note Administrator, as
applicable, has actual knowledge of any such affiliation. Notes that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Note Administrator the pledgee’s right so to act with
respect to such Notes and that the pledgee is not the Issuer, the Co-Issuer or
any other obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer
or such other obligor. The Note Administrator shall be entitled to rely on
certificates from the Holder to determine any such pledges or affiliations.

 

“Par Purchase Price”: With respect to any Defaulted Mortgage Asset or Impaired
Mortgage Asset, the sum of (A) the outstanding principal balance of such
Mortgage Asset as of the date of purchase; plus (B) all accrued and unpaid
interest on such Mortgage Asset at the related interest rate to but not
including the date of purchase; plus (C) all related unreimbursed Servicing
Advances and accrued and unpaid interest on such Servicing Advances at the
Advance Rate, plus (D) all Special Servicing Fees and either Workout Fees or
Liquidation Fees previously allocated to such Mortgage Asset (other than to the
extent any such fees are waived by the Special Servicer); plus (E) without
duplication, all unreimbursed expenses incurred by the Issuer (and if
applicable, the Seller), the Servicer and the Special Servicer in connection
with and allocable to, such Mortgage Asset.

 

“Pari Passu Participated Mortgage Loan”: Any mortgage loan of which a Pari Passu
Participation represents an interest.

 

“Pari Passu Participation”: A fully funded pari passu participation interest in
a whole loan secured by commercial or multifamily real estate.

 

“Pari Passu Participation Agreement”: With respect to each Pari Passu
Participated Mortgage Loan, the participation agreement that governs the rights
and obligations of the holders of the related Pari Passu Participation and the
Related Future Funding Participation.

 

“Participated Mortgage Loan Collection Account”: The meaning specified in the
Servicing Agreement.

 

“Participation”: Any Pari Passu Participation and/or Related Future Funding
Participation, as applicable and as the context may require.

 

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

 

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

 

“Payment Date”: The 15th day of each month (or, if such day is not a Business
Day, the next succeeding Business Day), commencing on the Payment Date in
November 2015, and ending on the Stated Maturity Date unless the Notes are
redeemed or repaid prior thereto.

 

 -23- 

 

 

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated as of the Closing Date by and among the Issuer, the Co-Issuer, RFT and the
Placement Agents.

 

“Placement Agents”: JPMS and Barclays.

 

“Pledged Mortgage Asset”: On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.10 hereof.

 

“Preferred Shares Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

 

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

 

“Preferred Share Paying Agent”: The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

 

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

 

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

“Principal Balance” or “par”: With respect to any Mortgage Loan, Mortgage Asset
or Eligible Investment, as of any date of determination, the outstanding
principal amount of such Mortgage Loan, Mortgage Asset or Eligible Investment;
provided that the Principal Balance of any Eligible Investment that does not pay
Cash interest on a current basis will be the accreted value thereof.

 

 -24- 

 

 

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

 

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds and any amount representing the accreted portion of a
discount from the face amount of a Mortgage Asset or an Eligible Investment) and
(b) Mortgage Assets as a result of (i) a maturity, scheduled amortization or
mandatory prepayment on a Mortgage Asset, (ii) optional prepayments made at the
option of the related borrower, (iii) recoveries on Defaulted Mortgage Assets
and Impaired Mortgage Assets, or (iv) any other principal payments received with
respect to Mortgage Assets,

 

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Mortgage Asset or Eligible
Investment,

 

(3) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

 

(4) any Loss Value Payment received by the Issuer from the Seller, and

 

(5) Cash and Eligible Investments contributed by RFT Holder pursuant to the
terms of the Indenture, as holder of 100% of the Preferred Shares and designated
as “Principal Proceeds” by RFT Holder; provided that in no event will Principal
Proceeds include any proceeds from the Excepted Property,

 

minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (ii) any amounts paid to the Servicer or
Special Servicer pursuant to the terms of the Servicing Agreement out of amounts
that would otherwise be Principal Proceeds.

 

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

 

“Privileged Person”: Any of the following: (i) the Directing Holder, (ii) the
Placement Agents and their designees, (iii) the Servicer, (iv) the Special
Servicer, (v) the Trustee and Paying Agent, (vi) the Note Administrator, (vii)
the Advancing Agent hereunder and under the Servicing Agreement, (viii) any
Person who provides the Note Administrator with an Investor Certification
(provided that access to information provided by the Note Administrator to any
Person who provides the Note Administrator an Investor Certification in the form
of Exhibit G-2 shall be limited to the Monthly Report), (ix) any NRSRO that
provides the Note Administrator with an NRSRO Certification, which NRSRO
Certification may be submitted electronically by means of the Note
Administrator’s Website and (x) the Seller.

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

 -25- 

 

 

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.

 

“Rating Agencies”: Moody’s, DBRS and any successor thereto, or, with respect to
the Collateral generally, if at any time Moody’s, DBRS or any such successor
ceases to provide rating services with respect to the Notes or certificates
similar to the Notes, any other NRSRO selected by the Issuer and reasonably
satisfactory to a Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”: A condition that is satisfied if:

 

(a)          the party required to satisfy the Rating Agency Condition (the
“Requesting Party”) has made a written request to a Rating Agency for a No
Downgrade Confirmation; and

 

(b)          any one of the following has occurred:

 

(i)          a No Downgrade Confirmation has been received; or

 

(ii)         (A) within ten (10) business days of such request being sent to
such Rating Agency, such Rating Agency has not replied to such request or has
responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for confirmation;

 

(B)         the Requesting Party has confirmed that such Rating Agency has
received the confirmation request,

 

(C)         the Requesting Party promptly requests the No Downgrade Confirmation
a second time; and

 

(D)         there is no response to either confirmation request within five (5)
Business Days of such second request.

 

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

 

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

 

“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.

 

 -26- 

 

 

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

 

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;

 

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Defaulted Interest Amount) due on the
applicable Redemption Date; and

 

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (10) of
Section 11.1(a)(i) and clauses (1) through (6) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

 

“Reference Banks”: The meaning set forth in Schedule S attached hereto.

 

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Regulation S”: Regulation S under the Securities Act.

 

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(ii) hereof.

 

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) the Advancing Agent is RFT
Operating Partnership or any of its Affiliates and (ii) any of RFT Operating
Partnership or any of its Affiliates owns the Preferred Shares.

 

 -27- 

 

 

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of the Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Servicer will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Servicer will select, in its reasonable
discretion, a comparable interest rate index.

 

“REIT”: A “real estate investment trust” under the Code.

 

“Related Future Funding Participation”: With respect to each Mortgage Asset that
is a Pari Passu Participation, the future funding companion participation
interest, which is not an asset of the Issuer and is not part of the Collateral.

 

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

 

“Retained Securities”: 100% of the Preferred Shares.

 

“RFT”: Realty Finance Trust, Inc. a Maryland corporation that is a publicly held
real estate investment trust.

 

“RFT Holder”: RFT 2015-FL1 Holder, LLC, an indirect wholly-owned subsidiary of
RFT.

 

“RFT Operating Partnership”: The meaning specified in the first paragraph of
this Indenture.

 

“Rule 17g-5”: The meaning specified in Section 14.13 hereof.

 

“Rule 144A”: Rule 144A under the Securities Act.

 

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

 

“Sale”: The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments, and sales in connection with a
repurchase for a Material Breach or a Material Document Defect, in each case net
of any reasonable out-of-pocket expenses of the Trustee, the Note Administrator,
or the Servicer under the Servicing Agreement in connection with any such sale.

 

“SEC”: The Securities and Exchange Commission.

 

“Secured Parties”: Collectively, the Trustee, the Note Administrator, the
Noteholders, the Servicer, the Special Servicer and the Company Administrator,
each as their interests appear in applicable Transaction Documents.

 

“Securities”: Collectively, the Notes and the Preferred Shares.

 

 -28- 

 

 

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

 

“Securities Act”: The Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 10.1(b) hereof.

 

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Seller”: RFT 2015-FL1 Seller, LLC, a Delaware limited liability company, and
its successors in interest, solely in its capacity as Seller.

 

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

 

“Sensitive Asset”: Means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Servicer or the Special Servicer has determined,
based on an Opinion of Counsel, could give rise to material liability of the
Issuer (including liability for taxes) if held directly by the Issuer.

 

“Servicer”: Situs Asset Management LLC, a Delaware limited liability company,
solely in its capacity as servicer under the Servicing Agreement, together with
its permitted successors and assigns or any successor Person that shall have
become the servicer pursuant to the appropriate provisions of the Servicing
Agreement.

 

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the
Participated Mortgage Loan Collection Account, the REO Accounts and the Cash
Collateral Accounts, each as established under and defined in the Servicing
Agreement.

 

“Servicing Advances”: The meaning specified in the Servicing Agreement.

 

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer and the Advancing Agent, as amended, supplemented or otherwise
modified from time to time in accordance with its terms.

 

“Servicing Standard”: The meaning specified in the Servicing Agreement.

 

“Share Registrar”: Appleby Trust (Cayman) Ltd., unless a successor Person shall
have become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.

 

 -29- 

 

 

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.

 

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

 

“Specially Serviced Mortgage Loan”: The meaning specified in the Servicing
Agreement.

 

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

 

“Stated Maturity Date”: The Payment Date in August 2030.

 

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66⅔% of the Aggregate Outstanding Amount of the Notes of such Class and (ii)
with respect to the Preferred Shares, the Holders of at least 66⅔% of the
aggregate Notional Amount of the Preferred Shares.

 

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes. Withholding
taxes imposed under FATCA, if any, shall be disregarded in applying the
definition of “Tax Event.”

 

“Tax Materiality Condition”: The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business in the
United States for U.S. federal income tax purposes.

 

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

 

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (3) of Section
11.1(a)(i) (without regard to any cap contained therein) and to redeem all Notes
at their applicable Redemption Prices.

 

 -30- 

 

 

“Transaction Documents”: This Indenture, the Mortgage Asset Purchase Agreement,
the Placement Agency Agreement, the Company Administration Agreement, the
Preferred Share Paying Agency Agreement, the Pari Passu Participation
Agreements, the Future Funding Agreement, the Servicing Agreement and the
Securities Account Control Agreement.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

 

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Trustee”: U.S. Bank National Association, solely in its capacity as trustee
hereunder, unless a successor Person shall have become the Trustee pursuant to
the applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Person.

 

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

 

“UCC”: The applicable Uniform Commercial Code.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Asset prior to the maturity date of such Mortgage Asset.

 

“U.S. Person”: The meaning specified in Regulation S.

 

“Whole Loan”: A whole mortgage loan (and not a participation interest in a
mortgage loan) secured by commercial or multifamily real estate.

 

“Workout Fee”: The meaning specified in the Servicing Agreement.

 

Section 1.2           Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

 

 -31- 

 

 

Section 1.3           Rounding Convention.

 

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

 

ARTICLE 2

THE NOTES

 

Section 2.1           Forms Generally.

 

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

 

Section 2.2           Forms of Notes and Certificate of Authentication.

 

(a)          Form. The form of each Class of the Notes, including the
Certificate of Authentication, shall be substantially as set forth in Exhibit A
hereto.

 

(b)          Global Notes and Definitive Notes.

 

(i)           The Notes initially offered and sold in the United States to (or
to U.S. Persons who are) QIBs shall be represented by one or more permanent
global notes in definitive, fully registered form without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Notes (each, a “Rule 144A Global Note”), which shall be registered in the
name of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
the Co-Issuer and authenticated by the Authentication Agent as hereinafter
provided. The aggregate principal amount of the Rule 144A Global Notes may from
time to time be increased or decreased by adjustments made on the records of the
Note Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

(ii)          The Notes initially offered and sold in the United States to (or
to U.S. Persons who are) IAIs shall be issued in definitive form, registered in
the name of the legal or beneficial owner thereof attached without interest
coupons with the applicable legend set forth in Exhibits A and B hereto added to
the form of such Notes (each a “Definitive Note”), which shall be duly executed
by the Issuer and the Co-Issuer and authenticated by the Authentication Agent as
hereinafter provided. The aggregate principal amount of the Definitive Notes may
from time to time be increased or decreased by adjustments made on the records
of the Note Administrator or the Depository or its nominee, as the case may be,
as hereinafter provided.

 

 -32- 

 

 

(iii)         The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B, hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and the Co-Issuer
and authenticated by the Authenticating Agent as hereinafter provided. The
aggregate principal amount of the Regulation S Global Notes may from time to
time be increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

(c)          Book-Entry Provisions. This Section 2.2(c) shall apply only to
Global Notes deposited with or on behalf of the Depository.

 

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and (ii)
delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer and the
Special Servicer and any of their respective agents as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuer, the Co-Issuer, the Trustee, the Note
Administrator, the Servicer and the Special Servicer or any of their respective
agents, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Global Note.

 

(d)          Delivery of Definitive Notes in Lieu of Global Notes. Except as
provided in Section 2.10 hereof, owners of beneficial interests in a Class of
Global Notes shall not be entitled to receive physical delivery of a Definitive
Note.

 

Section 2.3           Authorized Amount; Stated Maturity Date; and
Denominations.

 

(a)          The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is limited to U.S.$350,232,119, except for
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
hereof.

 

 -33- 

 

 

Such Notes shall be divided into three Classes having designations and original
principal amounts as follows:

 

Designation 

Original
Principal
Amount

  Class A Senior Secured Floating Rate Notes Due 2030  U.S.$231,345,000  Class B
Second Priority Secured Floating Rate Notes Due 2030  U.S.$42,841,000  Class C
Third Priority Secured Floating Rate Notes Due 2030  U.S.$76,044,000 

 

(b)          The Notes shall be issuable in minimum denominations of
U.S.$100,000 and integral multiples of U.S.$500 in excess thereof (plus any
residual amount).

 

Section 2.4           Execution, Authentication, Delivery and Dating.

 

The Notes shall be executed on behalf of the Issuer and the Co-Issuer by an
Authorized Officer of the Issuer and the Co-Issuer, respectively. The signature
of such Authorized Officers on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and the Co-Issuer shall bind the
Issuer or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the Issuer
and the Co-Issuer to the Authenticating Agent for authentication and the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

 -34- 

 

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 2.5           Registration, Registration of Transfer and Exchange.

 

(a)          The Issuer and the Co-Issuer shall cause to be kept a register (the
“Notes Register”) in which, subject to such reasonable regulations as it may
prescribe, the Issuer and the Co-Issuer shall provide for the registration of
Notes and the registration of transfers and exchanges of Notes. The Note
Administrator is hereby initially appointed “Notes Registrar” for the purpose of
maintaining the Notes Registrar and registering Notes and transfers and
exchanges of such Notes with respect to the Notes Register kept in the United
States as herein provided. Upon any resignation or removal of the Notes
Registrar, the Issuer and the Co-Issuer shall promptly appoint a successor or,
in the absence of such appointment, assume the duties of Notes Registrar.

 

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such registration of transfer or
exchange.

 

 -35- 

 

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Co-Issuer and, in each case, the Notes
Registrar duly executed by the Holder thereof or his attorney duly authorized in
writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

 

(b)          No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act and is exempt from the
registration requirements under applicable securities laws of any state or other
jurisdiction.

 

(c)          No Note may be offered, sold, resold or delivered, within the
United States or to, or for the benefit of, U.S. Persons except in accordance
with Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely
with respect to Definitive Notes, IAIs. The Notes may be offered, sold, resold
or delivered, as the case may be, in offshore transactions to non-U.S. Persons
in reliance on Regulation S. None of the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or any other Person may register the Notes under the
Securities Act or the securities laws of any state or other jurisdiction.

 

(d)          Upon final payment due on the Stated Maturity Date of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Note Administrator or at the office of the Paying Agent.

 

(e)          Transfers of Global Notes. Notwithstanding any provision to the
contrary herein, so long as a Global Note remains outstanding and is held by or
on behalf of the Depository, transfers of a Global Note, in whole or in part,
shall be made only in accordance with Section 2.2(c) and this Section 2.5(e).

 

(i)           Except as otherwise set forth below, transfers of a Global Note
shall be limited to transfers of such Global Note in whole, but not in part, to
nominees of the Depository or to a successor of the Depository or such
successor’s nominee. Transfers of a Global Note to a Definitive Note may only be
made in accordance with Section 2.10.

 

 -36- 

 

 

(ii)          Regulation S Global Note to Rule 144A Global Note or Definitive
Note. If a holder of a beneficial interest in a Regulation S Global Note wishes
at any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or for a Definitive Note or
to transfer its interest in such Regulation S Global Note to a Person who wishes
to take delivery thereof in the form of an interest in the corresponding
Rule 144A Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

 

(1)         if the transferee is taking a beneficial interest in a Rule 144A
Global Note, instructions from Euroclear, Clearstream and/or DTC, as the case
may be, directing the Note Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit B-2 attached hereto; or

 

(2)         if the transferee is taking a Definitive Note, a duly completed
transfer certificate in substantially the form of Exhibit B-3 hereto, certifying
that such transferee is an IAI,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

 

(iii)         Definitive Note or Rule 144A Global Note to Regulation S Global
Note. If a holder of a beneficial interest in a Rule 144A Global Note or a
Holder of a Definitive Note wishes at any time to exchange its interest in such
Rule 144A Global Note or Definitive Note for an interest in the corresponding
Regulation S Global Note, or to transfer its interest in such Rule 144A Global
Note or Definitive Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Regulation S Global Note, such holder,
provided such holder or, in the case of a transfer, the transferee is not a U.S.
person and is acquiring such interest in an offshore transaction, may, subject
to the immediately succeeding sentence and the rules and procedures of DTC,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Regulation S Global Note.
Upon receipt by the Note Administrator or the Notes Registrar of:

 

 -37- 

 

 

(1)         instructions given in accordance with DTC’s procedures from an Agent
Member directing the Note Administrator or the Notes Registrar to credit or
cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the minimum denomination applicable to such
holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note or Definitive Note to be exchanged or transferred, and in the case
of a transfer of Definitive Notes, such Holder’s Definitive Notes properly
endorsed for assignment to the transferee,

 

(2)         a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase,

 

(3)         in the case of a transfer of Definitive Notes, a Holder’s Definitive
Note properly endorsed for assignment to the transferee, and

 

(4)         a duly completed certificate in the form of Exhibit B-1 attached
hereto,

 

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

 

(iv)         Transfer of Rule 144A Global Notes to Definitive Notes. If, in
accordance with Section 2.10, a holder of a beneficial interest in a Rule 144A
Global Note wishes at any time to exchange its interest in such Rule 144A Global
Note for a Definitive Note or to transfer its interest in such Rule 144A Global
Note to a Person who wishes to take delivery thereof in the form of a Definitive
Note in accordance with Section 2.10, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for a Definitive
Note. Upon receipt by the Note Administrator or the Notes Registrar of (A) a
duly complete certificate substantially in the form of Exhibit B-3 and
(B) appropriate instructions from DTC, if required, the Note Administrator or
the Notes Registrar shall approve the instructions at DTC to reduce, or cause to
be reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Register in accordance with Section 2.5(a) and upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

 

 -38- 

 

 

(v)          Transfer of Definitive Notes to Rule 144A Global Notes. If a holder
of a Definitive Note wishes at any time to exchange its interest in such
Definitive Note for a beneficial interest in a Rule 144A Global Note or to
transfer such Definitive Note to a Person who wishes to take delivery thereof in
the form of a beneficial interest in a Rule 144A Global Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such Definitive
Note for beneficial interest in a Rule 144A Global Note (provided that no IAI
may hold an interest in a Rule 144A Global Note). Upon receipt by the Note
Administrator or the Notes Registrar of (A) a Holder’s Definitive Note properly
endorsed for assignment to the transferee; (B) a duly completed certificate
substantially in the form of Exhibit B-2 attached hereto; (C) instructions given
in accordance with DTC’s procedures from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the Rule 144A Global Notes in an
amount equal to the Definitive Notes to be transferred or exchanged; and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account of DTC to be credited with such increase,
the Note Administrator or the Notes Registrar shall cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

 

(vi)         Other Exchanges. In the event that, pursuant to Section 2.10
hereof, a Global Note is exchanged for Definitive Notes, such Notes may be
exchanged for one another only in accordance with such procedures as are
substantially consistent with the provisions above (including certification
requirements intended to ensure that such transfers are to a QIB or are to a
non-U.S. Person, or otherwise comply with Rule 144A or Regulation S, as the case
may be) and as may be from time to time adopted by the Issuer, the Co-Issuer and
the Note Administrator.

 

(f)           Removal of Legend. If Notes are issued upon the transfer, exchange
or replacement of Notes bearing the applicable legends set forth in Exhibits A
and B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.
So long as the Issuer or the Co-Issuer is relying on an exemption under or
promulgated pursuant to the 1940 Act, the Issuer or the Co-Issuer shall not
remove that portion of the legend required to maintain an exemption under or
promulgated pursuant to the 1940 Act. Upon provision of such satisfactory
evidence, as confirmed in writing by the Issuer and the Co-Issuer, if
applicable, to the Note Administrator, the Note Administrator, at the direction
of the Issuer and the Co-Issuer, if applicable, shall authenticate and deliver
Notes that do not bear such applicable legend.

 

 -39- 

 

 

(g)          Each beneficial owner of Regulation S Global Notes shall be deemed
to make the representations and agreements set forth in Exhibit B-1 hereto.

 

(h)          Each beneficial owner of Rule 144A Global Notes shall be deemed to
make the representations and agreements set forth in Exhibit B-2 hereto.

 

(i)           Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit B-3 hereto.

 

(j)           Any purported transfer of a Note not in accordance with Section
2.5(a) shall be null and void and shall not be given effect for any purpose
hereunder.

 

(k)          Notwithstanding anything contained in this Indenture to the
contrary, neither the Note Administrator nor the Notes Registrar (nor any other
Transfer Agent) shall be responsible or liable for compliance with applicable
federal or state securities laws (including, without limitation, the Securities
Act or Rule 144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or
the Code (or any applicable regulations thereunder); provided, however, that if
a specified transfer certificate or Opinion of Counsel is required by the
express terms of this Section 2.5 to be delivered to the Note Administrator or
Notes Registrar prior to registration of transfer of a Note, the Note
Administrator and/or Notes Registrar, as applicable, is required to request, as
a condition for registering the transfer of the Note, such certificate or
Opinion of Counsel and to examine the same to determine whether it conforms on
its face to the requirements hereof (and the Note Administrator or Notes
Registrar, as the case may be, shall promptly notify the party delivering the
same if it determines that such certificate or Opinion of Counsel does not so
conform).

 

(l)           If the Note Administrator has actual knowledge or is notified by
the Issuer or the Co-Issuer that (i) a transfer or attempted or purported
transfer of any interest in any Note was consummated in compliance with the
provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Note Administrator any certification required to be
delivered hereunder or (iii) the holder of any interest in a Note is in breach
of any representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Note Administrator shall not
register such attempted or purported transfer and if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

 

 -40- 

 

 

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer at a price determined by the Issuer, based
upon its estimation of the prevailing price of such interest and each Holder, by
acceptance of an interest in a Note, authorizes the Note Administrator to take
such action. In any case, the Note Administrator shall not be held responsible
for any losses that may be incurred as a result of any required transfer under
this Section 2.5(l).

 

(m)          Each Holder of Notes approves and consents to (i) the purchase of
the Mortgage Assets by the Issuer from the Seller on the Closing Date and
(ii) any other transaction between the Issuer and the Seller or its Affiliates
that are permitted under the terms of this Indenture or the Mortgage Asset
Purchase Agreement.

 

(n)          As long as any Note is Outstanding, Retained Securities, retained
or repurchased notes, and ordinary shares of the Issuer held by RFT, RFT Holder
or any other disregarded entity of RFT for U.S. federal income tax purposes may
not be transferred, pledged or hypothecated to any other Person (except to an
affiliate that is wholly-owned by RFT and is disregarded for U.S. federal income
tax purposes) unless the Issuer receives an opinion of Cadwalader, Wickersham &
Taft LLP, Alston & Bird LLP or another nationally recognized tax counsel
experienced in such matters that such transfer will not cause the Issuer to be
treated as a foreign corporation engaged in a trade or business in the United
States for federal income tax purposes (or has previously received an opinion of
Cadwalader, Wickersham & Taft LLP, Alston & Bird LLP or another nationally
recognized tax counsel experienced in such matters that the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business in
the United States for federal income tax purposes).

 

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by RFT, if the
Issuer is wholly-owned by RFT, or a subsequent REIT that wholly owns the Issuer,
for federal income tax purposes. The Issuer shall provide to the Note
Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture
Accounts or any amounts paid to the Issuer.  If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect,  Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation.  The
Note Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph.  For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

 

 -41- 

 

 

Section 2.6           Mutilated, Defaced, Destroyed, Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request (which Issuer
Request shall be deemed to have been given upon receipt by the Note
Administrator of a Note that has been signed by the Issuer and the Co-Issuer) ,
the Note Administrator shall cause the Authenticating Agent to authenticate and
deliver, in lieu of any such mutilated, defaced, destroyed, lost or stolen Note,
a new Note, of like tenor (including the same date of issuance) and equal
principal amount, registered in the same manner, dated the date of its
authentication, bearing interest from the date to which interest has been paid
on the mutilated, defaced, destroyed, lost or stolen Note and bearing a number
not contemporaneously outstanding.

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

 -42- 

 

 

Section 2.7           Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.

 

(a)          Each Class of Notes shall accrue interest during each Interest
Accrual Period at the Note Interest Rate applicable to such Class and such
interest will be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (after giving effect to payments of principal thereof on such date),
except as otherwise set forth below. Payment of interest on each Class of Notes
will be subordinated to the payment of interest on each related Class of Notes
senior thereto. Any payment of interest due on a Class of Deferred Interest
Notes on any Payment Date to the extent sufficient funds are not available to
make such payment in accordance with the Priority of Payments on such Payment
Date, but only if such Class is not the most senior Class Outstanding, shall
constitute “Deferred Interest” with respect to such Class and shall not be
considered “due and payable” for the purposes of Section 5.1(a) (and the failure
to pay such interest shall not be an Event of Default) until the earliest of
(i) the Payment Date on which funds are available to pay such Deferred Interest
in accordance with the Priority of Payments, (ii) the Redemption Date with
respect to such Class of Deferred Interest Notes and (iii) the Stated Maturity
(or the earlier date of Maturity) of such Class of Deferred Interest Notes.
Deferred Interest on any Class of Deferred Interest Notes shall be added to the
principal balance of such Class of Deferred Interest Notes. Regardless of
whether any more senior Class of Notes is Outstanding with respect to any Class
of Deferred Interest Notes, to the extent that funds are not available on any
Payment Date (other than the Redemption Date with respect to, or Stated Maturity
of, such Class of Deferred Interest Notes) to pay previously accrued Deferred
Interest, such previously accrued Deferred Interest will not be due and payable
on such Payment Date and any failure to pay such previously accrued Deferred
Interest on such Payment Date will not be an Event of Default. Interest will
cease to accrue on each Note, or in the case of a partial repayment, on such
repaid part, from the date of repayment or Stated Maturity unless payment of
principal is improperly withheld or unless an Event of Default occurs with
respect to such payments of principal. To the extent lawful and enforceable,
interest on any interest that is not paid when due on the Class A Notes; or, if
no Class A Notes are Outstanding, the Notes of the Controlling Class, shall
accrue at the Note Interest Rate applicable to such Class until paid as provided
herein.

 

(b)          The principal of each Class of Notes matures at par and is due and
payable on the date of the Stated Maturity for such Class, unless such principal
has been previously repaid or unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur (other than amounts constituting Deferred
Interest thereon which will be payable from Interest Proceeds) pursuant to the
Priority of Payments. The payment of principal on any Note (x) may only occur
after each Class more senior thereto is no longer Outstanding and (y) is
subordinated to the payment on each Payment Date of the principal due and
payable on each Class more senior thereto and certain other amounts in
accordance with the Priority of Payments. Payments of principal on any Class of
Notes that are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity (or the
earlier date of Maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Classes of Notes
most senior thereto with respect to such Class have been paid in full. Payments
of principal on the Notes in connection with a Clean-up Call, Tax Redemption or
Optional Redemption will be made in accordance with Section 9.1 and the Priority
of Payments.

 

 -43- 

 

 

(c)          As a condition to the payment of principal of and interest on any
Note without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner
for United States Tax Withholding and Reporting (Entities), Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow-Through Entity or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral. Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this Section
2.7(f) and to update or replace such form or certification in accordance with
its terms or its subsequent amendments. Furthermore, the Issuer shall require
information to comply with FATCA requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of Exhibit
B-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or pursuant to
clause (xiii) of the representations and warranties set forth under the third
paragraph of Exhibit B-2 hereto, as deemed made pursuant to Section 2.5(h)
hereto, or pursuant to clause (xi) of the representations and warranties set
forth under the third paragraph of Exhibit B-3 hereto, made pursuant to Section
2.5(i) hereto, as applicable.

 

 -44- 

 

 

(d)          Payments in respect of interest on and principal on the Notes shall
be payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Note Administrator or at the office of the Paying Agent (or,
to a foreign paying agent appointed by the Note Administrator outside of the
United States if then required by applicable law, in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Note) on or prior to such Maturity. None of the Issuer, the Co-Issuer, the
Trustee, the Note Administrator or the Paying Agent will have any responsibility
or liability with respect to any records maintained by the Holder of any Note
with respect to the beneficial holders thereof or payments made thereby on
account of beneficial interests held therein. In the case where any final
payment of principal and interest is to be made on any Note (other than on the
Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
30 nor fewer than five Business Days prior to the date on which such payment is
to be made, mail to the Persons entitled thereto at their addresses appearing on
the Notes Register, a notice which shall state the date on which such payment
will be made and the amount of such payment and shall specify the place where
such Notes may be presented and surrendered for such payment.

 

(e)          Subject to the provisions of Sections 2.7(a) and Section 2.7(d)
hereof, Holders of Notes as of the Record Date in respect of a Payment Date
shall be entitled to the interest accrued and payable in accordance with the
Priority of Payments and principal payable in accordance with the Priority of
Payments on such Payment Date. All such payments that are mailed or wired and
returned to the Paying Agent shall be held for payment as herein provided at the
office or agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

 

(f)           Interest on any Note which is payable, and is punctually paid or
duly provided for, on any Payment Date shall be paid to the Person in whose name
that Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

 

(g)          Payments of principal to Holders of the Notes of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Notes of
such Class registered in the name of each such Holder on such Record Date bears
to the Aggregate Outstanding Amount of all Notes of such Class on such Record
Date.

 

(h)          Interest accrued with respect to the Notes shall be calculated as
described in the applicable form of Note attached hereto.

 

(i)           All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or upon Maturity shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.

 

 -45- 

 

 

(j)           Notwithstanding anything contained in this Indenture to the
contrary, the obligations of the Issuer and the Co-Issuer under the Notes, this
Indenture and the other Transaction Documents are limited-recourse obligations
of the Issuer and non-recourse obligations of the Co-Issuer payable solely from
the Collateral and following realization of the Collateral, all obligations of
the Co-Issuers and any claims of the Noteholders, the Trustee or any other
parties to any Transaction Documents shall be extinguished and shall not
thereafter revive. No recourse shall be had for the payment of any amount owing
in respect of the Notes against any Officer, director, employee, shareholder,
limited partner or incorporator of the Issuer, the Co-Issuer or any of their
respective successors or assigns for any amounts payable under the Notes or this
Indenture. It is understood that the foregoing provisions of this paragraph
shall not (i) prevent recourse to the Collateral for the sums due or to become
due under any security, instrument or agreement which is part of the Collateral
or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or secured by this Indenture (to the extent it
relates to the obligation to make payments on the Notes) until such Collateral
have been realized, whereupon any outstanding indebtedness or obligation in
respect of the Notes, this Indenture and the other Transaction Documents shall
be extinguished and shall not thereafter revive. It is further understood that
the foregoing provisions of this paragraph shall not limit the right of any
Person to name the Issuer or the Co-Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

 

(k)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights of unpaid
interest and principal that were carried by such other Note.

 

(l)           Notwithstanding any of the foregoing provisions with respect to
payments of principal of and interest on the Notes (but subject to Sections
2.7(e) and (h)), if the Notes have become or been declared due and payable
following an Event of Default and such acceleration of Maturity and its
consequences have not been rescinded and annulled and the provisions of Section
5.5 are not applicable, then payments of principal of and interest on such Notes
shall be made in accordance with Section 5.7 hereof.

 

(m)         Payments in respect of the Preferred Shares as contemplated by
Sections 11.1(a)(i)(11), 11.1(a)(ii)(7) and 11.1(a)(iii)(9) shall be made by the
Paying Agent to the Preferred Share Paying Agent.

 

Section 2.8           Persons Deemed Owners.

 

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer,
the Special Servicer, and any of their respective agents may treat as the owner
of a Note the Person in whose name such Note is registered on the Notes Register
on the applicable Record Date for the purpose of receiving payments of principal
of and interest and other amounts on such Note and on any other date for all
other purposes whatsoever (whether or not such Note is overdue), and none of the
Note Administrator, the Servicer, the Special Servicer, or any of their
respective agents shall be affected by notice to the contrary; provided,
however, that the Depository, or its nominee, shall be deemed the owner of the
Global Notes, and owners of beneficial interests in Global Notes will not be
considered the owners of any Notes for the purpose of receiving notices. With
respect to the Preferred Shares, on any Payment Date, the Trustee shall deliver
to the Preferred Share Paying Agent the distributions thereon for distribution
to the Preferred Shareholders.

 

 -46- 

 

 

Section 2.9           Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture. All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy. Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer or any of their respective Affiliates (and not Notes
of any other Class) may be submitted to the Notes Registrar for cancellation at
any time.

 

Section 2.10         Global Notes; Definitive Notes; Temporary Notes.

 

(a)          Definitive Notes. Definitive Notes shall only be issued in the
following limited circumstances:

 

(i)           upon Transfer of Global Notes to an IAI in accordance with the
procedures set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

 

(ii)          if a holder of a Definitive Note wishes at any time to exchange
such Definitive Note for one or more Definitive Notes or transfer such
Definitive Note to a transferee who wishes to take delivery thereof in the form
of a Definitive Note in accordance with this Section 2.10, such holder may
effect such exchange or transfer upon receipt by the Notes Registrar of (A) a
Holder’s Definitive Note properly endorsed for assignment to the transferee, and
(B) duly completed certificates in the form of Exhibit B-3, upon receipt of
which the Notes Registrar shall then cancel such Definitive Note in accordance
herewith, record the transfer in the Notes Register in accordance with Section
2.5(a) and upon execution by the Co-Issuers, the Authenticating Agent shall
authenticate and deliver one or more Definitive Notes bearing the same
designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor);

 

(iii)         in the event that the Depository notifies the Issuer and the
Co-Issuer that it is unwilling or unable to continue as Depository for a Global
Note or if at any time such Depository ceases to be a “Clearing Agency”
registered under the Exchange Act and a successor depository is not appointed by
the Issuer within 90 days of such notice, the Global Notes deposited with the
Depository pursuant to Section 2.2 hereof shall be transferred to the beneficial
owners thereof subject to the procedures and conditions set forth in this
Section 2.10.

 

 -47- 

 

 

(b)          Any Global Note that is exchanged for a Definitive Note shall be
surrendered by the Depository to the Note Administrator’s Corporate Trust Office
together with necessary instruction for the registration and delivery of a
Definitive Note to the beneficial owners (or such owner’s nominee) holding the
ownership interests in such Global Note. Any such transfer shall be made,
without charge, and the Authenticating Agent shall authenticate and deliver,
upon such transfer of each portion of such Global Note, an equal aggregate
principal amount of Definitive Notes of the same Class and authorized
denominations. Any Definitive Notes delivered in exchange for an interest in a
Global Note shall, except as otherwise provided by Section 2.5(f), bear the
applicable legend set forth in Exhibits C-1 or C-2, as applicable, and shall be
subject to the transfer restrictions referred to in such applicable legend. The
Holder of each such registered individual Global Note may transfer such Global
Note by surrendering it at the Corporate Trust Office of the Note Administrator,
or at the office of the Paying Agent.

 

(c)          Subject to the provisions of Section 2.10(b) above, the registered
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

(d)          [Reserved.]

 

(e)          In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

 -48- 

 

 

Section 2.11         U.S. Tax Treatment of Notes and the Issuer.

 

(a)          Each of the Issuer and the Co-Issuer intends that, for U.S. federal
income tax purposes, the Notes (unless held by RFT or any entity disregarded
into RFT) be treated as debt and that the Issuer be treated as a Qualified REIT
Subsidiary (unless the Issuer has received an opinion of Cadwalader, Wickersham
& Taft LLP, Alston & Bird LLP or another nationally recognized tax counsel
experienced in such matters opining that the Issuer will be treated as a foreign
corporation not engaged in a trade or business in the United States for U.S.
federal income tax purposes). Each prospective purchaser and any subsequent
transferee of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to have agreed to
treat such Note in a manner consistent with the preceding sentence for U.S.
federal income tax purposes.

 

(b)          The Issuer and the Co-Issuer shall account for the Notes and
prepare any reports to Noteholders and tax authorities consistent with the
intentions expressed in Section 2.11(a) above.

 

(c)          Each Holder of Notes shall timely furnish to the Issuer and the
Co-Issuer or their respective agents any U.S. federal income tax form or
certification (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals))
(with Part III marked), IRS Form W-8BEN-E (Certificate of Foreign Status of
Beneficial Owner for the United States Tax Withholding and Reporting (Entities))
IRS Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow Through
Entity, or Certain U.S. Branches for United States Tax Withholding and
Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms that the Issuer, the
Co-Issuer or their respective agents may reasonably request and shall update or
replace such forms or certification in accordance with its terms or its
subsequent amendments. Furthermore, Noteholders shall timely furnish any
information required pursuant to Section 2.7(c).

 

(d)          The Issuer shall be responsible for all calculations of original
issue discount on the Notes, if any.

 

Section 2.12         Authenticating Agents.

 

Upon the request of the Issuer and the Co-Issuer, the Note Administrator shall,
and if the Note Administrator so chooses the Note Administrator may, pursuant to
this Indenture, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes. For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 2.12 shall be
deemed to be the authentication of Notes by the Note Administrator.

 

 -49- 

 

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

 

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

 

Section 2.13         Forced Sale on Failure to Comply with Restrictions.

 

(a)          Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a Note or interest therein to a U.S. Person who is
determined not to have been a QIB or an IAI at the time of acquisition of the
Note or interest therein shall be null and void and any such proposed transfer
of which the Issuer, the Co-Issuer, the Note Administrator or the Trustee shall
have written notice (which includes via electronic mail) may be disregarded by
the Issuer, the Co-Issuer, the Note Administrator and the Trustee for all
purposes.

 

(b)          If the Issuer determines that any Holder of a Note has not
satisfied the applicable requirement described in Section 2.13(a) above (any
such Person a “Non-Permitted Holder”), then the Issuer shall promptly after
discovery that such Person is a Non-Permitted Holder by the Issuer, the
Co-Issuer or a Responsible Officer of the Paying Agent (and notice by the Paying
Agent or the Co-Issuer to the Issuer, if either of them makes the discovery),
send notice (or cause notice to be sent) to such Non-Permitted Holder demanding
that such Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within 30 days of the date of such notice. If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose. The
Issuer, or a third party acting on behalf of the Issuer, may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Note, and
selling such Note to the highest such bidder. However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion. The Holder
of such Note, the Non-Permitted Holder and each other Person in the chain of
title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale of exercise of such discretion.

 

 -50- 

 

 

Section 2.14         No Gross Up.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

Section 3.1           General Provisions.

 

The Notes to be issued on the Closing Date shall be executed by the Issuer and
the Co-Issuer upon compliance with Section 3.2 and shall be delivered to the
Authenticating Agent for authentication and thereupon the same shall be
authenticated and delivered by the Authenticating Agent upon Issuer Request. The
Issuer shall cause the following items to be delivered to the Trustee on or
prior to the Closing Date:

 

(a)          an Officer’s Certificate of the Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and the Placement Agency Agreement and related documents, the
execution, authentication and delivery of the Notes and specifying the Stated
Maturity Date of each Class of Notes, the principal amount of each Class of
Notes and the applicable Note Interest Rate of each Class of Notes to be
authenticated and delivered, and (ii) certifying that (A) the attached copy of
the Board Resolution is a true and complete copy thereof, (B) such resolutions
have not been rescinded and are in full force and effect on and as of the
Closing Date, (C) the Directors authorized to execute and deliver such documents
hold the offices and have the signatures indicated thereon and (D) the total
aggregate Notional Amount of the Preferred Shares shall have been received in
Cash by the Issuer on the Closing Date;

 

(b)          an Officer’s Certificate of the Co-Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and related documents, the execution, authentication and delivery of
the Notes and specifying the Stated Maturity Date of each Class of Notes, the
principal amount of each Class of Notes and the applicable Note Interest Rate of
each Class of Notes to be authenticated and delivered, and (ii) certifying that
(A) the attached copy of the Board Resolution is a true and complete copy
thereof, (B) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (C) each Officer authorized to execute
and deliver the documents referenced in clause (b)(i) above holds the office and
has the signature indicated thereon;

 

 -51- 

 

 

(c)          an opinion of Cadwalader, Wickersham & Taft LLP (which opinion may
be limited to the laws of the State of New York and the federal law of the
United States and may assume, among other things, the correctness of the
representations and warranties made or deemed made by the owners of Notes
pursuant to Sections 2.5(g), (h) and (i)) dated the Closing Date, as to certain
matters of New York law and certain United States federal income tax and
securities law matters, in a form satisfactory to the Placement Agents;

 

(d)          an opinion of Cadwalader, Wickersham & Taft LLP, special counsel to
the Co-Issuers dated the Closing Date, relating to the validity of the Grant
hereunder and the perfection of the Trustee’s security interest in the
Collateral;

 

(e)          opinions of Dechert LLP, counsel to the Co-Issuers, RFT and the
Seller, regarding (i) certain true sale and non-consolidation matters with
respect to the Issuer and (ii) certain corporate and enforceability matters with
respect to the Co-Issuers, RFT Holder, the Seller, the Advancing Agent and RFT;

 

(f)           opinions of Alston & Bird LLP, special counsel to RFT, dated the
Closing Date, regarding certain 1940 Act issues and its qualification and
taxation as a REIT;

 

(g)          an opinion of in-house counsel to RFT, dated the Closing Date,
regarding certain issues of Maryland law;

 

(h)          an opinion of Appleby (Cayman) Ltd., Cayman Islands counsel to the
Issuer, dated the Closing Date, regarding certain issues of Cayman Islands law;

 

(i)           opinions of Richards, Layton & Finger P.A., special Delaware
counsel to the Co-Issuer and RFT Holder, dated the Closing Date, regarding
certain issues of Delaware law and regarding authority to file bankruptcy;

 

(j)           an opinion of Kilpatrick Townsend & Stockton LLP, counsel to the
Servicer and the Special Servicer, dated the Closing Date, regarding certain
issues of New York law, Texas law and Delaware law, in a form satisfactory to
the Trustee;

 

(k)          an opinion of Alston & Bird LLP, counsel to U.S. Bank National
Association, regarding certain matters of United States, New York and Minnesota
law;

 

(l)           an Officer’s Certificate given on behalf of the Issuer and without
personal liability, stating that the Issuer is not in Default under this
Indenture and that the issuance of the Securities by the Issuer will not result
in a breach of any of the terms, conditions or provisions of, or constitute a
Default under, the Governing Documents of the Issuer, any indenture or other
agreement or instrument to which the Issuer is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which the Issuer is a party or by which it may be bound or to which it may be
subject; that all conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

 

 -52- 

 

 

(m)         an Officer’s Certificate given on behalf of the Co-Issuer stating
that the Co-Issuer is not in Default under this Indenture and that the issuance
of the Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

 

(n)          executed counterparts of the Mortgage Asset Purchase Agreement, the
Servicing Agreement, the Pari Passu Participation Agreements, the Future Funding
Agreement, the Placement Agency Agreement, the Preferred Share Paying Agency
Agreement and the Securities Account Control Agreement;

 

(o)          an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Mortgage Assets in the data tape,
dated September 11, 2015, an Accountants’ Report on applying Agreed-Upon
Procedures with respect to certain information concerning the Mortgage Assets in
the Preliminary Offering Memorandum of the Co-Issuers, dated September 23, 2015,
and the Structural and Collateral Term Sheet dated September 22, 2015, and an
Accountant’s Report on applying Agreed-Upon Procedures with respect to certain
information concerning the Mortgage Assets in the Offering Memorandum;

 

(p)          evidence of preparation for filing at the appropriate filing office
in the District of Columbia of a financing statement, on behalf of the Issuer,
relating to the perfection of the lien of this Indenture in that Collateral in
which a security interest may be perfected by filing under the UCC; and

 

(q)          an Issuer Order executed by the Issuer and the Co-Issuer directing
the Authenticating Agent to (i) authenticate the Notes specified therein, in the
amounts set forth therein and registered in the name(s) set forth therein and
(ii) deliver the authenticated Notes as directed by the Issuer and the
Co-Issuer.

 

Section 3.2           Security for Notes.

 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 

(a)          Grant of Security Interest; Delivery of Mortgage Assets. The Grant
pursuant to the Granting Clauses of this Indenture of all of the Issuer’s right,
title and interest in and to the Collateral shall be effective and all Mortgage
Assets acquired in connection therewith purchased by the Issuer on the Closing
Date (as set forth in Schedule A hereto) together with the Mortgage Note and
other Asset Documents with respect thereto shall have been delivered to, and
received by, the Custodian on behalf of the Trustee, without recourse (except as
expressly provided in the Mortgage Asset Purchase Agreement), in the manner
provided in Section 3.3(a);

 

 -53- 

 

 

(b)          Certificate of the Issuer. A certificate of an Authorized Officer
of the Issuer given on behalf of the Issuer and without personal liability,
dated as of the Closing Date, delivered to the Trustee and the Note
Administrator, to the effect that, in the case of each Mortgage Asset pledged to
the Trustee for inclusion in the Collateral on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:

 

(i)           the Issuer is the owner of such Mortgage Asset free and clear of
any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date;

 

(ii)          the Issuer has acquired its ownership in such Mortgage Asset in
good faith without notice of any adverse claim, except as described in paragraph
(i) above;

 

(iii)         the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Mortgage Asset (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;

 

(iv)         the Asset Documents with respect to such Mortgage Asset do not
prohibit the Issuer from Granting a security interest in and assigning and
pledging such Mortgage Asset to the Trustee;

 

(v)          the list of Mortgage Assets in Schedule A identifies every Mortgage
Asset sold to the Issuer pursuant to the Mortgage Asset Purchase Agreement and
pledged to the Issuer hereunder;

 

(vi)         the requirements of Section 3.2(a) with respect to such Mortgage
Assets have been satisfied; and

 

(vii)        (1) the Grant pursuant to the Granting Clauses of this Indenture
shall, upon execution and delivery of this Indenture by the parties hereto,
result in a valid and continuing security interest in favor of the Trustee for
the benefit of the Secured Parties in all of the Issuer’s right, title and
interest in and to the Mortgage Assets pledged to the Trustee for inclusion in
the Collateral on the Closing Date; and

 

(2) upon the delivery of each Mortgage Note evidencing the obligations of the
borrowers under each Mortgage Asset to the Custodian on behalf of the Trustee,
at the Custodian’s office in Minneapolis, Minnesota, the Trustee’s security
interest in all Mortgage Assets shall be a validly perfected, first priority
security interest under the UCC as in effect in the State of Minnesota.

 

(c)          Rating Letters. the Issuer and/or Co-Issuer’s receipt of a signed
letter from the Rating Agencies confirming that (i) the Class A Notes have been
issued with a rating of “Aaa(sf)” by Moody’s and “AAA(sf)” by DBRS, (ii) the
Class B Notes have been issued with a rating of at least “Baa3(sf) by Moody’s
and “A(high)(sf)” by DBRS and (iii) the Class C Notes have been issued with a
rating of at least “B2(sf)” by Moody’s and “BBB(low)(sf)” by DBRS, and that such
ratings are in full force and effect on the Closing Date.

 

 -54- 

 

 

(d)          Accounts. Evidence of the establishment of the Payment Account, the
Preferred Share Distribution Account, the Custodial Account, the Collection
Account and the Participated Mortgage Loan Collection Account.

 

(e)          Reserved.

 

(f)           Issuance of Preferred Shares. The Issuer shall have confirmed that
the Preferred Shares have been, or contemporaneously with the issuance of the
Notes will be, (i) issued by the Issuer and (ii) acquired in their entirety by
RFT Holder.

 

Section 3.3           Transfer of Collateral.

 

(a)          The Note Administrator, as document custodian (in such capacity,
the “Custodian”), is hereby appointed as Custodian to hold all of the Mortgage
Notes, which shall be delivered to it by the Issuer on the Closing Date, at its
office in St. Paul, Minnesota. Any successor to the Custodian shall be a U.S.
state or national bank or trust company that is not an Affiliate of the Issuer
or the Co-Issuer and has capital and surplus of at least U.S.$200,000,000 and
whose long-term unsecured debt is rated at least “Baa1” by Moody’s and “AA
(low)” by DBRS. Subject to the limited right to relocate Collateral set forth in
Section 7.5(b), the Custodian shall hold all Asset Documents at its Corporate
Trust Office.

 

(b)          All Eligible Investments and other investments purchased in
accordance with this Indenture in the respective Accounts in which the funds
used to purchase such investments shall be held in accordance with Article 10
and, in respect of each Indenture Account, the Trustee on behalf of the Secured
Parties shall have entered into a securities account control agreement with the
Issuer, as debtor and the Securities Intermediary, as “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC as in effect in the State
of New York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. The
security interest of the Trustee in Collateral shall be perfected and otherwise
evidenced as follows:

 

(i)           in the case of such Collateral consisting of Security
Entitlements, by the Issuer (A) causing the Securities Intermediary, in
accordance with the Securities Account Control Agreement, to indicate by book
entry that a Financial Asset has been credited to the Custodial Account and (B)
causing the Securities Intermediary to agree pursuant to the Securities Account
Control Agreement that it will comply with Entitlement Orders originated by or
on behalf of the Trustee with respect to each such Security Entitlement without
further consent by the Issuer;

 

(ii)          in the case of Assets that consist of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;

 

 -55- 

 

 

(iii)         in the case of Collateral that consist of General Intangibles and
all other Collateral of the Issuer in which a security interest may be perfected
by filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia;

 

(iv)         in the case of Collateral that consists of General Intangibles,
causing the registration of the security interests granted under this Indenture
in the register of mortgages and charges of the Issuer maintained at the
Issuer’s registered office in the Cayman Islands; and

 

(v)          in the case of Collateral that consists of Cash on deposit in any
Servicing Account managed by the Servicer or Special Servicer pursuant to the
terms of the Servicing Agreement, to deposit such Cash in a Servicing Account,
which Servicing Account is in the name of the Servicer or Special Servicer on
behalf of the Trustee.

 

(c)          The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.

 

(d)          Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

 

 -56- 

 

 

(e)          Without limiting any of the foregoing, in connection with each
Grant of a Mortgage Asset hereunder, the Issuer shall deliver (or cause to be
delivered by the Seller) to the Custodian, in each case to the extent specified
on the closing checklist for such Mortgage Asset provided to the Custodian (with
a copy to the Servicer) by the Issuer (or the Seller) the following documents
(collectively, the “Mortgage Asset File”):

 

(i)           if such Mortgage Asset is a Mortgage Loan:

 

(1)         the original mortgage note or promissory note, as applicable,
bearing all intervening endorsements, endorsed in blank or endorsed “Pay to the
order of U.S. Bank National Association, as Trustee, without recourse,” and
signed in the name of the last endorsee by an authorized Person;

 

(2)         an original of any participation certificate together with any and
all intervening endorsements thereon, endorsed in blank on its face or by
endorsement or stock power attached thereto (without recourse, representation or
warranty, express or implied);

 

(3)         an original of any participation agreement relating to any item of
collateral that is not evidenced by a promissory note;

 

(4)         an original blanket assignment of all unrecorded documents with
respect to such Mortgage Loan to the Issuer or in the name of the Issuer, in
each case in form and substance acceptable for recording;

 

(5)         the original of any guarantee executed in connection with the
promissory note, if any;

 

(6)         the original mortgage with evidence of recording thereon, or a copy
thereof together with an Officer’s Certificate of the Issuer (or the Seller)
certifying that such represents a true and correct copy of the original and that
such original has been submitted or delivered to an escrow agent for recordation
in the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;

 

(7)         the originals of all assumption, modification, consolidation or
extension agreements with evidence of recording thereon (or a copy thereof
together with an Officer’s Certificate of the Issuer (or the Seller) certifying
that such represents a true and correct copy of the original and that such
original has been submitted or delivered to an escrow agent for recordation in
the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required), together with any other recorded document relating to the Mortgage
Loan otherwise included in the Mortgage Asset File;

 

 -57- 

 

 

(8)          the original assignment of mortgage in blank or in the name of the
Issuer, in form and substance acceptable for recording and signed in the name of
the last endorsee;

 

(9)          the originals of all intervening assignments of mortgage, if any,
with evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the last endorsee, or copies thereof together with an
Officer’s Certificate of the Issuer certifying that such represent true and
correct copies of the originals and that such originals have each been submitted
or delivered to an escrow agent for recordation in the appropriate governmental
recording office of the jurisdiction where the encumbered property is located,
in which case, recordation information shall not be required;

 

(10)        an original (which may be in the form of an electronically issued
title policy) mortgagee policy of title insurance or a conformed version of the
mortgagee’s title insurance commitment either marked as binding for insurance or
attached to an escrow closing letter, countersigned by the title company or its
authorized agent if the original mortgagee’s title insurance policy has not yet
been issued;

 

(11)        the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage Loan, if any;

 

(12)        the original assignment of leases and rents, if any, with evidence
of recording thereon, or a copy thereof together with an Officer’s Certificate
of the Issuer certifying that such copy represents a true and correct copy of
the original that has been submitted or delivered to an escrow agent for
recordation in the appropriate governmental recording office of the jurisdiction
where the encumbered property is located, in which case, recordation information
shall not be required;

 

(13)        the original assignment of any assignment of leases and rents in
blank or in the name of the Trustee, in form and substance acceptable for
recording;

 

(14)        a filed copy of the UCC-1 financing statements with evidence of
filing thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be
in form and substance acceptable for filing;

 

(15)        the original of any related loan agreement;

 

(16)        the original of any related guarantee;

 

(17)        the original of the environmental indemnity agreement, if any;

 

(18)        the original of any general collateral assignment of all other
documents held by the Issuer in connection with the Mortgage Loan;

 

 -58- 

 

 

(19)        an original of any disbursement letter from the collateral obligor
to the original mortgagee;

 

(20)        an original of the survey of the related Mortgaged Properties;

 

(21)        a copy of any property management agreements;

 

(22)        a copy of any ground leases;

 

(23)        a copy of any related environmental insurance policy and
environmental report with respect to the related Mortgaged Properties;

 

(24)        with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a companion participation), a copy of any related
co-lender agreement, intercreditor agreement, subordination agreement or other
similar agreement;

 

(25)        with respect to any Mortgage Loan secured by a hospitality property,
a copy of any related franchise agreement, an original or copy of any comfort
letter related thereto, and if, pursuant to the terms of such comfort letter,
the general assignment of the Mortgage Loan is not sufficient to transfer or
assign the benefits of such comfort letter to the Issuer, a copy of the notice
by the Seller to the franchisor of the transfer of such Mortgage Loan and/or a
copy of the request for the issuance of a new comfort letter in favor of the
Issuer (in each case, as and to the extent required pursuant to the terms of
such comfort letter);

 

(26)        a copy of any opinion of counsel;

 

(27)        the following additional documents, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) assignment of leases and rents, in blank, in form and substance
acceptable for recording; and (d) blanket assignment, in blank, in form and
substance acceptable for recording.

 

(ii)          if such Mortgage Asset is a Participation:

 

(1)         each of the documents specified in (i) above with respect to the
related Mortgage Loan;

 

(2)         an original or a copy of the related Pari Passu Participation
Agreement;

 

(3)         an original or a copy of any participation certificate evidencing
such Participation in the name of the Issuer;

 

(4)         a copy of any related companion participation certificate; and

 

 -59- 

 

 

(5)         an assignment of the participation certificate evidencing such
Participation from the Issuer to blank.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.

 

(f)           The execution and delivery of this Indenture by the Note
Administrator shall constitute certification that (i) each original note
required to be delivered to the Custodian on behalf of the Trustee by the Issuer
(or the Seller) and all allonges thereto (or, with respect to the Mortgage Asset
identified as Public Ledger Building, a copy of any such allonge), if any, have
been received by the Custodian; and (ii) such original note has been reviewed by
the Custodian and (A) appears regular on its face (handwritten additions,
changes or corrections shall not constitute irregularities if initialed by the
borrower), (B) appears to have been executed and (C) purports to relate to the
related Mortgage Asset. The Custodian agrees to review or cause to be reviewed
the Mortgage Asset Files within thirty (30) days after the Closing Date, and to
deliver to the Issuer, the Note Administrator, the Servicer, and the Trustee a
certification in the form of Exhibit C attached hereto, indicating, subject to
any exceptions found by it in such review (and any related exception report and
any subsequent reports thereto shall be delivered to the other parties hereto,
the Servicer in electronic format, including Excel-compatible format), (A) those
documents referred to in Section 3.3(e) that have been received, and (B) that
such documents have been executed, appear on their face to be what they purport
to be, purport to be recorded or filed (as applicable) and have not been torn,
mutilated or otherwise defaced, and appear on their faces to relate to the
Mortgage Asset. The Custodian shall have no responsibility for reviewing the
Mortgage Asset File except as expressly set forth in this Section 3.3(f). None
of the Trustee, the Note Administrator, and the Custodian shall be under any
duty or obligation to inspect, review, or examine any such documents,
instruments or certificates to independently determine that they are valid,
genuine, enforceable, legally sufficient, duly authorized, or appropriate for
the represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e)), whether any document has been recorded in
accordance with the requirements of any applicable jurisdiction, to
independently determine that any document has actually been filed or recorded in
the appropriate office, that any document is other than what it purports to be
on its face, or whether the title insurance policies relate to the Mortgaged
Property.

 

(g)          No later than the 90th day after the Closing Date, the Custodian
shall (i) deliver to the Issuer, with a copy to the Note Administrator, the
Trustee and the Servicer a final exception report (which report and any updates
or modifications thereto shall be delivered in electronic format, including
Excel-compatible format) as to any remaining documents that are required to be,
but are not in the Mortgage Asset File and (ii) request that the Issuer cause
such document deficiency to be cured.

 

 -60- 

 

 

(h)          Without limiting the generality of the foregoing:

 

(i)           from time to time upon the request of the Trustee, Servicer or
Special Servicer, the Issuer shall deliver (or cause to be delivered) to the
Custodian any Asset Document in the possession of the Issuer and not previously
delivered hereunder (including originals of Asset Documents not previously
required to be delivered as originals) and as to which the Trustee, Servicer or
Special Servicer, as applicable, shall have reasonably determined, or shall have
been advised, to be necessary or appropriate for the administration of such
Mortgage Loan hereunder or under the Servicing Agreement or for the protection
of the security interest of the Trustee under this Indenture;

 

(ii)          in connection with any delivery of documents to the Custodian
pursuant to clause (i) above, the Custodian shall deliver to the Servicer, on
behalf of the Issuer, a Certification in the form of Exhibit C acknowledging the
receipt of such documents by the Custodian and that it is holding such documents
subject to the terms of this Indenture; and

 

(iii)         from time to time upon request of the Servicer or the Special
Servicer, the Custodian shall, upon delivery by the Servicer or Special
Servicer, as applicable, of a Request for Release in the form of Exhibit D
hereto, release to the Servicer or Special Servicer, as applicable, such of the
Asset Documents then in its custody as the Servicer or Special Servicer, as
applicable, reasonably so requests. By submission of any such Request for
Release, the Servicer or the Special Servicer, as applicable, shall be deemed to
have represented and warranted that it has determined in accordance with the
Servicing Standard, respectively, set forth in the Servicing Agreement, as the
case may be, that the requested release is necessary for the administration of
such Mortgage Loan hereunder or under the Servicing Agreement or for the
protection of the security interest of the Trustee under this Indenture. The
Servicer or the Special Servicer shall return to the Custodian each Asset
Document released from custody pursuant to this clause (iii) within 20 Business
Days of receipt thereof (except such Asset Documents as are released in
connection with a sale, exchange or other disposition, in each case only as
permitted under this Indenture, of the related Mortgage Asset that is
consummated within such 20-day period). Notwithstanding the foregoing provisions
of this clause (iii), any note, participation certificate or other instrument
evidencing a Pledged Mortgage Asset shall be released only for the purpose of
(1) a sale, exchange or other disposition of such Pledged Mortgage Asset that is
permitted in accordance with the terms of this Indenture, (2) presentation,
collection, renewal or registration of transfer of such Mortgage Asset or (3) in
the case of any note, in connection with a payment in full of all amounts owing
under such note.

 

 -61- 

 

 

(i)           As of the Closing Date (with respect to the Collateral owned or
existing as of the Closing Date) and each date on which any Collateral is
acquired (only with respect to each Collateral so acquired or arising after the
Closing Date), the Issuer represents and warrants as follows:

 

(i)           this Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee for the
benefit of the Secured Parties, which security interest is prior to all other
liens, and is enforceable as such against creditors of and purchasers from the
Issuer;

 

(ii)          the Issuer owns and has good and marketable title to such
Collateral free and clear of any lien, claim or encumbrance of any Person;

 

(iii)         in the case of each Collateral, the Issuer has acquired its
ownership in such Collateral in good faith without notice of any adverse claim
as defined in Section 8-102(a)(1) of the UCC as in effect on the date hereof;

 

(iv)         other than the security interest granted to the Trustee for the
benefit of the Secured Parties pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral;

 

(v)          the Issuer has not authorized the filing of, and is not aware of,
any financing statements against the Issuer that include a description of
collateral covering the Collateral other than any financing statement (x)
relating to the security interest granted to the Trustee for the benefit of the
Secured Parties hereunder or (y) that has been terminated; the Issuer is not
aware of any judgment lien, Pension Benefit Guarantee Corporation lien or tax
lien filings against the Issuer;

 

(vi)         the Issuer has received all consents and approvals required by the
terms of each Collateral and the Transaction Documents to grant to the Trustee
its interest and rights in such Collateral hereunder;

 

(vii)        the Issuer has caused or will have caused, within ten days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Trustee for the benefit of
the Secured Parties hereunder;

 

(viii)       all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;

 

(ix)          the Securities Intermediary has agreed to treat all Collateral
credited to the Custodial Account as a Financial Asset;

 

 -62- 

 

 

(x)           the Issuer has delivered a fully executed Securities Account
Control Agreement pursuant to which the Securities Intermediary has agreed to
comply with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

 

(xi)          (A) all original executed copies of each promissory note,
participation certificate or other writings that constitute or evidence any
pledged obligation that constitutes an Instrument have been delivered to the
Custodian for the benefit of the Trustee and (B) none of the promissory notes,
participation certificates or other writings that constitute or evidence such
collateral has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed by the Issuer to any Person other than the
Trustee;

 

(xii)         each of the Indenture Accounts constitutes a Securities Account in
respect of which U.S. Bank National Association has accepted to be Securities
Intermediary pursuant to the Securities Account Control Agreement on behalf of
the Trustee as secured party under this Indenture.

 

(j)           The Note Administrator shall cause all Eligible Investments
delivered to the Note Administrator on behalf of the Issuer (upon receipt by the
Note Administrator thereof) to be promptly credited to the applicable Account.

 

ARTICLE 4

SATISFACTION AND DISCHARGE

 

Section 4.1           Satisfaction and Discharge of Indenture.

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange, (ii)
substitution of mutilated, defaced, destroyed, lost or stolen Notes, (iii)
rights of Noteholders to receive payments of principal thereof and interest
thereon, (iv) the rights, protections, indemnities and immunities of the Note
Administrator (in each of its capacities) and the Trustee and the specific
obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Servicer and Special Servicer hereunder and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

 

(a)          (i) either:

 

(1)         all Notes theretofore authenticated and delivered to Noteholders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and (B)
Notes for which payment has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Note Registrar for cancellation; or

 

 -63- 

 

 

(2)         all Notes not theretofore delivered to the Note Registrar for
cancellation (A) have become due and payable, or (B) shall become due and
payable at their Stated Maturity Date within one year, or (C) are to be called
for redemption pursuant to Article 9 under an arrangement satisfactory to the
Note Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

 

(ii)          the Issuer and the Co-Issuer have paid or caused to be paid all
other sums then due and payable hereunder (including any amounts then due and
payable pursuant to the Servicing Agreement) by the Issuer and Co-Issuer and no
other amounts are scheduled to be due and payable by the Issuer other than
Dissolution Expenses; and

 

(iii)         the Co-Issuers have delivered to the Trustee and the Note
Administrator Officer’s certificates and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Cadwalader,
Wickersham & Taft LLP, Alston & Bird LLP or an opinion of another tax counsel of
nationally recognized standing in the United States experienced in such matters
to the effect that the Noteholders would recognize no income gain or loss for
U.S. federal income tax purposes as a result of such deposit and satisfaction
and discharge of this Indenture; or

 

(b)          (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Servicing Agreement and the Servicing Accounts related thereto and the
Securities Account Control Agreement and the Indenture Accounts related thereto
and (y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in or to the
credit of the Accounts have been distributed in accordance with the terms of
this Indenture or have otherwise been irrevocably deposited with the Servicer
under the Servicing Agreement for such purpose; and

 

 -64- 

 

 

(ii)          the Co-Issuers have delivered to the Note Administrator and the
Trustee Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

 

Section 4.2           Application of Amounts held in Trust.

 

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

 

Section 4.3           Repayment of Amounts Held by Paying Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

Section 4.4           Limitation on Obligation to Incur Company Administrative
Expenses.

 

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments, (ii)
Cash and (iii) amounts reasonably expected to be received by the Issuer with
respect to the Mortgage Assets in Cash during the current Due Period (as
certified by the Special Servicer in accordance with the Servicing Standard) is
less than the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

 

 -65- 

 

 

ARTICLE 5

REMEDIES

 

Section 5.1           Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)          a default in the payment of any interest on any Class A Note (or,
if no Class A Notes are Outstanding, any Note of the most senior Class
Outstanding) when the same becomes due and payable and the continuation of any
such default for three (3) Business Days after a Trust Officer of the Note
Administrator has actual knowledge or receives notice from any holder of Notes
of such payment default; provided that in the case of a failure to disburse
funds due to an administrative error or omission by the Note Administrator or
any paying agent, such failure continues for five (5) Business Days after a
trust officer of the Note Administrator receives written notice or has actual
knowledge of such administrative error or omission; or

 

(b)          a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class A Note when the same becomes due and payable,
at its Stated Maturity Date or any Redemption Date or if there are no Class A
Notes Outstanding, a default in the payment of principal (or the related
Redemption Price, if applicable) of any Class B Note when the same becomes due
and payable at its Stated Maturity Date or any Redemption Date; or if there are
no Class A Notes Outstanding or Class B Notes Outstanding, a default in the
payment of principal (or the related Redemption Price, if applicable) of any
Class C Note when the same becomes due and payable at its Stated Maturity Date
or any Redemption Date; provided, in each case, that in the case of a failure to
disburse funds due to an administrative error or omission by the Note
Administrator or any paying agent, such failure continues for five (5) Business
Days after a trust officer of the Note Administrator receives written notice or
has actual knowledge of such administrative error or omission;

 

(c)          the failure on any Payment Date to disburse amounts available in
the Payment Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than (i) a default in payment described in clause (a) or
(b) above and (ii) unless the Holders of the Preferred Shares object, a failure
to disburse any amounts to the Preferred Share Paying Agent for distribution to
the Holders of the Preferred Shares), which failure continues for a period of
three (3) Business Days or, in the case of a failure to disburse such amounts
due to an administrative error or omission by the Note Administrator or Paying
Agent, which failure continues for five (5) Business Days;

 

(d)          either the Issuer, the Co-Issuer or the pool of Collateral becomes
an investment company required to be registered under the 1940 Act;

 

 -66- 

 

 

(e)          a default in the performance, or breach, of any other covenant or
other agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Senior
Note Protection Test) or any representation or warranty of the Issuer or
Co-Issuer hereunder or in any certificate or other writing delivered pursuant
hereto or in connection herewith proves to be incorrect in any material respect
when made, and the continuation of such default or breach for a period of 30
days (or, if such default, breach or failure has an adverse effect on the
validity, perfection or priority of the security interest granted hereunder, 15
days) after either the Issuer or the Co-Issuer has actual knowledge thereof or
after notice thereof to the Issuer and the Co-Issuer by the Trustee or to the
Issuer and the Co-Issuer and the Trustee by Holders of at least 25% of the
Aggregate Outstanding Amount of the Controlling Class;

 

(f)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer under
the Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar
law enacted under the laws of the Cayman Islands or any other applicable law, or
appointing a receiver, liquidator, assignee, or sequestrator (or other similar
official) of the Issuer or the Co-Issuer or of any substantial part of its
property, respectively, or ordering the winding up or liquidation of its
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days;

 

(g)          the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

 

(h)          one or more final judgments being rendered against the Issuer or
the Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

 

 -67- 

 

 

(i)           the Issuer loses its status as a Qualified REIT Subsidiary or
other disregarded entity of RFT for U.S. federal income tax purposes, unless (A)
within 90 days, the Issuer either (1) delivers an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
to the effect that, notwithstanding the Issuer’s loss of Qualified REIT
Subsidiary or disregarded entity status for U.S. federal income tax purposes,
the Issuer is not, and has not been, an association (or publicly traded
partnership) taxable as a corporation, or is not, and has not been, otherwise
subject to U.S. federal income tax on a net basis and the Noteholders are not
otherwise materially adversely affected by the loss of Qualified REIT Subsidiary
or disregarded entity status for U.S. federal income tax purposes or (2)
receives an amount from the Preferred Shareholders sufficient to discharge in
full the amounts then due and unpaid on the Notes and amounts and expenses
described in clauses (1) through (10) under Section 11.1(a)(i) in accordance
with the Priority of Payments or (B) all Classes of the Notes are subject to a
Tax Redemption announced by the Issuer in compliance with this Indenture, and
such redemption has not been rescinded.

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Preferred Share
Paying Agent and the Preferred Shareholders in writing. If the Note
Administrator has actual knowledge of the occurrence of an Event of Default, the
Note Administrator shall promptly notify, in writing, the Trustee, the
Noteholders and the Rating Agencies of the occurrence of such Event of Default.

 

Section 5.2           Acceleration of Maturity; Rescission and Annulment.

 

(a)          If an Event of Default shall occur and be continuing (other than
the Events of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may
(and shall at the direction of a Majority, by outstanding principal amount, of
each Class of Notes voting as a separate Class (excluding any Notes owned by the
Issuer, the Seller or any of their respective Affiliates), declare the principal
of and accrued and unpaid interest on all the Notes to be immediately due and
payable. Upon any such declaration such principal, together with all accrued and
unpaid interest thereon, and other amounts payable thereunder in accordance with
the Priority of Payments will become immediately due and payable. If an Event of
Default described in Section 5.1(f) or 5.1(g) above occurs, such an acceleration
shall occur automatically and without any further action. If the Notes are
accelerated, payments shall be made in the order and priority set forth in
Section 11.1(a) hereof.

 

(b)          At any time after such a declaration of acceleration of Maturity of
the Notes has been made, and before a judgment or decree for payment of the
amounts due has been obtained by the Trustee as hereinafter provided in this
Article 5, a Majority of each Class of Notes (voting as a separate Class), other
than with respect to an Event of Default specified in Section 5.1(d), 5.1(f),
5.1(g), or 5.1(i), by written notice to the Issuer, the Co-Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:

 

(i)           the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

 

(A)         all unpaid installments of interest on and principal on the Notes
that would be due and payable hereunder if the Event of Default giving rise to
such acceleration had not occurred;

 

(B)         all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Note Administrator or to the Trustee hereunder;

 

 -68- 

 

 

(C)         with respect to the Advancing Agent and the Backup Advancing Agent,
any amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

 

(D)         any Company Administrative Expense due and payable;

 

(ii)          the Trustee has received notice that all Events of Default, other
than the non-payment of the interest and principal on the Notes that have become
due solely by such acceleration, have been cured and a Majority of the
Controlling Class, by written notice to the Trustee, has agreed with such notice
(which agreement shall not be unreasonably withheld or delayed) or waived as
provided in Section 5.14.

 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)          Subject to Sections 5.4 and 5.5, a Majority of the Controlling
Class shall have the right to direct the Trustee in the conduct of any
Proceedings for any remedy available to the Trustee or in the sale of any or all
of the Collateral; provided that (i) such direction will not conflict with any
rule of law or this Indenture; (ii) the Trustee may take any other action not
inconsistent with such direction; (iii) the Trustee has received security or
indemnity satisfactory to it; and (iv) any direction to undertake a sale of the
Collateral may be made only as described in Section 5.17. The Trustee shall be
entitled to refuse to take any action absent such direction.

 

(d)          As security for the payment by the Issuer of the compensation and
expenses of the Trustee, the Note Administrator, and any sums the Trustee or
Note Administrator shall be entitled to receive as indemnification by the
Issuer, the Issuer hereby grants the Trustee a lien on the Collateral, which
lien is senior to the lien of the Noteholders. The Trustee’s lien shall be
subject to the Priority of Payments and exercisable by the Trustee only if the
Notes have been declared due and payable following an Event of Default and such
acceleration has not been rescinded or annulled.

 

(e)          A Majority of the Aggregate Outstanding Amount of each Class of
Notes may, prior to the time a judgment or decree for the payment of amounts due
has been obtained by the Trustee, waive any past Default on behalf of the
holders of all the Notes and its consequences in accordance with Section 5.14.

 

 -69- 

 

 

Section 5.3           Collection of Indebtedness and Suits for Enforcement by
Trustee.

 

(a)          The Issuer covenants that if a Default shall occur in respect of
the payment of any interest and principal on any Class of Notes (but only after
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the Issuer and Co-Issuer shall, upon demand of the Trustee
or any affected Noteholder, pay to the Note Administrator on behalf of the
Trustee, for the benefit of the Holder of such Note, the whole amount, if any,
then due and payable on such Note for principal and interest or other payment
with interest on the overdue principal and, to the extent that payments of such
interest shall be legally enforceable, upon overdue installments of interest, at
the applicable interest rate and, in addition thereto, such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

 

 -70- 

 

 

(i)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Noteholders allowed in any Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Notes or to the
creditors or property of the Issuer, the Co-Issuer or such other obligor;

 

(ii)          unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

 

(iii)         to collect and receive (or cause the Note Administrator to collect
and receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

 -71- 

 

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in Section
5.5(a) are met and any sale of Collateral contemplated to be conducted by the
Trustee under this Indenture shall be effected by the Special Servicer pursuant
to the terms of the Servicing Agreement, and the Trustee shall have no liability
or responsibility for or in connection with any such sale.

 

Section 5.4           Remedies.

 

(a)          If an Event of Default has occurred and is continuing, and the
Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer and the Co-Issuer
agree that the Trustee, or, with respect to any sale of any Mortgage Assets, the
Special Servicer, may, after notice to the Note Administrator and the
Noteholders, and shall, upon direction by a Majority of the Controlling Class,
to the extent permitted by applicable law, exercise one or more of the following
rights, privileges and remedies:

 

(i)           institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture (whether by
declaration or otherwise), enforce any judgment obtained and collect from the
Collateral any amounts adjudged due;

 

(ii)          sell all or a portion of the Collateral or rights of interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law and in accordance with Section 5.17 hereof (provided
that any such sale shall be conducted by the Special Servicer pursuant to the
Servicing Agreement);

 

(iii)         institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Collateral;

 

(iv)         exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Secured Parties hereunder; and

 

(v)          exercise any other rights and remedies that may be available at law
or in equity;

 

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

 

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

 

 -72- 

 

 

(b)          If an Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)          Upon any Sale, whether made under the power of sale hereby given or
by virtue of judicial proceedings, any Noteholder, Preferred Shareholder or the
Servicer or any of its Affiliates may bid for and purchase the Collateral or any
part thereof and, upon compliance with the terms of Sale, may hold, retain,
possess or dispose of such property in its or their own absolute right without
accountability; and any purchaser at any such Sale may, in paying the purchase
money, turn in any of the Notes in lieu of Cash equal to the amount which shall,
upon distribution of the net proceeds of such sale, be payable on the Notes so
turned in by such Holder (taking into account the Class of such Notes). Such
Notes, in case the amounts so payable thereon shall be less than the amount due
thereon, shall either be returned to the Holders thereof after proper notation
has been made thereon to show partial payment or a new note shall be delivered
to the Holders reflecting the reduced interest thereon.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

 

(d)          Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

 -73- 

 

 

Section 5.5           Preservation of Collateral.

 

(a)          Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, the Trustee and the Note Administrator, as applicable, shall
(except as otherwise expressly permitted or required under this Indenture)
retain the Collateral securing the Notes, collect and cause the collection of
the proceeds thereof and make and apply all payments and deposits and maintain
all accounts in respect of the Collateral and the Notes in accordance with the
Priority of Payments and the provisions of Articles 10, 12 and 13 and shall not
sell or liquidate the Collateral, unless either:

 

(i)           the Note Administrator, pursuant to Section 5.5(c), determines
that the anticipated proceeds of a sale or liquidation of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due and unpaid on the Notes for
principal and interest (including accrued and unpaid Deferred Interest), and,
upon receipt of information from Persons to whom fees and expenses are payable,
all other amounts payable prior to payment of principal on the Notes due and
payable pursuant to Section 11.1(a)(iii) and the holders of a Majority of the
Controlling Class agrees with such determination; or

 

(ii)          a Supermajority of each Class of Notes (voting as a separate
Class) directs the sale and liquidation of all or a portion of the Collateral.

 

In the event of a sale of all or a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer on behalf of the Trustee shall be required to
sell that portion of the Collateral identified by the requisite Noteholders and
all proceeds of such sale shall be remitted to the Note Administrator for
distribution in the order set forth in Section 11.1(a). The Note Administrator
shall give written notice of the retention of the Collateral by the Custodian to
the Issuer, the Co-Issuer, the Trustee, the Servicer, the Special Servicer and
the Rating Agencies. So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

 

(b)          Nothing contained in Section 5.5(a) shall be construed to require a
sale of the Collateral securing the Notes if the conditions set forth in Section
5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be construed
to require the Trustee to preserve the Collateral securing the Notes if
prohibited by applicable law.

 

 -74- 

 

 

(c)          In determining whether the condition specified in Section 5.5(a)(i)
exists, the Special Servicer shall obtain bid prices with respect to each
Mortgage Asset from two dealers that, at that time, engage in the trading,
origination or securitization of whole loans or pari passu participations
similar to the Mortgage Assets (or, if only one such dealer can be engaged, then
the Special Servicer shall obtain a bid price from such dealer or, if no such
dealer can be engaged, from a pricing service). The Special Servicer shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lowest of such bid prices for each such Mortgage Asset and provide the Trustee
and the Note Administrator with the results thereof. For the purposes of
determining issues relating to the market value of any Mortgage Asset and the
execution of a sale or other liquidation thereof, the Special Servicer may, but
need not, retain at the expense of the Issuer and rely on an opinion of an
Independent investment banking firm of national reputation or other appropriate
advisors (the cost of which shall be payable as a Company Administrative
Expense) in connection with a determination as to whether the condition
specified in Section 5.5(a)(i) exists.

 

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).

 

Section 5.6           Trustee May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

 

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

 

Section 5.7           Application of Amounts Collected.

 

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

 

Section 5.8           Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to the Indenture
or the Notes is subject to any non-petition covenants set forth in the Indenture
or the Notes), judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

 

(a)          such Holder has previously given to the Trustee written notice of
an Event of Default;

 

 -75- 

 

 

(b)          except as otherwise provided in Section 5.9 hereof, the Holders of
at least 25% of the then Aggregate Outstanding Amount of the Controlling Class
shall have made written request to the Trustee to institute Proceedings in
respect of such Event of Default in its own name as Trustee hereunder and such
Holders have offered to the Trustee indemnity reasonably satisfactory to it
against the costs, expenses and liabilities to be incurred in compliance with
such request;

 

(c)          the Trustee for 30 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding; and

 

(d)          no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with Section
13.1 hereof and the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

 

Section 5.9           Unconditional Rights of Noteholders to Receive Principal
and Interest.

 

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

 

Section 5.10         Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

 

 -76- 

 

 

Section 5.11         Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

Section 5.12         Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 

Section 5.13         Control by the Controlling Class.

 

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

 

(a)          such direction shall not conflict with any rule of law or with this
Indenture;

 

(b)          the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided, however, that, subject
to Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

 

(c)          the Trustee shall have been provided with indemnity satisfactory to
it; and

 

(d)          notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be performed by the Special Servicer on
behalf of the Trustee, and must satisfy the requirements of Section 5.5.

 

 -77- 

 

 

Section 5.14         Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

 

(a)          in the payment of principal of any Note;

 

(b)          in the payment of interest in respect of the Controlling Class;

 

(c)          in respect of a covenant or provision hereof that, under Section
8.2, cannot be modified or amended without the waiver or consent of the Holder
of each Outstanding Note adversely affected thereby; or

 

(d)          in respect of any right, covenant or provision hereof for the
individual protection or benefit of the Trustee or the Note Administrator,
without the Trustee’s or the Note Administrator’s express written consent
thereto, as applicable.

 

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

 

Section 5.15         Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by (x)
the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

 -78- 

 

 

Section 5.16         Waiver of Stay or Extension Laws.

 

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

Section 5.17         Sale of Collateral.

 

(a)          The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any
one or more Sales as to any portion of such Collateral remaining unsold, but
shall continue unimpaired until all amounts secured by the Collateral shall have
been paid or if there are insufficient proceeds to pay such amount until the
entire Collateral shall have been sold. The Special Servicer may, upon notice to
the Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three Business Days after the date of the determination by
the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall not
occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

 

(b)          The Notes need not be produced in order to complete any such Sale,
or in order for the net proceeds of such Sale to be credited against amounts
owing on the Notes.

 

(c)          The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Mortgage Assets, shall
be upon request and delivery of any such instruments by the Special Servicer. In
addition, the Special Servicer, with respect to Mortgage Assets, and the
Trustee, with respect to any other Collateral, is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such a
Sale shall be bound to ascertain the Trustee’s or Special Servicer’s authority,
to inquire into the satisfaction of any conditions precedent or to see to the
application of any amounts.

 

 -79- 

 

 

(d)          In the event of any Sale of the Collateral pursuant to Section 5.4
or Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

 

(e)          Notwithstanding anything herein to the contrary, any sale by the
Trustee of any portion of the Collateral shall be executed by the Special
Servicer on behalf of the Issuer, and the Trustee shall have no responsibility
or liability therefor.

 

Section 5.18         Action on the Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the Collateral of the Issuer or the
Co-Issuer.

 

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

 

Section 6.1           Certain Duties and Responsibilities.

 

(a)          Except during the continuance of an Event of Default:

 

(i)           each of the Trustee and the Note Administrator undertakes to
perform such duties and only such duties as are set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee or the Note Administrator; and any permissive right of the Trustee
or the Note Administrator contained herein shall not be construed as a duty; and

 

(ii)          in the absence of manifest error, or bad faith on its part, each
of the Note Administrator and the Trustee may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

 

 -80- 

 

 

(b)          In case an Event of Default actually known to the Trustee or the
Note Administrator has occurred and is continuing, the Trustee or the Note
Administrator shall, prior to the receipt of directions, if any, from a Majority
of the Controlling Class (or other Noteholders to the extent provided in Article
5 hereof), exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

(c)          If, in performing its duties under this Indenture, the Trustee or
the Note Administrator is required to decide between alternative courses of
action, the Trustee and the Note Administrator may request written instructions
from the Directing Holder as to courses of action desired by it. If the Trustee
and the Note Administrator does not receive such instructions within two (2)
Business Days after it has requested them, it may, but shall be under no duty
to, take or refrain from taking such action. The Trustee and the Note
Administrator shall act in accordance with instructions received after such two
(2) Business Day period except to the extent it has already taken, or committed
itself to take, action inconsistent with such instructions. The Trustee and the
Note Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.

 

(d)          No provision of this Indenture shall be construed to relieve the
Trustee or the Note Administrator from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that
neither the Trustee nor the Note Administrator shall be liable:

 

(i)           for any error of judgment made in good faith by a Trust Officer,
unless it shall be proven that it was negligent in ascertaining the pertinent
facts; or

 

(ii)          with respect to any action taken or omitted to be taken by it in
good faith in accordance with the direction of the Issuer, the Directing Holder,
and/or a Majority of the Controlling Class relating to the time, method and
place of conducting any Proceeding for any remedy available to the Trustee or
the Note Administrator in respect of any Note or exercising any trust or power
conferred upon the Trustee or the Note Administrator under this Indenture.

 

(e)          No provision of this Indenture shall require the Trustee or the
Note Administrator to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

 

(f)           Neither the Trustee nor the Note Administrator shall be liable to
the Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Directing Holder, the Servicer, the Special Servicer,
the Controlling Class, the Trustee (in the case of the Note Administrator), the
Note Administrator (in the case of the Trustee) and/or a Noteholder under
circumstances in which such direction is required or permitted by the terms of
this Indenture.

 

 -81- 

 

 

(g)          For all purposes under this Indenture, neither the Trustee nor the
Note Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.

 

(h)          The Trustee and the Note Administrator shall, upon reasonable prior
written notice, permit the Issuer and its designees, during its normal business
hours, to review all books of account, records, reports and other papers of the
Trustee relating to the Notes and to make copies and extracts therefrom (the
reasonable out-of-pocket expenses incurred in making any such copies or extracts
to be reimbursed to the Trustee or the Note Administrator, as applicable, by
such Person).

 

Section 6.2           Notice of Default.

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the 17g-5 Information Provider and to the Note Administrator
(who shall post such notice the Note Administrator’s Website) and the Note
Administrator shall deliver to all Holders of Notes as their names and addresses
appear on the Notes Register, and to Preferred Share Paying Agent, notice of
such Default, unless such Default shall have been cured or waived.

 

Section 6.3           Certain Rights of Trustee and Note Administrator.

 

Except as otherwise provided in Section 6.1:

 

(a)          the Trustee and the Note Administrator may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)          any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;

 

(c)          whenever in the administration of this Indenture the Trustee or the
Note Administrator shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee and the Note Administrator (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

 

 -82- 

 

 

(d)          as a condition to the taking or omitting of any action by it
hereunder, the Trustee and the Note Administrator may consult with counsel and
the advice of such counsel or any Opinion of Counsel (including with respect to
any matters, other than factual matters, in connection with the execution by the
Trustee or the Note Administrator of a supplemental indenture pursuant to
Section 8.3) shall be full and complete authorization and protection in respect
of any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e)          neither the Trustee nor the Note Administrator shall be under any
obligation to exercise or to honor any of the rights or powers vested in it by
this Indenture at the request or direction of any of the Noteholders pursuant to
this Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

 

(f)           neither the Trustee nor the Note Administrator shall be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper documents and shall be entitled to rely
conclusively thereon;

 

(g)          each of the Trustee and the Note Administrator may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys, and upon any such appointment of an agent
or attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

 

(h)          neither the Trustee nor the Note Administrator shall be liable for
any action it takes or omits to take in good faith that it reasonably and
prudently believes to be authorized or within its rights or powers hereunder;

 

(i)           neither the Trustee nor the Note Administrator shall be
responsible for the accuracy of the books or records of, or for any acts or
omissions of, the Depository, any Transfer Agent (other than the Note
Administrator itself acting in that capacity), Clearstream, Luxembourg,
Euroclear, any Calculation Agent (other than the Note Administrator itself
acting in that capacity) or any Paying Agent (other than the Note Administrator
itself acting in that capacity);

 

(j)           neither the Trustee nor the Note Administrator shall be liable for
the actions or omissions of the Issuer, the Co-Issuer, Directing Holder, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee); and without
limiting the foregoing, neither the Trustee nor the Note Administrator shall be
under any obligation to verify compliance by (any party hereto with the terms of
this Indenture (other than itself) to verify or independently determine the
accuracy of information received by it from the Servicer or Special Servicer (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Mortgage Loans;

 

 -83- 

 

 

(k)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee or Note Administrator
hereunder, is dependent upon or defined by reference to generally accepted
accounting principles in the United States in effect from time to time (“GAAP”),
the Trustee and Note Administrator shall be entitled to request and receive (and
rely upon) instruction from the Issuer or accountants appointed by the Issuer as
to the application of GAAP in such connection, in any instance;

 

(l)           neither the Trustee nor the Note Administrator shall have any
responsibility to the Issuer or the Secured Parties hereunder to make any
inquiry or investigation as to, and shall have no obligation in respect of, the
terms of any engagement of Independent accountants by the Issuer; provided,
however, that the Trustee and Note Administrator shall be authorized, upon
receipt of an Issuer Order directing the same, to execute any acknowledgement or
other agreement with the Independent accountants required for the Trustee and
Note Administrator to receive any of the reports or instructions provided for
herein, which acknowledgement or agreement may include, among other things, (i)
acknowledgement that the Issuer has agreed that the “agreed upon procedures”
between the Issuer and the Independent accountants are sufficient for its
purposes, (ii) releases by each of the Trustee and Note Administrator (on behalf
of itself and the Holders) of claims and acknowledgement of other limitation of
liability in favor of the Independent accountants, and (iii) restrictions or
prohibitions on the disclosure of information or documents provided to it by
such firm of Independent accountants (including to the Holders). Notwithstanding
the foregoing, in no event shall the Trustee or Note Administrator be required
to execute any agreement in respect of the Independent accountants that the
Trustee or Note Administrator determines adversely affects it in its individual
capacity;

 

(m)         the Trustee and the Note Administrator shall be entitled to all of
the same rights, protections, immunities and indemnities afforded to it as
Trustee or as Note Administrator, as applicable, in each capacity for which it
serves hereunder and under the Future Funding Agreement, the Future Funding
Account Control Agreement and the Securities Account Control Agreement
(including, without limitation, as Secured Party, Paying Agent, Authenticating
Agent, Calculation Agent, Transfer Agent, Custodian, Securities Intermediary,
Backup Advancing Agent and Notes Registrar);

 

(n)          in determining any affiliations of Noteholders with any party
hereto or otherwise, each of the Trustee and the Note Administrator shall be
entitled to request and conclusively rely on a certification provided by a
Noteholder;

 

(o)          in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

 

 -84- 

 

 

(p)          neither the Trustee nor the Note Administrator shall be required to
give any bond or surety in respect of the execution of the trusts created hereby
or the powers granted hereunder; and

 

(q)          in no event shall the Trustee or the Note Administrator be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Trustee’s or the Note Administrator’s control, as applicable, whether
or not of the same class or kind as specifically named above.

 

Section 6.4           Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness. Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes. Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

 

Section 6.5           May Hold Notes.

 

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

 

Section 6.6           Amounts Held in Trust.

 

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

 

Section 6.7           Compensation and Reimbursement.

 

(a)          The Issuer agrees:

 

(i)           to pay the Trustee and Note Administrator on each Payment Date in
accordance with the Priority of Payments reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee or note
administrator of an express trust);

 

 -85- 

 

 

(ii)          except as otherwise expressly provided herein, to reimburse the
Trustee and Note Administrator in a timely manner upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee
or Note Administrator in connection with its performance of its obligations
under, or otherwise in accordance with any provision of this Indenture;

 

(iii)         to indemnify the Trustee or Note Administrator and its Officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense incurred without negligence, willful misconduct or
bad faith on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder; and

 

(iv)         to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

 

(b)          The Issuer may remit payment for such fees and expenses to the
Trustee and Note Administrator or, in the absence thereof, the Note
Administrator may from time to time deduct payment of its and the Trustee’s fees
and expenses hereunder from amounts on deposit in the Payment Account in
accordance with the Priority of Payments.

 

(c)          The Note Administrator, in its capacity as Note Administrator,
Paying Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, hereby agrees not to
cause the filing of a petition in bankruptcy against the Issuer, the Co-Issuer
or any Permitted Subsidiary until at least one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Notes issued under this Indenture. This provision shall survive termination
of this Indenture.

 

(d)          The Trustee and Note Administrator agree that the payment of all
amounts to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii),
(a)(iii) and (a)(iv) shall be subject to the Priority of Payments, shall be
payable only to the extent funds are available in accordance with such Priority
of Payments, shall be payable solely from the Collateral and following
realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished. The Trustee and Note Administrator will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Trustee and Note Administrator shall not
institute any proceeding for enforcement of such lien except in connection with
an action taken pursuant to Section 5.3 hereof for enforcement of the lien of
this Indenture for the benefit of the Noteholders.

 

 -86- 

 

 

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

 

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

 

Section 6.8           Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a rating of at least “Baa1” by Moody’s and “A” by DBRS
or, if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs (which may include Moody’s)) (or such other lower rating as may be
approved by the Rating Agencies from time to time) and having an office within
the United States. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 6.8, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Trustee or the Note Administrator shall cease to
be eligible in accordance with the provisions of this Section 6.8, the Trustee
or the Note Administrator, as applicable, shall resign immediately in the manner
and with the effect hereinafter specified in this Article 6.

 

Section 6.9           Resignation and Removal; Appointment of Successor.

 

(a)          No resignation or removal of the Note Administrator or the Trustee
and no appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

 

 -87- 

 

 

(b)          Each of the Trustee and the Note Administrator may resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Servicer, the Special Servicer, the Noteholders, the Note Administrator (in the
case of the Trustee), the Trustee (in the case of the Note Administrator), and
the Rating Agencies. Upon receiving such notice of resignation, the Issuer and
the Co-Issuer shall promptly appoint a successor trustee or trustees, or a
successor Note Administrator, as the case may be, by written instrument, in
duplicate, executed by an Authorized Officer of the Issuer and an Authorized
Officer of the Co-Issuer, one copy of which shall be delivered to the Note
Administrator or the Trustee so resigning and one copy to the successor Note
Administrator, Trustee or Trustees, together with a copy to each Noteholder, the
Servicer, the parties hereto and the Rating Agencies; provided that such
successor Note Administrator and Trustee shall be appointed only upon the
written consent of a Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders) or, at any time when an Event
of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class. If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within 30 days after the giving of such notice of
resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the appointment of a successor Trustee or a successor Note Administrator, as
the case may be. No resignation or removal of the Note Administrator or the
Trustee and no appointment of a successor Note Administrator or Trustee will
become effective until the acceptance of appointment by the successor Note
Administrator or Trustee, as applicable.

 

(c)          The Note Administrator and Trustee may be removed at any time by
Act of a Supermajority of the Notes (or if there are no Notes Outstanding, a
Majority of Preferred Shareholders) or when a successor Trustee has been
appointed pursuant to Section 6.10, by Act of a Majority of the Controlling
Class, in each case, upon written notice delivered to the parties hereto.

 

(d)          If at any time:

 

(i)           the Trustee or the Note Administrator shall cease to be eligible
under Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

 

(ii)          the Trustee or the Note Administrator shall become incapable of
acting or there shall be instituted any proceeding pursuant to which it could be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
the Note Administrator or of its respective property shall be appointed or any
public officer shall take charge or control of the Trustee or the Note
Administrator or of its respective property or affairs for the purpose of
rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

 

 -88- 

 

 

(e)          If the Trustee or the Note Administrator shall resign, be removed
or become incapable of acting, or if a vacancy shall occur in the office of the
Trustee or the Note Administrator for any reason, the Issuer and the Co-Issuer,
by Issuer Order, shall promptly appoint a successor Trustee or Note
Administrator, as applicable, and the successor Trustee or Note Administrator so
appointed shall, forthwith upon its acceptance of such appointment, become the
successor Trustee or the successor Note Administrator, as the case may be. If
the Issuer and the Co-Issuer shall fail to appoint a successor Trustee or Note
Administrator within 30 days after such resignation, removal or incapability or
the occurrence of such vacancy, a successor Trustee or Note Administrator may be
appointed by Act of a Majority of the Controlling Class delivered to the
Servicer and the parties hereto, including the retiring Trustee or the retiring
Note Administrator, as the case may be, and the successor Trustee or Note
Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or Note Administrator, as applicable,
and supersede any successor Trustee or Note Administrator proposed by the Issuer
and the Co-Issuer. If no successor Trustee or Note Administrator shall have been
so appointed by the Issuer and the Co-Issuer or a Majority of the Controlling
Class and shall have accepted appointment in the manner hereinafter provided,
subject to Section 5.15, the Controlling Class or any Holder may, on behalf of
itself or himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee or Note
Administrator.

 

(f)           The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Trustee or Note Administrator and each
appointment of a successor Trustee or Note Administrator by mailing written
notice of such event by first class mail, postage prepaid, to the Rating
Agencies, the Preferred Share Paying Agent, the Servicer, the parties hereto,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register. Each notice shall include the name of the successor Trustee or Note
Administrator, as the case may be, and the address of its respective Corporate
Trust Office. If the Issuer or the Co-Issuer fail to mail such notice within ten
days after acceptance of appointment by the successor Trustee or Note
Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer or the Co-Issuer, as the case
may be.

 

(g)          The resignation or removal of the Note Administrator in any
capacity in which it is serving hereunder, including Note Administrator, Paying
Agent, Authenticating Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary, Backup Advancing Agent and Notes Registrar, shall be
deemed a resignation or removal, as applicable, in each of the other capacities
in which it serves.

 

Section 6.10         Acceptance of Appointment by Successor.

 

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class or the successor
Trustee or Note Administrator, such retiring Trustee or Note Administrator
shall, upon payment of its fees, indemnities and other amounts then unpaid,
execute and deliver an instrument transferring to such successor Trustee or Note
Administrator all the rights, powers and trusts of the retiring Trustee or Note
Administrator, as the case may be, and shall duly assign, transfer and deliver
to such successor Trustee or Note Administrator all property and amounts held by
such retiring Trustee or Note Administrator hereunder, subject nevertheless to
its lien, if any, provided for in Section 6.7(d). Upon request of any such
successor Trustee or Note Administrator, the Issuer and the Co-Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee or Note Administrator all such rights,
powers and trusts.

 

 -89- 

 

 

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in Section
6.8, and (c) the Rating Agency Condition is satisfied.

 

Section 6.11         Merger, Conversion, Consolidation or Succession to Business
of Trustee and Note Administrator.

 

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

 

Section 6.12         Co-Trustees and Separate Trustee.

 

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Issuer, the Co-Issuer and the Trustee shall have power to
appoint, one or more Persons to act as co-trustee jointly with the Trustee of
all or any part of the Collateral, with the power to file such proofs of claim
and take such other actions pursuant to Section 5.6 herein and to make such
claims and enforce such rights of action on behalf of the Holders of the Notes
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

 

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

 

 -90- 

 

 

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)          all rights, powers, duties and obligations hereunder in respect of
the custody of securities, Cash and other personal property held by, or required
to be deposited or pledged with, the Trustee hereunder, shall be exercised
solely by the Trustee;

 

(b)          the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

 

(c)          the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer
Order, may accept the resignation of, or remove, any co-trustee appointed under
this Section 6.12, and in case an Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Issuer or the
Co-Issuer. A successor to any co-trustee so resigned or removed may be appointed
in the manner provided in this Section 6.12;

 

(d)          no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder; and

 

(e)          any Act of Securityholders delivered to the Trustee shall be deemed
to have been delivered to each co-trustee.

 

Section 6.13         Direction to enter into the Servicing Agreement.

 

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement. Each of the Trustee and the Note Administrator shall be
entitled to the same rights, protections, immunities and indemnities afforded to
each herein in connection with any matter contained in the Servicing Agreement.

 

 -91- 

 

 

Section 6.14         Representations and Warranties of the Trustee.

 

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

 

(a)          the Trustee is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Trustee under this Indenture and the Servicing Agreement;

 

(b)          this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Trustee and each constitutes the valid
and binding obligation of the Trustee, enforceable against it in accordance with
its terms except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent
transfer, insolvency, reorganization, liquidation, receivership, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and by general equitable principles, regardless of whether considered
in a proceeding in equity or at law, and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;

 

(c)          neither the execution, delivery and performance of this Indenture
or the Servicing Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Servicing Agreement, (i) is prohibited by,
or requires the Trustee to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Trustee or any of its
properties or Collateral or (ii) will violate the provisions of the Governing
Documents of the Trustee; and

 

(d)          there are no proceedings pending or, to the best knowledge of the
Trustee, threatened against the Trustee before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, which could have a material
adverse effect on the Collateral or the performance by the Trustee of its
obligations under this Indenture or the Servicing Agreement.

 

Section 6.15         Representations and Warranties of the Note Administrator.

 

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

 

(a)          the Note Administrator is a national banking association with trust
powers, duly and validly existing under the laws of the United States of
America, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture and the Servicing Agreement, and is duly
eligible and qualified to act as Note Administrator under this Indenture and the
Servicing Agreement;

 

 -92- 

 

 

(b)          this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Note Administrator and each
constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)          neither the execution, delivery and performance of this Indenture
of the Servicing Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Servicing Agreement, (i) is prohibited by,
or requires the Note Administrator to obtain any consent, authorization,
approval or registration under, any law, statute, rule, regulation, or any
judgment, order, writ, injunction or decree that is binding upon the Note
Administrator or any of its properties or Collateral or (ii) will violate the
provisions of the Governing Documents of the Note Administrator; and

 

(d)          there are no proceedings pending or, to the best knowledge of the
Note Administrator, threatened against the Note Administrator before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Note Administrator of its obligations under this Indenture or the Servicing
Agreement.

 

Section 6.16         Requests for Consents.

 

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Mortgage Asset (before or after any default) or in the event
any action is required to be taken in respect to an Asset Document, the Note
Administrator shall promptly forward such notice to the Issuer, the Servicer and
the Special Servicer. The Special Servicer shall take such action as required
under the Servicing Agreement as described in Section 10.10(f) of this
Indenture.

 

Section 6.17         Withholding.

 

(a)          If any amount is required to be deducted or withheld from any
payment to any Noteholder, such amount shall reduce the amount otherwise
distributable to such Noteholder. The Note Administrator is hereby authorized to
withhold or deduct from amounts otherwise distributable to any Noteholder
sufficient funds for the payment of any tax that is legally required to be
withheld or deducted (but such authorization shall not prevent the Note
Administrator from contesting any such tax in appropriate proceedings and
legally withholding payment of such tax, pending the outcome of such
proceedings). The amount of any withholding tax imposed with respect to any
Noteholder shall be treated as Cash distributed to such Noteholder at the time
it is deducted or withheld by the Issuer or the Note Administrator, as
applicable, and remitted to the appropriate taxing authority. If there is a
possibility that withholding tax is payable with respect to a distribution, the
Note Administrator may in its sole discretion withhold such amounts in
accordance with this Section 6.17. The Issuer and the Co-Issuer agree to timely
provide to the Trustee accurate and complete copies of all documentation
received from Noteholders pursuant to Sections 2.7(f) and 2.11(c) of this
Indenture. Solely with respect to FATCA compliance and reporting, nothing herein
shall impose an obligation on the part of the Note Administrator to determine
the amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes.

 

 -93- 

 

 

(b)          For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA; provided that the Note Administrator shall
have no independent obligation to cause or maintain Issuer’s compliance with
FATCA and shall have no liability for any withholding on payments to Issuer as a
result of Issuer’s failure to achieve or maintain FATCA compliance.

 

ARTICLE 7

COVENANTS

 

Section 7.1           Payment of Principal and Interest.

 

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

 

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer to be withheld,
provided that, despite the failure of the Note Administrator to give such
notice, amounts withheld pursuant to applicable tax laws shall be considered as
having been paid by the Issuer and the Co-Issuer, as provided above.

 

Section 7.2           Maintenance of Office or Agency.

 

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

 -94- 

 

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

 

Section 7.3           Amounts for Note Payments to be Held in Trust.

 

(a)          All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Payment Account shall be
made on behalf of the Issuer and the Co-Issuer by the Note Administrator or a
Paying Agent (in each case, from and to the extent of available funds in the
Payment Account and subject to the Priority of Payments) with respect to
payments on the Notes.

 

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

 

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

 

 -95- 

 

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s and “AA (low)” or
higher by DBRS (or, if not rated by DBRS, an equivalent rating by any two other
NRSROs (which may include Moody’s)) and a short-term debt rating of “P-1” by
Moody’s or (ii) each of the Rating Agencies confirms that employing such Paying
Agent shall not adversely affect the then-current ratings of the Notes. In the
event that such successor Paying Agent ceases to have a long-term debt rating of
“Aa3” or higher by Moody’s or “AA (low)” or higher by DBRS (or, if not rated by
DBRS, an equivalent rating by any two other NRSROs (which may include Moody’s))
and a short-term debt rating of at least “P-1” by Moody’s, the Issuer and the
Co-Issuer shall promptly remove such Paying Agent and appoint a successor Paying
Agent. The Issuer and the Co-Issuer shall not appoint any Paying Agent that is
not, at the time of such appointment, a depository institution or trust company
subject to supervision and examination by federal and/or state and/or national
banking authorities. The Issuer and the Co-Issuer shall cause the Paying Agent
other than the Note Administrator to execute and deliver to the Note
Administrator an instrument in which such Paying Agent shall agree with the Note
Administrator (and if the Note Administrator acts as Paying Agent, it hereby so
agrees), subject to the provisions of this Section 7.3, that such Paying Agent
will:

 

(i)           allocate all sums received for payment to the Holders of Notes in
accordance with the terms of this Indenture;

 

(ii)          hold all sums held by it for the payment of amounts due with
respect to the Notes for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;

 

(iii)         if such Paying Agent is not the Note Administrator, immediately
resign as a Paying Agent and forthwith pay to the Note Administrator all sums
held by it for the payment of Notes if at any time it ceases to satisfy the
standards set forth above required to be met by a Paying Agent at the time of
its appointment;

 

(iv)         if such Paying Agent is not the Note Administrator, immediately
give the Note Administrator notice of any Default by the Issuer or the Co-Issuer
(or any other obligor upon the Notes) in the making of any payment required to
be made; and

 

(v)          if such Paying Agent is not the Note Administrator at any time
during the continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

 

 -96- 

 

 

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4           Existence of the Issuer and Co-Issuer.

 

(a)          So long as any Note is Outstanding, the Issuer shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as an exempted company incorporated with limited
liability under the laws of the Cayman Islands and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Notes or any of the
Collateral; provided that the Issuer shall be entitled to change its
jurisdiction of registration from the Cayman Islands to any other jurisdiction
reasonably selected by the Issuer so long as (i) such change is not
disadvantageous in any material respect to the Holders of the Notes or the
Preferred Shares, (ii) it delivers written notice of such change to the Note
Administrator for delivery to the Holders of the Notes or Preferred Shares, the
Preferred Share Paying Agent and the Rating Agencies and (iii) on or prior to
the fifteenth (15th) Business Day following delivery of such notice by the Note
Administrator to the Noteholders, the Note Administrator shall not have received
written notice from a Majority of the Controlling Class or a Majority of
Preferred Shareholders objecting to such change. So long as any Rated Notes are
Outstanding, the Issuer will maintain at all times at least one director who is
Independent of the Special Servicer and its Affiliates.

 

(b)          So long as any Note is Outstanding, the Co-Issuer shall maintain in
full force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co-Issuer will maintain at all times at least
one director who is Independent of the Special Servicer and its Affiliates.

 

 -97- 

 

 

(c)          So long as any Note is Outstanding, the Issuer shall ensure that
all corporate or other formalities regarding its existence are followed
(including correcting any known misunderstanding regarding its separate
existence). So long as any Note is Outstanding, the Issuer shall not take any
action or conduct its affairs in a manner that is likely to result in its
separate existence being ignored or its Collateral and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. So long as any Note is Outstanding, the Issuer
shall maintain and implement administrative and operating procedures reasonably
necessary in the performance of the Issuer’s obligations hereunder, and the
Issuer shall at all times keep and maintain, or cause to be kept and maintained,
separate books, records, accounts and other information customarily maintained
for the performance of the Issuer’s obligations hereunder. Without limiting the
foregoing, so long as any Note is Outstanding, (i) the Issuer shall (A) pay its
own liabilities only out of its own funds and (B) use separate stationery,
invoices and checks, (C) hold itself out and identify itself as a separate and
distinct entity under its own name; (D) not commingle its assets with assets of
any other Person; (E) hold title to its assets in its own name; (F) maintain
separate financial statements, showing its assets and liabilities separate and
apart from those of any other Person and not have its assets listed on any
financial statement of any other Person; provided, however, that the Issuer’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (1) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Issuer from such
Affiliate and to indicate that the Issuer’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (2) such assets shall also be listed on the Issuer’s own balance sheet; (G)
not guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit or assets as
being available to satisfy the obligations of others; (H) allocate fairly and
reasonably any overhead expenses, including for shared office space; (I) not
have its obligations guaranteed by any Affiliate; (J) not pledge its assets to
secure the obligations of any other Person; (K) correct any known
misunderstanding regarding its separate identity; (L) maintain adequate capital
in light of its contemplated business purpose, transactions and liabilities; (M)
not acquire any securities of any Affiliate of the Issuer; and (N) not own any
asset or property other than property arising out of the actions permitted to be
performed under the Transaction Documents; and (ii) the Issuer shall not (A)
have any subsidiaries (other than a Permitted Subsidiary and, in the case of the
Issuer, the Co-Issuer); (B) engage, directly or indirectly, in any business
other than the actions required or permitted to be performed under the
Transaction Documents; (C) engage in any transaction with any shareholder that
is not permitted under the terms of the Servicing Agreement; (D) pay dividends
other than in accordance with the terms of this Indenture, its governing
documents and the Preferred Share Paying Agency Agreement; (E) conduct business
under an assumed name (i.e., no “DBAs”); (F) incur, create or assume any
indebtedness other than as expressly permitted under the Transaction Documents;
(G) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions; provided that the foregoing
shall not prohibit the Issuer from entering into the transactions contemplated
by the Company Administration Agreement with the Company Administrator, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

 

 -98- 

 

 

(d)          So long as any Note is Outstanding, the Co-Issuer shall ensure that
all limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

 

Section 7.5           Protection of Collateral.

 

(a)          The Note Administrator, at the expense of the Issuer and pursuant
to any Opinion of Counsel received pursuant to Section 7.5(d) shall execute and
deliver all such Financing Statements, continuation statements, instruments of
further assurance and other instruments, and shall take such other action as may
be necessary or advisable or desirable to secure the rights and remedies of the
Holders and to:

 

(i)           Grant more effectively all or any portion of the Collateral;

 

(ii)          maintain or preserve the lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;

 

 -99- 

 

 

(iii)         perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)         instruct the Special Servicer with respect to enforcement on any of
the Mortgage Assets or enforce on any other instruments or property included in
the Collateral;

 

(v)          instruct the Special Servicer to preserve and defend title to the
Mortgage Assets and preserve and defend title to the other Collateral and the
rights of the Trustee, the Holders of the Notes in the Collateral against the
claims of all persons and parties; and

 

(vi)         pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause
to be paid any and all taxes levied or assessed upon all or any part of the
Collateral.

 

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

 

(b)          Neither the Trustee nor the Note Administrator shall (except in
accordance with Section 10.12(a), (b) or (c) and except for payments, deliveries
and distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

 

(c)          The Issuer shall (i) pay or cause to be paid taxes, if any, levied
on account of the beneficial ownership by the Issuer of any Collateral that
secure the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, and (iii) if required to prevent the
withholding or imposition of United States income tax, deliver or cause to be
delivered a United States IRS Form W-9 (or the applicable IRS Form W-8, if
appropriate) or successor applicable form, to each borrower, counterparty or
paying agent with respect to (as applicable) an item included in the Collateral
at the time such item is purchased or entered into and thereafter prior to the
expiration or obsolescence of such form.

 

 -100- 

 

 

(d)          For so long as the Notes are Outstanding, on or about May 2020 and
every 55 months thereafter, the Issuer shall deliver to the Trustee and the Note
Administrator, for the benefit of the Trustee, the Note Administrator and the
Rating Agencies, at the expense of the Issuer, an Opinion of Counsel stating
what is required, in the opinion of such counsel, as of the date of such
opinion, to maintain the lien and security interest created by this Indenture
with respect to the Collateral, and confirming the matters set forth in the
Opinion of Counsel, furnished pursuant to Section 3.1(d), with regard to the
perfection and priority of such security interest (and such Opinion of Counsel
may likewise be subject to qualifications and assumptions similar to those set
forth in the Opinion of Counsel delivered pursuant to Section 3.1(d)).

 

Section 7.6           Notice of Any Amendments.

 

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

 

Section 7.7           Performance of Obligations.

 

(a)          Each of the Issuer and the Co-Issuer shall not take any action, and
will use commercially reasonable efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s covenants or
obligations under any Instrument included in the Collateral, except in the case
of enforcement action taken with respect to any Defaulted Mortgage Asset in
accordance with the provisions hereof and as otherwise required hereby.

 

(b)          The Issuer or the Co-Issuer may, with the prior written consent of
the Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, or the Trustee, for the
performance of actions and obligations to be performed by the Issuer or the
Co-Issuer, as the case may be, hereunder by such Persons and the performance of
the actions and other obligations with respect to the Collateral of the nature
set forth in the Indenture. Notwithstanding any such arrangement, the Issuer or
the Co-Issuer, as the case may be, shall remain primarily liable with respect
thereto. In the event of such contract, the performance of such actions and
obligations by such Persons shall be deemed to be performance of such actions
and obligations by the Issuer or the Co-Issuer; and the Issuer or the Co-Issuer
shall punctually perform, and use commercially reasonable efforts to cause the
Servicer, the Special Servicer or such other Person to perform, all of their
obligations and agreements contained in the Indenture or such other agreement.

 

(c)          Unless the Rating Agency Condition is satisfied with respect
thereto, the Issuer shall maintain the Servicing Agreement in full force and
effect so long as any Notes remain Outstanding and shall not terminate the
Servicing Agreement with respect to any Mortgage Asset except upon the sale or
other liquidation of such Mortgage Asset in accordance with the terms and
conditions of this Indenture.

 

(d)          If the Co-Issuers receive a notice from the Rating Agencies stating
that they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.

 

 -101- 

 

 

Section 7.8           Negative Covenants.

 

(a)          The Issuer and the Co-Issuer shall not:

 

(i)           sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Collateral, except as otherwise
expressly permitted by this Indenture or the Servicing Agreement;

 

(ii)          claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest payable in respect
of the Notes (other than amounts required to be paid, deducted or withheld in
accordance with any applicable law or regulation of any governmental authority)
or assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Collateral;

 

(iii)         (A) incur or assume or guarantee any indebtedness, other than the
Notes and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

 

(iv)         (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes, except as may be expressly permitted hereby; (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the proceeds thereof, except as may be expressly permitted
hereby; or (C) take any action that would permit the lien of this Indenture not
to constitute a valid first priority security interest in the Collateral, except
as may be expressly permitted hereby;

 

(v)          amend the Servicing Agreement, except pursuant to the terms
thereof;

 

(vi)         amend the Preferred Share Paying Agency Agreement, except pursuant
to the terms thereof;

 

(vii)        to the maximum extent permitted by applicable law, dissolve or
liquidate in whole or in part, except as permitted hereunder;

 

(viii)       make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this Indenture
and, in the case of the Issuer, the Preferred Share Paying Agency Agreement;

 

 -102- 

 

 

(ix)          become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

 

(x)           maintain any bank accounts other than the Accounts and the bank
account in the Cayman Islands in which (inter alia) the proceeds of the Issuer’s
issued share capital and the transaction fees paid to the Issuer for agreeing to
issue the Securities will be kept;

 

(xi)          conduct business under an assumed name, or change its name without
first delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;

 

(xii)         take any action that would result in it failing to qualify as a
Qualified REIT Subsidiary of RFT for federal income tax purposes (including, but
not limited to, an election to treat the Issuer as a “taxable REIT subsidiary,”
as defined in Section 856(l) of the Code), unless (A) based on an Opinion of
Counsel of Cadwalader, Wickersham & Taft LLP, Alston & Bird LLP or another
nationally-recognized tax counsel experienced in such matters, the Issuer will
be treated as a Qualified REIT Subsidiary of a REIT other than RFT, or (B) based
on an Opinion of Counsel of Cadwalader, Wickersham & Taft LLP, Alston & Bird LLP
or another nationally-recognized tax counsel experienced in such matters, the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business in the United States for U.S. federal income tax purposes;

 

(xiii)        except for any agreements involving the purchase and sale of
Mortgage Assets having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions; or

 

(xiv)       amend their respective organizational documents without satisfaction
of the Rating Agency Condition in connection therewith.

 

(b)          Neither the Issuer nor the Trustee shall sell, transfer, exchange
or otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

 

(c)          The Co-Issuer shall not invest any of its Collateral in
“securities” (as such term is defined in the 1940 Act) and shall keep all of the
Co-Issuer’s Collateral in Cash.

 

(d)          For so long as any of the Notes are Outstanding, the Co-Issuer
shall not issue any limited liability company membership interests of the
Co-Issuer to any Person other than RFT or a wholly-owned subsidiary of RFT.

 

 -103- 

 

 

(e)          The Issuer shall not enter into any material new agreements (other
than any Mortgage Asset Purchase Agreement or other agreement contemplated by
this Indenture) (including, without limitation, in connection with the sale of
Collateral by the Issuer) without the prior written consent of the Holders of at
least a Majority of the Notes (or if there are no Notes Outstanding, a Majority
of Preferred Shareholders) and shall provide notice of all new agreements (other
than any Mortgage Asset or other agreement specifically contemplated by this
Indenture) to the Holders of the Notes. The foregoing notwithstanding, the
Issuer may agree to any material new agreements; provided that (i) the Issuer
determines that such new agreements would not, upon becoming effective,
adversely affect the rights or interests of any Class or Classes of Noteholders
and (ii) subject to satisfaction of the Rating Agency Condition.

 

(f)           As long as any Note is Outstanding, RFT Holder may not transfer
(whether by means of actual transfer or a transfer of beneficial ownership for
U.S. federal income tax purposes), pledge or hypothecate any retained or
repurchased Notes, the Preferred Shares or ordinary shares of the Issuer to any
other Person (except to an affiliate that is wholly-owned by RFT and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives an
opinion of Cadwalader, Wickersham & Taft LLP, Alston & Bird LLP or another
nationally recognized tax counsel experienced in such matters that such
transfer, pledge or hypothecation will not cause the Issuer to be treated as a
foreign corporation engaged in a trade or business in the United States for
federal income tax purposes or otherwise to become subject to U.S. federal
income tax on a net income basis (such opinion, a “No Entity-Level Tax Opinion”)
(or has previously received an opinion of Cadwalader, Wickersham & Taft LLP,
Alston & Bird LLP or another nationally recognized tax counsel experienced in
such matters that the Issuer will be treated as a foreign corporation that is
not engaged in a trade or business in the United States for federal income tax
purposes), which opinion may be conditioned, in each case, on compliance with
certain restrictions on the investment or other activities of the Issuer and the
Servicer on behalf of the Issuer.

 

(g)          Any financing arrangement pursuant to Section 7.8(f) shall prohibit
any further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and ordinary shares of the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.

 

Section 7.9           Statement as to Compliance.

 

On or before January 31, in each calendar year, commencing in 2016 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

 

 -104- 

 

 

Section 7.10         Issuer and Co-Issuer May Consolidate or Merge Only on
Certain Terms.

 

(a)          The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its Collateral to any
Person, unless permitted by the Governing Documents and Cayman Islands law and
unless:

 

(i)           the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the Collateral of the Issuer are
transferred shall be an entity organized and existing under the laws of the
Cayman Islands or such other jurisdiction approved by a Majority of each and
every Class of the Notes (each voting as a separate Class), and a Majority of
Preferred Shareholders; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

 

(ii)          the Rating Agency Condition shall be satisfied;

 

(iii)         if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

 

 -105- 

 

 

(iv)         if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer and the Rating Agencies an Officer’s Certificate and an Opinion of
Counsel each stating that such Person is duly organized, validly existing and in
good standing in the jurisdiction in which such Person is organized; that such
Person has sufficient power and authority to assume the obligations set forth in
Section 7.10(a)(i) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); that,
immediately following the event which causes such Person to become the successor
to the Issuer, (A) such Person has good and marketable title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture, to the Collateral securing, in the case of a consolidation or
merger of the Issuer, all of the Notes or, in the case of any transfer or
conveyance of the Collateral securing any of the Notes, such Notes, (B) the
Trustee continues to have a valid perfected first priority security interest in
the Collateral securing, in the case of a consolidation or merger of the Issuer,
all of the Notes, or, in the case of any transfer or conveyance of the
Collateral securing any of the Notes, such Notes and (C) such other matters as
the Trustee, the Note Administrator, or any Noteholder may reasonably require;

 

(v)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)         the Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder, an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Article 7 and that all conditions precedent in this Article 7
provided for relating to such transaction have been complied with;

 

(vii)        the Issuer has received an opinion from Cadwalader, Wickersham &
Taft LLP, Alston & Bird LLP or an opinion of other nationally recognized U.S.
tax counsel experienced in such matters that the Issuer or the Person referred
to in clause (a) either will (a) be treated as a Qualified REIT Subsidiary or
(b) be treated as a foreign corporation not engaged in a U.S. trade or business
or otherwise not subject to U.S. federal income tax on a net income tax basis;

 

(viii)       the Issuer has received an opinion from Cadwalader, Wickersham &
Taft LLP, Alston & Bird LLP or an opinion of other nationally recognized U.S.
tax counsel experienced in such matters that such action will not adversely
affect the tax treatment of the Noteholders as described in the Offering
Memorandum under the heading “Certain U.S. Federal Income Tax Considerations” to
any material extent; and

 

(ix)          after giving effect to such transaction, the Issuer shall not be
required to register as an investment company under the 1940 Act.

 

(b)          The Co-Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its Collateral to any
Person, unless no Notes remain Outstanding or:

 

 -106- 

 

 

(i)           the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the Collateral of
the Co-Issuer are transferred shall be a company organized and existing under
the laws of Delaware or such other jurisdiction approved by a Majority of the
Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4; and provided, further, that
the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the Note Administrator, and each
Noteholder, the due and punctual payment of the principal of and interest on all
Notes and the performance and observance of every covenant of this Indenture on
the part of the Co-Issuer to be performed or observed, all as provided herein;

 

(ii)          the Rating Agency Condition has been satisfied;

 

(iii)         if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

 

(iv)         if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

 

(v)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)         the Co-Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, transfer or conveyance and such supplemental indenture comply with this
Article 7 and that all conditions precedent in this Article 7 provided for
relating to such transaction have been complied with and that no adverse tax
consequences will result therefrom to the Holders of the Notes or the Preferred
Shareholders; and

 

 -107- 

 

 

(vii)        after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

 

Section 7.11         Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

 

Section 7.12         No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith. The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

 

Section 7.13         Reporting.

 

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto). The
Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.

 

 -108- 

 

 

Section 7.14         Calculation Agent.

 

(a)          The Issuer and the Co-Issuer hereby agree that for so long as any
Notes remain Outstanding there shall at all times be an agent appointed to
calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Schedule B attached hereto (the “Calculation Agent”). The Issuer
and the Co-Issuer initially have appointed the Note Administrator as Calculation
Agent for purposes of determining LIBOR for each Interest Accrual Period. The
Calculation Agent may be removed by the Issuer at any time. The Calculation
Agent may resign at any time by giving written notice thereof to the Issuer, the
Co-Issuer, the Noteholders and the Rating Agencies. If the Calculation Agent is
unable or unwilling to act as such or is removed by the Issuer in respect of any
Interest Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as
a replacement Calculation Agent a leading bank which is engaged in transactions
in Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. If no successor Calculation Agent shall have been
appointed within 30 days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Holders of the Notes, on behalf of
himself and all others similarly situated, may petition a court of competent
jurisdiction for the appointment of a successor Calculation Agent.

 

(b)          The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR for the next
Interest Accrual Period and will communicate such information to the Note
Administrator, who shall include such calculation on the next Monthly Report
following such Libor Determination Date. The Calculation Agent shall notify the
Issuer and the Co-Issuer before 5:00 p.m. (New York time) on each LIBOR
Determination Date if it has not determined and is not in the process of
determining LIBOR and the Interest Distribution Amounts for each Class of Notes,
together with the reasons therefor. The determination of the Note Interest Rates
and the related Interest Distribution Amounts, respectively, by the Calculation
Agent shall, absent manifest error, be final and binding on all parties.

 

Section 7.15         REIT Status.

 

(a)          RFT shall not take any action that results in the Issuer failing to
qualify as a Qualified REIT Subsidiary of RFT for federal income tax purposes,
unless (A) based on an Opinion of Counsel, the Issuer will be treated as a
Qualified REIT Subsidiary of a REIT other than RFT, or (B) based on an Opinion
of Counsel, the Issuer will be treated as a foreign corporation that is not
engaged in a trade or business in the United States for U.S. federal income tax
purposes.

 

 -109- 

 

 

(b)          Without limiting the generality of Section 7.16, If the Issuer is
no longer a Qualified REIT Subsidiary, prior to the time that:

 

(i)           any Mortgage Asset would cause the Issuer to be treated as engaged
in a trade or business in the United States or to become subject to U.S. federal
tax on a net income basis,

 

(ii)          the Issuer would acquire or receive any asset in connection with a
workout or restructuring of a Mortgage Asset that could cause the Issuer to be
treated as engaged in a trade or business in the United States or to become
subject to U.S. federal tax on a net income basis,

 

(iii)         the Issuer would acquire the real property underlying any Mortgage
Asset pursuant to a foreclosure or deed-in-lieu of foreclosure, or

 

(iv)         any Mortgage Loan is modified in such a manner that could cause the
Issuer to be treated as engaged in a trade or business in the United States or
to become subject to U.S. federal tax on a net income basis,

 

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.

 

(c)          At the direction of 100% of the Preferred Shareholders (including
any party that will become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), the Issuer may operate as a foreign corporation that is
not engaged in a trade or business in the United States for U.S. federal income
tax purposes, provided that (i) the Issuer receives a No Entity-Level Tax
Opinion; (ii) this Indenture and the Servicing Agreement, as applicable, are
amended or supplemented (A) to adopt written tax guidelines governing the
Issuer’s origination, acquisition, disposition and modification of Mortgage
Loans designed to prevent the Issuer from being treated as engaged in a trade or
business in the United States for U.S. federal income tax purposes, (B) to form
one or more “grantor trusts” to the hold Mortgage Loans and (C) to implement any
other provisions deemed necessary (as determined by the tax counsel providing
the opinion) to prevent the Issuer from being treated as a foreign corporation
engaged in a trade or business in the United States for U.S. federal income tax
purposes or otherwise becoming subject to U.S. federal withholding tax or U.S.
federal income tax on a net income basis; (iii) the Preferred Shareholder shall
pay the administrative and other costs related to the Issuer converting from a
Qualified REIT Subsidiary to operating as a foreign corporation, including the
costs of any opinions and amendments; and (iv) the Preferred Shareholder agrees
to pay any ongoing expenses related to the Issuer’s status as a foreign
corporation not engaged in a trade or business in the United States for U.S.
federal income tax purposes, including but not limited to U.S. federal income
tax filings required by the Issuer, the “grantor trusts” or any taxable
subsidiaries or required under FATCA.

 

 -110- 

 

 

Section 7.16         Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture, the Special Servicer on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell to a Permitted Subsidiary at any time any Sensitive
Asset for consideration consisting entirely of the equity interests of such
Permitted Subsidiary (or for an increase in the value of equity interests
already owned). Such Issuer Order shall certify that the sale of a Sensitive
Asset is being made in accordance with satisfaction of all requirements of this
Indenture. The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release. The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:

 

(a)          For all purposes under this Indenture, any Sensitive Asset
transferred to a Permitted Subsidiary shall be treated as if it were an asset
owned directly by the Issuer.

 

(b)          Any distribution of Cash by a Permitted Subsidiary to the Issuer
shall be characterized as Interest Proceeds or Principal Proceeds to the same
extent that such Cash would have been characterized as Interest Proceeds or
Principal Proceeds if received directly by the Issuer and each Permitted
Subsidiary shall cause all proceeds of and collections on each Sensitive Asset
owned by such Permitted Subsidiary to be deposited into the Payment Account.

 

(c)          To the extent applicable, the Issuer shall form one or more
Securities Accounts with the Securities Intermediary for the benefit of each
Permitted Subsidiary and shall, to the extent applicable, cause Sensitive Asset
to be credited to such Securities Accounts.

 

(d)          Notwithstanding the complete and absolute transfer of a Sensitive
Asset to a Permitted Subsidiary, the ownership interests of the Issuer in a
Permitted Subsidiary or any property distributed to the Issuer by a Permitted
Subsidiary shall be treated as a continuation of its ownership of the Sensitive
Asset that was transferred to such Permitted Subsidiary (and shall be treated as
having the same characteristics as such Sensitive Asset).

 

(e)          If the Special Servicer on behalf of the Trustee, or any other
authorized party takes any action under this Indenture to sell, liquidate or
dispose of all or substantially all of the Collateral, the Issuer shall cause
each Permitted Subsidiary to sell each Sensitive Asset and all other Collateral
held by such Permitted Subsidiary and distribute the proceeds of such sale, net
of any amounts necessary to satisfy any related expenses and tax liabilities, to
the Issuer in exchange for the equity interest in such Permitted Subsidiary held
by the Issuer.

 

 -111- 

 

 

Section 7.17         Repurchase Requests.

 

If the Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer receives any request or demand that a Mortgage Asset be repurchased or
replaced arising from any Material Breach of a representation or warranty made
with respect to such Mortgage Asset or any Material Document Defect (any such
request or demand, a “Repurchase Request”) or a withdrawal of a Repurchase
Request from any Person other than the Servicer or Special Servicer, then the
Trustee or the Note Administrator, as applicable, shall promptly forward such
notice of such Repurchase Request or withdrawal of a Repurchase Request, as the
case may be, to the Servicer (if related to a Performing Mortgage Loan) or
Special Servicer, and include the following statement in the related
correspondence: “This is a “[Repurchase Request]/[withdrawal of a Repurchase
Request]” under Section 3.19 of the Servicing Agreement relating to RFT 2015-FL1
Issuer, Ltd. and RFT 2015-FL1 Co-Issuer, LLC, requiring action from you as the
“Repurchase Request Recipient” thereunder.” Upon receipt of such Repurchase
Request or withdrawal of a Repurchase Request by the Servicer or Special
Servicer pursuant to the prior sentence, the Servicer or the Special Servicer,
as applicable, shall be deemed to be the Repurchase Request Recipient in respect
of such Repurchase Request or withdrawal of a Repurchase Request, as the case
may be, and shall be responsible for complying with the procedures set forth in
Section 3.19 of the Servicing Agreement with respect to such Repurchase Request.

 

Section 7.18         Servicing of Mortgage Loans and Control of Servicing
Decisions.

 

The Mortgage Loans will be serviced by the Servicer or, with respect to
Specially Serviced Mortgage Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the Directing Holder, as set forth in the Servicing Agreement, subject
to those conditions, restrictions or termination events expressly provided
therein. Nothing in this Indenture shall be interpreted to limit in any respect
the rights of the Directing Holder under the Servicing Agreement and none of the
Issuer, Co-Issuer, Note Administrator and Trustee shall take any action under
the Indenture inconsistent with the Directing Holder’s rights set forth under
the Servicing Agreement.

 

Section 7.19         ABS Due Diligence Services

 

If any of the parties to this Agreement receives a Form ABS Due Diligence-15E
from any party in connection with any third-party due diligence services such
party may have provided with respect to the Mortgage Assets (any such party a
“Due Diligence Service Provider”), such receiving party shall promptly forward
such Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on
the 17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5
Website any Form ABS Due Diligence-15E it receives directly from a Due Diligence
Service Provider or from another party to this Agreement, promptly upon receipt
thereof.

 

ARTICLE 8

SUPPLEMENTAL INDENTURES

 

Section 8.1           Supplemental Indentures Without Consent of
Securityholders.

 

(a)          Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the parties
thereto, for any of the following purposes:

 

 -112- 

 

 

(i)           evidence the succession of any Person to the Issuer or the
Co-Issuer and the assumption by any such successor of the covenants of the
Issuer or the Co-Issuer, as applicable, herein and in the Notes;

 

(ii)          add to the covenants of the Issuer, the Co-Issuer, the Note
Administrator or the Trustee for the benefit of the Holders of the Notes,
Preferred Shareholders or to surrender any right or power herein conferred upon
the Issuer or the Co-Issuer, as applicable;

 

(iii)         convey, transfer, assign, mortgage or pledge any property to or
with the Trustee, or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

 

(iv)         evidence and provide for the acceptance of appointment hereunder of
a successor Trustee or a successor Note Administrator and to add to or change
any of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

 

(v)          correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subject to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

 

(vi)         modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in applicable law or regulation (or
the interpretation thereof) or to enable the Issuer and the Co-Issuer to rely
upon any exemption from registration under the Securities Act, the Exchange Act
or the 1940 Act or to remove restrictions on resale and transfer to the extent
not required thereunder;

 

(vii)        accommodate the issuance, if any, of Notes in global or book-entry
form through the facilities of DTC or otherwise;

 

(viii)       take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA, to prevent the
Issuer from failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes or otherwise
being treated as a foreign corporation engaged in a trade or business in the
United States for federal income tax purposes, or to prevent the Issuer, the
Holders of the Notes, the Holders of the Preferred Shares or the Trustee from
being subject to withholding or other taxes, fees or assessments or otherwise
subject to U.S. federal, state, local or foreign income or franchise tax on a
net income tax basis;

 

 -113- 

 

 

(ix)          amend or supplement any provision of this Indenture to the extent
necessary to maintain the then-current ratings assigned to the Notes;

 

(x)           accommodate the settlement of the Notes in book-entry form through
the facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

 

(xi)          authorize the appointment of any listing agent, transfer agent,
paying agent or additional registrar for any Class of Notes required or
advisable in connection with the listing of any Class of Notes on any stock
exchange, and otherwise to amend this Indenture to incorporate any changes
required or requested by any governmental authority, stock exchange authority,
listing agent, transfer agent, paying agent or additional registrar for any
Class of Notes in connection therewith;

 

(xii)         evidence changes to applicable laws and regulations;

 

(xiii)        reduce the minimum denominations required for transfer of the
Notes;

 

(xiv)       modify the provisions of this Indenture with respect to
reimbursement of Nonrecoverable Interest Advances if (a) the Special Servicer
determines that the commercial mortgage securitization industry standard for
such provisions has changed, in order to conform to such industry standard and
(b) such modification does not adversely affect the status of Issuer for federal
income tax purposes, as evidenced by an Opinion of Counsel;

 

(xv)        modify the procedures set forth in this Indenture relating to
compliance with Rule 17g-5 of the Exchange Act; provided that the change would
not materially increase the obligations of the Note Administrator, Trustee, any
paying agent, the Servicer or the Special Servicer (in each case, without such
party’s consent) and would not adversely affect in any material respect the
interests of any Noteholder or Holder of the Preferred Shares; provided,
further, that the Special Servicer must provide a copy of any such amendment to
the 17g-5 Information Provider and provide notice of any such amendment to the
Rating Agencies;

 

(xvi)       at the direction of 100% of the holders of the Preferred Shares
(including any party that shall become the beneficial owner of 100% of the
Preferred Shares because of a default under any financing arrangement for which
the Preferred Shares are security), modify the provisions of this Indenture to
adopt restrictions provided by tax counsel in order to prevent the Issuer from
being treated as a foreign corporation that is engaged in a trade or business in
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal withholding tax or U.S. federal income tax on a net
income basis; and

 

(xvii)      make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the required action will
not adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or (B)
satisfaction of the Rating Agency Condition.

 

 -114- 

 

 

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

(b)          Notwithstanding Section 8.1(a) or any other provision of this
Indenture, without prior notice to, and without the consent of the Holders of
any Notes or any Preferred Shareholders, the Issuer, the Co-Issuer, when
authorized by Board Resolutions of the Co-Issuers, the Trustee and the Note
Administrator, may enter into one or more indentures supplemental hereto, in
form satisfactory to the Trustee and the Note Administrator, for any of the
following purposes:

 

(i)           conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto); and

 

(ii)          to correct any defect or ambiguity in this Indenture in order to
address any manifest error, omission or mistake in any provision of this
Indenture.

 

Section 8.2           Supplemental Indentures with Consent of Securityholders.

 

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of at least Majority in Aggregate Outstanding Amount of
the Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Seller or any of their Affiliates) and the Holder
of Preferred Shares if materially and adversely affected thereby, by Act of said
Securityholders delivered to the Trustee, the Note Administrator and the
Co-Issuers, and (y) subject to satisfaction of the Rating Agency Condition,
notice of which may be in electronic form. The Note Administrator shall provide
(x) fifteen (15) Business Days’ notice of such change to the Holders of each
Class of Notes and the Holder of the Preferred Shares, requesting notification
by such Noteholders and Holders of the Preferred Shares if any such Noteholders
or Holders of the Preferred Shares would be materially and adversely affected by
the proposed supplemental indenture and (y) following such initial fifteen (15)
Business Day period, the Note Administrator shall provide an additional fifteen
(15) Business Days’ notice to any holder of Notes or Preferred Shares that did
not respond to the initial notice. Unless the Note Administrator is notified
(after giving such initial fifteen (15) Business Days’ notice and a second
fifteen (15) Business Days’ notice, as applicable) by Holders of at least a
Majority in Aggregate Outstanding Amount of the Notes of any Class that such
Class of Notes or a Majority of Preferred Shareholders will be materially and
adversely affected by the proposed supplemental indenture (and upon receipt of
an Officer’s Certificate of the Issuer), the interests of such Class and the
interests of the Preferred Shares will be deemed not to be materially and
adversely affected by such proposed supplemental indenture and the Trustee will
be permitted to enter into such supplemental indenture. Such determinations
shall be conclusive and binding on all present and future Noteholders. The
consent of the Holders of the Preferred Shares shall be binding on all present
and future Holders of the Preferred Shares.

 

 -115- 

 

 

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

 

(a)          change the Stated Maturity Date of the principal of or the due date
of any installment of interest on any Note, reduce the principal amount thereof
or the Note Interest Rate thereon or the Redemption Price with respect to any
Note, change the date of any scheduled distribution on the Preferred Shares, or
the Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

 

(b)          reduce the percentage of the Aggregate Outstanding Amount of
Holders of Notes of each Class or the Notional Amount of Preferred Shares of the
Holders thereof whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain Defaults hereunder or their consequences provided
for in this Indenture;

 

(c)          impair or adversely affect the Collateral except as otherwise
permitted in this Indenture;

 

(d)          permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral or
terminate such lien on any property at any time subject hereto or deprive the
Holder of any Note, or the Holder of any Preferred Share as an indirect
beneficiary, of the security afforded to such Holder by the lien of this
Indenture;

 

(e)          reduce the percentage of the Aggregate Outstanding Amount of
Holders of Notes of each Class whose consent is required to request the Trustee
to preserve the Collateral or rescind any election to preserve the Collateral
pursuant to Section 5.5 or to sell or liquidate the Collateral pursuant to
Section 5.4 or 5.5 hereof;

 

(f)           modify any of the provisions of this Section 8.2, except to
increase any percentage of Outstanding Notes whose holders’ consent is required
for any such action or to provide that other provisions of this Indenture cannot
be modified or waived without the consent of the Holder of each Outstanding Note
affected thereby;

 

(g)          modify the definition of the term “Outstanding” or the provisions
of Section 11.1(a) or Section 13.1 hereof;

 

 -116- 

 

 

(h)          modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest on or
principal of any Note on any Payment Date or of distributions to the Preferred
Share Paying Agent for the payment of distributions in respect of the Preferred
Shares on any Payment Date (or any other date) or to affect the rights of the
Holders of Securities to the benefit of any provisions for the redemption of
such Securities contained herein;

 

(i)           reduce the permitted minimum denominations of the Notes below the
minimum denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

 

(j)           modify any provisions regarding non- recourse or non-petition
covenants with respect to the Issuer and the Co-Issuer.

 

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Holders of
Securities would be materially or adversely affected by such change (after
giving notice of such change to the Holders of Securities). Such determination
shall be conclusive and binding on all present and future Holders of Securities.
Neither the Trustee nor the Note Administrator shall be liable for any such
determination made in good faith.

 

Section 8.3           Execution of Supplemental Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied. The Note Administrator and Trustee may, but shall not be obligated
to, enter into any such supplemental indenture which affects its own rights,
duties or immunities under this Indenture or otherwise.

 

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer and Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

 

 -117- 

 

 

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Note Administrator, and following execution shall provide to the
17g-5 Information Provider and the Rating Agencies a copy of the executed
supplemental indenture.

 

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Cadwalader, Wickersham & Taft LLP, Alston & Bird LLP or
other nationally recognized U.S. tax counsel experienced in such matters that
the proposed supplemental indenture will not cause the Issuer to be treated as a
foreign corporation that is engaged in a trade or business in the United States
for U.S. federal income tax purposes. The Trustee and the Note Administrator
shall be entitled to rely upon (i) the receipt of notice from the Rating
Agencies or the Requesting Party, which may be in electronic form, that the
Rating Agency Condition has been satisfied and (ii) receipt of an Opinion of
Counsel forwarded to the Trustee and Note Administrator certifying that,
following provision of notice of such supplemental indenture to the Noteholders
and holders of the Preferred Shares, that the Holders of Securities would not be
materially and adversely affected by such supplemental indenture. Such
determination shall be conclusive and binding on all present and future Holders
of Securities. Neither the Trustee nor the Note Administrator shall be liable
for any such determination made in good faith and in reliance upon such Opinion
of Counsel, as the case may be.

 

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer and, so long as the Notes are Outstanding and so rated, the Rating
Agencies a copy thereof based on an outstanding rating. Any failure of the
Trustee and the Note Administrator to publish or mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

 

Section 8.4           Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

 

 -118- 

 

 

Section 8.5           Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture. If the Issuer and the
Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes. Notwithstanding the foregoing, any Note authenticated and
delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

 

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1           Clean-up Call; Tax Redemption; Optional Redemption; and
Auction Call Redemption.

 

(a)          The Notes shall be redeemed by the Issuer at the option of and at
the direction of a Majority of the Preferred Shareholders by written notice to
the Issuer, the Note Administrator and the Trustee (such redemption, a “Clean-up
Call”), in whole but not in part, at a price equal to the applicable Redemption
Prices on any Payment Date (the “Clean-up Call Date”) on or after the Payment
Date on which the Aggregate Outstanding Amount of the Notes has been reduced to
10% of the Aggregate Outstanding Amount of the Notes on the Closing Date;
provided that that the funds available to be used for such Clean-up Call will be
sufficient to pay the Total Redemption Price. Disposition of Collateral in
connection with a Clean-up Call may include sales of Collateral to more than one
purchaser, including by means of sales of participation interests in one or more
Mortgage Loans to more than one purchaser.

 

(b)          The Notes shall be redeemable by the Issuer in whole but not in
part, at the written direction of a Majority of Preferred Shareholders delivered
to the Issuer, the Note Administrator and the Trustee, on the Payment Date (the
“Tax Redemption Date”) following the occurrence of a Tax Event if the Tax
Materiality Condition is satisfied at a price equal to the applicable Redemption
Prices (such redemption, a “Tax Redemption”); provided that that the funds
available to be used for such Tax Redemption will be sufficient to pay the Total
Redemption Price. Upon the receipt of such written direction of a Tax
Redemption, the Note Administrator shall provide written notice thereof to the
Securityholders and the Rating Agencies. Any sale or disposition of a Mortgage
Asset by the Special Servicer in connection with a Tax Redemption shall be
performed upon Issuer Order by the Special Servicer on behalf of the Issuer.

 

(c)          The Notes shall be redeemable by the Issuer, in whole but not in
part and without payment of any penalty or premium, at a price equal to the
applicable Redemption Prices, on any Payment Date after the end of the Non-call
Period, at the written direction of a Majority of the Preferred Shareholders to
the Issuer, the Note Administrator and the Trustee (such redemption, an
“Optional Redemption”); provided, however, that the funds available to be used
for such Optional Redemption will be sufficient to pay the Total Redemption
Price. Notwithstanding anything herein to the contrary, the Issuer shall not
sell any Mortgage Asset to any Affiliate other than RFT Holder in connection
with an Optional Redemption.

 

 -119- 

 

 

(d)          The Notes shall be redeemable by the Issuer, in whole but not in
part, at a price equal to the applicable Redemption Prices, on any Payment Date
occurring in March, June, September or December in each year, beginning on the
Payment Date occurring in September 2025, upon the occurrence of a Successful
Auction, as defined in, and pursuant to the procedures set forth in, Section
3.18(b) of the Servicing Agreement (such redemption, an “Auction Call
Redemption”).

 

(e)          The election by a Majority of Preferred Shareholders to redeem the
Notes pursuant to a Clean-up Call shall be evidenced by Act of the Majority of
Preferred Shareholders directing the Note Administrator to pay to the Paying
Agent the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments. In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition shall be evidenced by an Issuer Order certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Act of the Majority of Preferred Shareholders
certifying that the conditions for an Optional Redemption have occurred.

 

(f)           A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall
not occur unless (i) at least five (5) Business Days before the scheduled
Redemption Date, (A) the Majority of Preferred Shareholders shall have furnished
to the Trustee and the Note Administrator evidence (in a form reasonably
satisfactory to the Trustee and the Note Administrator) that the Special
Servicer, on behalf of the Issuer, has entered into a binding agreement or
agreements with one or more financial institutions whose long-term unsecured
debt obligations (other than such obligations whose rating is based on the
credit of a Person other than such institution) have a credit rating from
Moody’s and DBRS (if rated by DBRS) at least equal to the highest rating of any
Notes then Outstanding or whose short-term unsecured debt obligations have a
credit rating of “P-1” or higher by Moody’s (as long as the term of such
agreement is 90 days or less) and “R-1 (middle)” or higher by DBRS, to sell
(directly or by participation or other arrangement) all or part of the
Collateral not later than the Business Day immediately preceding the scheduled
Redemption Date, (B) the Rating Agency Condition has been satisfied with respect
to the Rating Agencies, or (C) at least 3 Business Days prior to the scheduled
Redemption Date, RFT (or an Affiliate or Agent thereof) has priced but not yet
closed another securitization transaction, and (ii) the related Sale Proceeds
pursuant to clause (i)(A) or net proceeds pursuant to clause (i)(C), as
applicable, (in immediately available funds), together with all other available
funds (including proceeds from the sale of the Collateral, Eligible Investments
maturing on or prior to the scheduled Redemption Date, all amounts in the
Accounts and available Cash), shall be an aggregate amount sufficient to pay all
amounts, payments, fees and expenses in accordance with the Priority of Payments
due and owing on such Redemption Date.

 

 -120- 

 

 

Section 9.2           Notice of Redemption.

 

(a)          In connection with a Clean-up Call pursuant to Section 9.1(a), a
Tax Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.

 

(b)          Any such notice of an Optional Redemption, Clean-up Call or Tax
Redemption may be withdrawn by the Issuer and the Co-Issuer at the direction of
a Supermajority of Preferred Shareholders up to the second Business Day prior to
the scheduled Redemption Date by written notice to the Note Administrator, the
Trustee, the Preferred Share Paying Agent, the Servicer, the Special Servicer
and each Holder of Notes to be redeemed. The failure of any Optional Redemption,
Clean-up Call or Tax Redemption that is withdrawn in accordance with this
Indenture shall not constitute an Event of Default.

 

Section 9.3           Notice of Redemption or Maturity by the Issuer.

 

Any sale or disposition of a Mortgage Asset by the Trustee in connection with an
Optional Redemption, Clean-up Call, Tax Redemption or Auction Call Redemption
shall be performed upon Issuer Order by the Special Servicer on behalf of the
Issuer, and the Trustee shall have no responsibility or liability therefore.
Notice of redemption (or a withdrawal thereof) or Clean-up Call pursuant to
Section 9.1 or the Maturity of any Notes shall be given by first class mail,
postage prepaid, mailed not less than ten (10) Business Days (or, where the
notice of an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Trustee, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Rating Agencies, and each Holder of Securities
to be redeemed, at its address in the Notes Register.

 

All notices of redemption shall state:

 

(a)          the applicable Redemption Date;

 

(b)          the applicable Redemption Price;

 

(c)          that all the Notes are being paid in full and that interest on the
Notes shall cease to accrue on the Redemption Date specified in the notice; and

 

(d)          the place or places where such Notes to be redeemed in whole are to
be surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

 

 -121- 

 

 

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

Section 9.4           Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

 

Section 9.5           Mandatory Redemption.

 

On any Payment Date on which the Senior Note Protection Test is not satisfied as
of the most recent Measurement Date, the Class A Notes, the Class B Notes and
the Class C Notes shall be redeemed (a “Mandatory Redemption”), first from
Interest Proceeds as set forth in Section 11.1(a)(i)(11) in an amount necessary,
and only to the extent necessary, for the Senior Note Protection Test to be
satisfied. On or promptly after such Mandatory Redemption, the Issuer shall
certify or cause to be certified to the Rating Agencies and the Note
Administrator whether the Senior Note Protection Test has been satisfied.

 

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1         Collection of Amounts; Custodial Account.

 

(a)          Except as otherwise expressly provided herein, the Note
Administrator may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all amounts and other property payable to or receivable by the
Note Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture. Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Trustee for convenience in administering such account.

 

 -122- 

 

 

(b)          The Note Administrator in its capacity as Securities Intermediary
on behalf of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Mortgage Assets and Eligible
Investments to an account in its own name for the benefit of the Secured Parties
designated as the “Custodial Account.”

 

Section 10.2         [Reserved.]

 

Section 10.3         Payment Account.

 

(a)          The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Payment Account,” which shall be held in trust for the benefit of the Secured
Parties and over which the Note Administrator shall have exclusive control and
the sole right of withdrawal. Any and all funds at any time on deposit in, or
otherwise to the credit of, the Payment Account shall be held in trust by the
Note Administrator, on behalf of the Trustee for the benefit of the Secured
Parties. Except as provided in Sections 11.1 and 11.2, the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be (i) to pay the interest on and the
principal of the Notes and make other payments in respect of the Notes in
accordance with their terms and the provisions of this Indenture, (ii) to
deposit into the Preferred Share Distribution Account for distributions to the
Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts specified
therein, and (iv) otherwise to pay amounts payable pursuant to and in accordance
with the terms of this Indenture, each in accordance with the Priority of
Payments.

 

(b)          The Note Administrator agrees to give the Issuer prompt notice if
it becomes aware that the Payment Account or any funds on deposit therein, or
otherwise to the credit of the Payment Account, becomes subject to any writ,
order, judgment, warrant of attachment, execution or similar process. The Issuer
shall have no legal, equitable or beneficial interest in the Payment Account
other than in accordance with the Priority of Payments. The Payment Account
shall remain at all times an Eligible Account.

 

Section 10.4         [Reserved.]

 

Section 10.5         [Reserved.]

 

Section 10.6         [Reserved.]

 

Section 10.7         Interest Advances.

 

 -123- 

 

 

(a)          With respect to each Payment Date for which the sum of Interest
Proceeds and, if applicable, Principal Proceeds, collected during the related
Due Period and remitted to the Note Administrator that are available to pay
interest on the Class A Notes in accordance with the Priority of Payments, are
insufficient to remit the interest due and payable with respect to the Class A
Notes on such Payment Date as a result of interest shortfalls on the Mortgage
Assets (or the application of interest received on the Mortgage Assets to pay
certain expenses in accordance with the terms of the Servicing Agreement) (the
amount of such insufficiency, an “Interest Shortfall”), the Note Administrator
shall provide the Advancing Agent with email notice of such Interest Shortfall
no later than the close of business on the Business Day preceding such Payment
Date, at the following addresses: RFTAssetManagement@realtyfinancetrust.com, or
such other email address as provided by the Advancing Agent to the Note
Administrator. The Note Administrator shall provide the Advancing Agent with
additional email notice, prior to any funding of an Interest Advance by the
Advancing Agent, of any additional interest remittances received by the Note
Administrator after delivery of such initial notice that reduces such Interest
Shortfall. No later than 10:00 a.m. (New York time) on the related Payment Date,
the Advancing Agent shall advance the difference between such amounts (each such
advance, an “Interest Advance”) by deposit of an amount equal to such Interest
Advance in the Payment Account, subject to a determination of recoverability by
the Advancing Agent as described in Section 10.7(b), and subject to a maximum
limit in respect of any Payment Date equal to the lesser of (i) the aggregate of
such Interest Shortfalls that would otherwise occur on the Class A Notes and
(ii) the aggregate of the interest payments not received in respect of Mortgage
Assets with respect to such Payment Date (including, for such purpose, interest
payments received on the Mortgage Assets but applied to pay certain expenses in
accordance with the terms of the Servicing Agreement).

 

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the aggregate outstanding principal amount of the Notes.
In addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes or principal of any Note. Any Interest Advance made
by the Advancing Agent with respect to a Payment Date that is in excess of the
actual Interest Shortfall for such Payment Date shall be refunded to the
Advancing Agent by the Note Administrator on the related Payment Date (or, if
such Interest Advance is made prior to final determination by the Note
Administrator of such Interest Shortfall, on the Business Day of such final
determination).

 

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance by 10:00 a.m. (New York time) on the Payment Date upon
which distributions are to be made pursuant to Section 11.1(a)(i), the Note
Administrator shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent and the Advancing Agent, as
applicable, will provide 15 days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest Shortfall on
the next succeeding Payment Date. No later than the close of business on the
Determination Date related to a Payment Date on which the recovery of a
Nonrecoverable Interest Advance would result in an Interest Shortfall, the
Special Servicer will provide the Rating Agencies notice of such recovery.

 

 -124- 

 

 

(b)          Notwithstanding anything herein to the contrary, neither the
Advancing Agent nor the Backup Advancing Agent, as applicable, shall be required
to make any Interest Advance unless such Person determines, in its sole
discretion, exercised in good faith that such Interest Advance, or such proposed
Interest Advance, plus interest expected to accrue thereon at the Reimbursement
Rate, will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

 

(i)           amounts that may be realized on each Mortgaged Property in its “as
is” or then-current condition and occupancy;

 

(ii)          the potential length of time before such Interest Advance may be
reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and

 

(iii)         the possibility and effects of future adverse changes with respect
to the Mortgaged Properties, and

 

(iv)         the fact that Interest Advances are intended to provide liquidity
only and not credit support to the Holders of the Class A Notes.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

 

(c)          Each of the Advancing Agent and the Backup Advancing Agent may
recover any previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Class A Notes, as a
collective whole, which may include being reimbursed for Nonrecoverable Interest
Advances in installments.

 

 -125- 

 

 

(d)          The Advancing Agent and the Backup Advancing Agent will each be
entitled with respect to any Interest Advance made by it (including
Nonrecoverable Interest Advances) to interest accrued on the amount of such
Interest Advance for so long as it is outstanding at the Reimbursement Rate.

 

(e)          The obligations of the Advancing Agent and the Backup Advancing
Agent to make Interest Advances in respect of the Class A Notes will continue
through the Stated Maturity Date, unless the Class A Notes are previously
redeemed or repaid in full.

 

(f)           In no event will the Advancing Agent, in its capacity as such
hereunder, or the Note Administrator, in its capacity as Backup Advancing Agent
hereunder, be required to advance any amounts in respect of payments of
principal of any Mortgage Asset or Note.

 

(g)          In consideration of the performance of its obligations hereunder,
the Advancing Agent shall be entitled to receive, at the times set forth herein
and subject to the Priority of Payments, to the extent funds are available
therefor, the Advancing Agent Fee. For so long as RFT Operating Partnership (or
any of its affiliates) (i) is the Advancing Agent and (ii) any of its affiliates
owns the Preferred Shares, RFT Operating Partnership hereby agrees, on behalf of
itself and its affiliates, to waive its rights to receive the Advancing Agent
Fee and any Reimbursement Interest. The Note Administrator shall not be entitled
to an additional fee in respect of its role as Backup Advancing Agent. If the
Advancing Agent is terminated for failing to make an Interest Advance hereunder
(as provided in Section 16.5(d)) (or for failing to make a Servicing Advance
under the Servicing Agreement) that the Advancing Agent did not determine to be
nonrecoverable, any applicable subsequent successor advancing agent will be
entitled to receive the Advancing Agent Fee (plus Reimbursement Interest on any
Interest Advance made by the applicable subsequent successor advancing agent).

 

(h)          The determination by the Advancing Agent or the Backup Advancing
Agent (in its capacity as successor Advancing Agent), as applicable, (i) that it
has made a Nonrecoverable Interest Advance (together with Reimbursement Interest
thereon) or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

 

 -126- 

 

 

Section 10.8         Reports by Parties.

 

(a)          The Note Administrator shall supply, in a timely fashion, to the
Issuer, the Trustee, the Special Servicer and the Directing Holder any
information regularly maintained by the Note Administrator that the Issuer, the
Trustee, the Special Servicer, the Servicer or the Directing Holder may from
time to time request in writing with respect to the Collateral or the Indenture
Accounts and provide any other information reasonably available to the Note
Administrator by reason of its acting as Note Administrator hereunder and
required to be provided by Section 10.9. Each of the Issuer, the Servicer, and
the Special Servicer shall promptly forward to the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.

 

Section 10.9         Reports; Accountings.

 

(a)          Based on the CREFC® Loan Periodic Update File prepared by the
Servicer and delivered by the Servicer to the Note Administrator no later than
2:00 p.m. (Eastern Time) on the 2nd Business Day prior to each Payment Date, the
Note Administrator shall prepare and make available on its website initially
located at www.usbank.com/cdo (or, upon written request from registered Holders
of the Notes or from those parties that cannot receive such statement
electronically, provide by first class mail), on each Payment Date to Privileged
Persons, a report substantially in the form of Exhibit F hereto (the “Monthly
Report”), setting forth the following information:

 

(i)           the amount of the distribution of principal and interest on such
Payment Date to the Noteholders and any reduction of the Aggregate Outstanding
Amount of the Notes;

 

(ii)          the aggregate amount of compensation paid to the Note
Administrator, the Trustee and servicing compensation paid to the Servicer
during the related Due Period;

 

(iii)         the Aggregate Outstanding Portfolio Balance outstanding
immediately before and immediately after the Payment Date;

 

(iv)         the number, Aggregate Outstanding Portfolio Balance, weighted
average remaining term to maturity and weighted average interest rate of the
Mortgage Assets as of the end of the related Due Period;

 

(v)          the number and aggregate principal balance of Mortgage Assets that
are (A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days
or more and (D) current but Specially Serviced Mortgage Loans or in foreclosure
but not an REO Property;

 

(vi)         the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Mortgage
Asset basis, based on the most recent appraisal or valuation;

 

 -127- 

 

 

(vii)        the amount of Interest Proceeds and Principal Proceeds received in
the related Due Period;

 

(viii)       the amount of any Interest Advances made by the Advancing Agent or
the Backup Advancing Agent, as applicable;

 

(ix)          the payments due pursuant to the Priority of Payments with respect
to each clause thereof;

 

(x)           the number and related principal balances of any Mortgage Assets
that have been (or are related to Mortgage Loans that have been) extended or
modified during the related Due Period on an individual Mortgage Asset basis;

 

(xi)          the amount of any remaining unpaid Interest Shortfalls as of the
close of business on the Payment Date;

 

(xii)         a listing of each Mortgage Asset that was the subject of a
principal prepayment during the related collection period and the amount of
principal prepayment occurring;

 

(xiii)        the aggregate unpaid principal balance of the Mortgage Assets
outstanding as of the close of business on the related Determination Date;

 

(xiv)       with respect to any Mortgage Asset as to which a liquidation
occurred during the related Due Period (other than through a payment in full),
(A) the number thereof and (B) the aggregate of all liquidation proceeds which
are included in the Payment Account and other amounts received in connection
with the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

 

(xv)        with respect to any REO Property owned by the Issuer or any
Permitted Subsidiary thereof, as to which the Special Servicer determined that
all payments or recoveries with respect to the related property have been
ultimately recovered during the related collection period, (A) the related
Mortgage Asset and (B) the aggregate of all liquidation proceeds and other
amounts received in connection with that determination (separately identifying
the portion thereof allocable to distributions on the Securities);

 

(xvi)       the aggregate amount of interest on monthly debt service advances in
respect of the Mortgage Assets paid to the Advancing Agent and/or the Backup
Advancing Agent since the prior Payment Date;

 

(xvii)      a listing of each modification, extension or waiver made with
respect to each Mortgage Asset;

 

(xviii)     an itemized listing of any Special Servicer Fees received from the
Special Servicer or any of its affiliates during the related Due Period;

 

(xix)        the amount of any dividends or other distributions to the Preferred
Shares on the Payment Date; and

 

 -128- 

 

 

(xx)         the Net Outstanding Portfolio Balance and whether any Control Shift
Event or Consultation Termination Event has occurred and, if either such event
has occurred, whether either such event is continuing.

 

(b)          The Note Administrator will post on the Note Administrator’s
Website, any report received from the Servicer or Special Servicer detailing any
breach of the representations and warranties with respect to any Mortgage Asset
by the Seller or any of its affiliates and the steps taken by the Seller or any
of its affiliates to cure such breach; a listing of any breach of the
representations and warranties with respect to any Mortgage Asset by the Seller
or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach;

 

(c)          All information made available on the Note Administrator’s Website
will be restricted and the Note Administrator will only provide access to such
reports to Privileged Persons in accordance with this Indenture. In connection
with providing access to its website, the Note Administrator may require
registration and the acceptance of a disclaimer.

 

(d)          Not more than five (5) Business Days after receiving an Issuer
Request requesting information regarding a Clean-up Call, a Tax Redemption, an
Auction Call Redemption or an Optional Redemption as of a proposed Redemption
Date, the Note Administrator shall, subject to its timely receipt of the
necessary information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholders and the Preferred Share
Paying Agent:

 

(i)           the Aggregate Outstanding Amount of the Notes of the Class or
Classes to be redeemed as of such Redemption Date;

 

(ii)          the amount of accrued interest due on such Notes as of the last
day of the Due Period immediately preceding such Redemption Date;

 

(iii)         the Redemption Price;

 

(iv)         the sum of all amounts due and unpaid under Section 11.1(a) (other
than amounts payable on the Notes being redeemed or to the Noteholders thereof);
and

 

(v)          the amount in the Collection Account and the Indenture Accounts
(other than the Preferred Share Distribution Account) available for application
to the redemption of such Notes.

 

 -129- 

 

 

Section 10.10         Release of Mortgage Assets; Release of Collateral.

 

(a)          If no Event of Default has occurred and is continuing and subject
to Article 12 hereof, the Issuer may direct the Special Servicer on behalf of
the Trustee to release a Pledged Mortgage Asset from the lien of this Indenture,
by Issuer Order delivered to the Trustee and the Custodian at least two (2)
Business Days prior to the settlement date for any sale of a Pledged Mortgage
Asset certifying that (i) it has sold such Pledged Mortgage Asset pursuant to
and in compliance with Article 12 or (ii) in the case of a redemption pursuant
to Section 9.1, the proceeds from any such sale of Mortgage Assets are
sufficient to redeem the Notes pursuant to Section 9.1, and, upon receipt of a
Request for Release of such Mortgage Asset from the Special Servicer, the
Custodian shall deliver any such Pledged Mortgage Asset, if in physical form,
duly endorsed to the broker or purchaser designated in such Issuer Order or to
the Issuer if so requested in the Issuer Order, or, if such Pledged Mortgage
Asset is represented by a Security Entitlement, cause an appropriate transfer
thereof to be made, in each case against receipt of the sales price therefor as
set forth in such Issuer Order. If requested, the Custodian may deliver any such
Pledged Mortgage Asset in physical form for examination (prior to receipt of the
sales proceeds) in accordance with street delivery custom. The Custodian shall
(i) deliver any agreements and other documents in its possession relating to
such Pledged Mortgage Asset and (ii) the Trustee, if applicable, duly assign
each such agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

 

(b)          The Issuer (or the Special Servicer on behalf of the Issuer) may
deliver to the Trustee and Custodian at least three (3) Business Days prior to
the date set for redemption or payment in full of a Pledged Mortgage Asset, an
Issuer Order certifying that such Pledged Mortgage Asset is being paid in full.
Thereafter, the Special Servicer, by delivery of a Request for Release, may
direct the Custodian to deliver such Pledged Mortgage Asset and the related
Mortgage Asset File therefor on or before the date set for redemption or
payment, to the Special Servicer for redemption against receipt of the
applicable redemption price or payment in full thereof.

 

(c)          With respect to any Mortgage Asset subject to a workout or
restructuring, the Issuer (or the Special Servicer on behalf of the Issuer) may,
by Issuer Order delivered to the Trustee and Custodian at least two (2) Business
Days prior to the date set for an exchange, tender or sale, certify that a
Mortgage Asset is subject to a workout or restructuring and setting forth in
reasonable detail the procedure for response thereto. Thereafter, the Special
Servicer may, in accordance with the terms of, and subject to any required
consent and consultation obligations set forth in the Servicing Agreement,
direct the Custodian, by delivery to the Custodian of a Request for Release, to
deliver any Collateral to the Special Servicer in accordance with such Request
for Release.

 

(d)          The Special Servicer shall remit to the Servicer for deposit into
the Collection Account any proceeds received by it from the disposition of a
Pledged Mortgage Asset and treat such proceeds as Principal Proceeds, for
remittance by the Servicer to the Note Administrator on the first Remittance
Date occurring thereafter. None of the Trustee, the Note Administrator or the
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.

 

(e)          The Trustee shall, upon receipt of an Issuer Order declaring that
there are no Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release the Collateral from the lien of this Indenture.

 

 -130- 

 

 

(f)           Upon receiving actual notice of any offer or any request for a
waiver, consent, amendment or other modification with respect to any Mortgage
Asset, or in the event any action is required to be taken in respect to an Asset
Document, the Special Servicer on behalf of the Issuer will promptly notify the
Directing Holder and the Servicer of such request, and the Special Servicer
shall grant any waiver or consent, and enter into any amendment or other
modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard. In the case of any modification or amendment that results in
the release of the related Mortgage Asset, notwithstanding anything to the
contrary in Section 5.5(a), the Custodian, upon receipt of a Request for
Release, shall release the related Mortgage Asset File upon the written
instruction of the Servicer or the Special Servicer, as applicable.

 

Section 10.11         [Reserved.]

 

Section 10.12         Information Available Electronically.

 

(a)          The Note Administrator shall make available to any Privileged
Person the following items (in each case, as applicable, to the extent received
by it) by means of the Note Administrator’s Website the following items (to the
extent such items were prepared by or delivered to the Note Administrator in
electronic format);

 

(i)           The following documents, which will initially be available under a
tab or heading designated “deal documents”:

 

(1)         the final Offering Memorandum related to the Notes offered
thereunder;

 

(2)         this Indenture, and any schedules, exhibits and supplements thereto;

 

(3)         the CREFC® Loan Setup file;

 

(4)         the Issuer Charter,

 

(5)         the Servicing Agreement, any schedules, exhibits and supplements
thereto:

 

(6)         the Preferred Share Paying Agency Agreement, and any schedules,
exhibits and supplements thereto;

 

(ii)          The following documents will initially be available under a tab or
heading designated “periodic reports”:

 

(1)         the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

 

(2)         certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Mortgage Assets to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;

 

 -131- 

 

 

(iii)         The following documents, which will initially be available under a
tab or heading designated “Additional Documents”:

 

(1)         inspection reports delivered to the Note Administrator under the
terms of the Servicing Agreement;

 

(2)         appraisals delivered to the Note Administrator under the terms of
the Servicing Agreement; and

 

(3)         the Issuer hereby directs the Note Administrator to post any reports
or such other information that, from time to time, the Issuer or the Special
Servicer provides to the Note Administrator to be made available on the Note
Administrator’s Website;

 

(iv)         The following documents, which will initially be available under a
tab or heading designated “special notices”:

 

(1)         notice of final payment on the Notes delivered to the Note
Administrator pursuant to Section 2.7(d);

 

(2)         notice of termination of the Servicer or the Special Servicer;

 

(3)         notice of a Servicer Termination Event or a Special Servicer
Termination Event, each as defined in the Servicing Agreement and delivered to
the Note Administrator under the terms of the Servicing Agreement;

 

(4)         notice of the resignation of any party to the Indenture and notice
of the acceptance of appointment of a replacement for any such party, to the
extent such notice is prepared or received by the Note Administrator;

 

(5)         officer’s certificates supporting the determination that any
Interest Advance was (or, if made, would be) a Nonrecoverable Interest Advance
delivered to the Note Administrator pursuant to Section 10.7(b);

 

(6)         any direction received by the Note Administrator from the Directing
Holder for the termination of the Special Servicer during any period when such
Person is entitled to make such a direction, and any direction of a Majority of
the Notes to terminate the Special Servicer; and

 

(7)         any direction received by the Note Administrator from a Majority of
the Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

 

(v)          The “Investor Q&A Forum” pursuant to Section 10.13; and

 

(vi)         Solely to Noteholders and holders of any Preferred Shares, the
“Investor Registry” pursuant to Section 10.13.

 

 -132- 

 

 

Privileged Persons who execute Exhibit G-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

 

The Note Administrator’s Website shall initially be located at
www.usbank.com/cdo. The foregoing information shall be made available by the
Note Administrator on the Note Administrator’s Website promptly following
receipt. The Note Administrator may change the titles of the tabs and headings
on portions of its website, and may re-arrange the files as it deems proper. The
Note Administrator shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Note Administrator may remove it from the Note
Administrator’s Website. The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling (866) 252-4360.

 

 -133- 

 

 

Section 10.13         Investor Q&A Forum; Investor Registry.

 

(a)          The Note Administrator shall make the “Investor Q&A Forum”
available to Privileged Persons and prospective purchasers of Notes by means of
the Note Administrator’s Website, where Noteholders (including beneficial owners
of Notes) may (i) submit inquiries to the Note Administrator relating to the
Monthly Reports, and submit inquiries to the Servicer or the Special Servicer
(each, a “Q&A Respondent”) relating to any servicing reports prepared by that
party, the Mortgage Assets, or the properties related thereto (each an “Inquiry”
and collectively, “Inquiries”), and (ii) view Inquiries that have been
previously submitted and answered, together with the answers thereto. Upon
receipt of an Inquiry for a Q&A Respondent, the Note Administrator shall forward
the Inquiry to the applicable Q&A Respondent, in each case via email within a
commercially reasonable period of time following receipt thereof. Following
receipt of an Inquiry, the Note Administrator and the applicable Q&A Respondent,
unless such party determines not to answer such Inquiry as provided below, shall
reply to the Inquiry, which reply of the applicable Q&A Respondent shall be by
email to the Note Administrator. The Note Administrator shall post (within a
commercially reasonable period of time following preparation or receipt of such
answer, as the case may be) such Inquiry and the related answer to the Note
Administrator‘s Website. If the Note Administrator or the applicable Q&A
Respondent determines, in its respective sole discretion, that (i) any Inquiry
is not of a type described above, (ii) answering any Inquiry would not be in the
best interests of the Issuer or the Noteholders, (iii) answering any Inquiry
would be in violation of applicable law, the Asset Documents, this Indenture or
the Servicing Agreement, (iv) answering any Inquiry would materially increase
the duties of, or result in significant additional cost or expense to, the Note
Administrator, the Servicer or the Special Servicer, as applicable or (v)
answering any such inquiry would reasonably be expected to result in the waiver
of an attorney client privilege or the disclosure of attorney work product, or
is otherwise not advisable to answer, it shall not be required to answer such
Inquiry and shall promptly notify the Note Administrator of such determination.
The Note Administrator shall notify the Person who submitted such Inquiry in the
event that the Inquiry shall not be answered in accordance with the terms of
this Agreement. Any notice by the Note Administrator to the Person who submitted
an Inquiry that shall not be answered shall include the following statement:
“Because the Indenture and the Servicing Agreement provides that the Note
Administrator, Servicer and Special Servicer shall not answer an Inquiry if it
determines, in its respective sole discretion, that (i) any Inquiry is beyond
the scope of the topics described in the Indenture, (ii) answering any Inquiry
would not be in the best interests of the Issuer and/or the Noteholders, (iii)
answering any Inquiry would be in violation of applicable law or the Asset
Documents, this Indenture or the Servicing Agreement, (iv) answering any Inquiry
would materially increase the duties of, or result in significant additional
cost or expense to, the Trustee, the Servicer or the Special Servicer, as
applicable, or (v) answering any such inquiry would reasonably be expected to
result in the waiver of an attorney client privilege or the disclosure of
attorney work product, or is otherwise not advisable to answer, no inference
shall be drawn from the fact that the Trustee, the Servicer or the Special
Servicer has declined to answer the Inquiry.” Answers posted on the Investor Q&A
Forum shall be attributable only to the respondent, and shall not be deemed to
be answers from any of the Issuer, the Co-Issuer, the Placement Agents or any of
their respective Affiliates. None of the Placement Agents, the Issuer, the
Co-Issuer, the Seller, the Advancing Agent, the Future Funding Indemnitor, RFT
Holder, the Servicer, the Special Servicer, the Note Administrator or the
Trustee, or any of their respective Affiliates shall certify to any of the
information posted in the Investor Q&A Forum and no such party shall have any
responsibility or liability for the content of any such information. The Note
Administrator shall not be required to post to the Note Administrator’s Website
any Inquiry or answer thereto that the Note Administrator determines, in its
sole discretion, is administrative or ministerial in nature. The Investor Q&A
Forum shall not reflect questions, answers and other communications that are not
submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.

 

(b)          The Note Administrator shall make available to any Noteholder or
holder of Preferred Shares and any beneficial owner of a Note, the Investor
Registry. The “Investor Registry” shall be a voluntary service available on the
Note Administrator’s Website, where Noteholders and beneficial owners of Notes
can register and thereafter obtain information with respect to any other
Noteholder or beneficial owner that has so registered. Any Person registering to
use the Investor Registry shall be required to certify that (i) it is a
Noteholder, a beneficial owner of a Note or a holder of a Preferred Share and
(ii) it grants authorization to the Note Administrator to make its name and
contact information available on the Investor Registry for at least 45 days from
the date of such certification to other registered Noteholders and registered
beneficial owners or Notes. Such Person shall then be asked to enter certain
mandatory fields such as the individual’s name, the company name and email
address, as well as certain optional fields such as address, and phone number.
If any Noteholder or beneficial owner of a Note notifies the Note Administrator
that it wishes to be removed from the Investor Registry (which notice may not be
within forty-five (45) days of its registration), the Note Administrator shall
promptly remove it from the Investor Registry. The Note Administrator shall not
be responsible for verifying or validating any information submitted on the
Investor Registry, or for monitoring or otherwise maintaining the accuracy of
any information thereon. The Note Administrator may require acceptance of a
waiver and disclaimer for access to the Investor Registry.

 

 -134- 

 

 

(c)          Certain information concerning the Collateral and the Notes,
including the Monthly Reports, CREFC® Reports and supplemental notices, shall be
provided by the Note Administrator to certain market data providers upon receipt
by the Note Administrator from such persons of a certification in the form of
Exhibit H hereto, which certification may be submitted electronically via the
Note Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc., CMBS.com,
Inc., Markit, LLC, Interactive Data Corporation, and Thomson Reuters
Corporation.

 

(d)          The 17g-5 Information Provider will make the “Rating Agency Q&A
Forum and Servicer Document Request Tool” available to NRSROs via the 17g-5
Information Providers Website, where NRSROs may (i) submit inquiries to the
Trustee relating to the Monthly Report, (ii) submit inquiries to the Servicer or
the Special Servicer relating to servicing reports, or the Collateral, except to
the extent already obtained, (iii) submit requests for loan-level reports and
information, and (iv) view previously submitted inquiries and related answers or
reports, as the case may be. The Trustee, the Note Administrator, the Servicer
or the Special Servicer, as applicable, will be required to answer each inquiry,
unless it determines that (a) answering the inquiry would be in violation of
applicable law, the Servicing Standard, the Indenture, the Servicing Agreement
or the applicable loan documents, (b) answering the inquiry would or is
reasonably expected to result in a waiver of an attorney-client privilege or the
disclosure of attorney work product, or (c) answering the inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, such party, and the performance of such additional duty or the
payment of such additional cost or expense is beyond the scope of its duties
under the Indenture or the Servicing Agreement, as applicable. In the event that
any of the Trustee, the Note Administrator, the Servicer or the Special Servicer
declines to answer an inquiry, it shall promptly email the 17g-5 Information
Provider with the basis of such declination. The 17g-5 Information Provider will
be required to post the inquiries and the related answers (or reports, as
applicable) on the Rating Agency Q&A Forum and Servicer Document Request Tool
promptly upon receipt, or in the event that an inquiry is unanswered, the
inquiry and the basis for which it was unanswered. The Rating Agency Q&A Forum
and Servicer Document Request Tool may not reflect questions, answers, or other
communications which are not submitted through the 17g-5 Website. Answers and
information posted on the Rating Agency Q&A Forum and Servicer Document Request
Tool will be attributable only to the respondent, and will not be deemed to be
answers from any other Person. No such other Person will have any responsibility
or liability for, and will not be deemed to have knowledge of, the content of
any such information.

 

 -135- 

 

 

Section 10.14         Certain Procedures.

 

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer will ensure that any Bloomberg screen containing information about
the Rule 144A Global Notes includes the following (or similar) language:

 

(i)           the “Note Box” on the bottom of the “Security Display” page
describing the Rule 144A Global Notes will state: “Iss’d Under 144A”;

 

(ii)          the “Security Display” page will have the flashing red indicator
“See Other Available Information”; and

 

(b)          the indicator will link to the “Additional Security Information”
page, which will state that the Notes “are being offered in reliance on the
exemption from registration under Rule 144A of the Securities Act to persons who
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act).

 

ARTICLE 11

APPLICATION OF FUNDS

 

Section 11.1         Disbursements of Amounts from Payment Account.

 

(a)          Notwithstanding any other provision in this Indenture, but subject
to the other subsections of this Section 11.1 hereof, on each Payment Date, the
Note Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

 

(i)           Interest Proceeds. On each Payment Date that is not a Redemption
Date or a Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Interest Proceeds with
respect to the related Due Period shall be distributed in the following order of
priority:

 

(1)         to the payment of taxes and filing fees (including any registered
office and government fees) owed by the Issuer, if any;

 

(2)         (a) first, to the extent not previously reimbursed, to the Backup
Advancing Agent and the Advancing Agent, in that order, the aggregate amount of
any Nonrecoverable Interest Advances due and payable to such party; (b) second,
to the Backup Advancing Agent if the Advancing Agent has failed to make any
Interest Advance required to be made by the Advancing Agent pursuant to the
terms hereof and the Advancing Agent, in that order, the Advancing Agent Fee and
any previously due but unpaid Advancing Agent Fee (with respect to amounts owed
to the Advancing Agent, unless waived by the Advancing Agent) (provided that the
Advancing Agent or Backup Advancing Agent, as applicable, has not failed to make
any Interest Advance required to be made in respect of any Payment Date pursuant
to this Indenture); and (c) third, to the Backup Advancing Agent and the
Advancing Agent, in that order, to the extent due and payable to such party,
Reimbursement Interest and reimbursement of any outstanding Interest Advances
not to exceed, in each case, the amount that would result in an Interest
Shortfall with respect to such Payment Date;

 

 -136- 

 

 

(3)         (a) first, to the Backup Advancing Agent, the Backup Advancing Agent
Fee and any previously due but unpaid Backup Advancing Agent Fees (provided that
the Backup Advancing Agent has not failed to make any Interest Advance required
to be made in respect of any Payment Date pursuant to the terms of this
Indenture), (b) second, pro rata to the payment to the Note Administrator and
the Trustee of the accrued and unpaid fees in respect of its services equal to
the greater of (i) 0.0122% per annum of the Aggregate Outstanding Portfolio
Balance as of the first day of the Due Period in respect of such Payment Date
and (ii) U.S.$10,000 per annum, (c) third, to the payment of other accrued and
unpaid Company Administrative Expenses of the Note Administrator, the Trustee,
the Paying Agent and the Preferred Share Paying Agent and (d) fourth, to the
payment of any other accrued and unpaid Company Administrative Expenses, the
aggregate of all such amounts in clauses (c) and (d) per Expense Year not to
exceed the greater of (i) 0.1% per annum of the Aggregate Outstanding Portfolio
Balance and (ii) U.S.$125,000 per annum;

 

(4)          to the payment of the Class A Interest Distribution Amount, plus,
any Class A Defaulted Interest Amount;

 

(5)          to the payment of the Class B Interest Distribution Amount, plus,
any Class B Defaulted Interest Amount;

 

(6)          to the payment of the Class B Deferred Interest Amount (in
reduction of the Aggregate Outstanding Amount of the Class B Notes);

 

(7)          to the payment of the Class C Interest Distribution Amount, and if
no Class A Notes and Class B Notes are outstanding, any Class C Defaulted
Interest Amount;

 

(8)          to the payment of the Class C Deferred Interest Amount (in
reduction of the Aggregate Outstanding Amount of the Class C Notes);

 

(9)          if the Senior Note Protection Test is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of first,
principal on the Class A Notes, second, principal on the Class B Notes, and
third, principal on the Class C Notes, in each case to the extent necessary to
cause the Senior Note Protection Test to be satisfied or, if sooner, until the
Class A Notes have been paid in full, the Class B Notes have been paid in full
and the Class C Notes have been paid in full;

 

(10)        to the payment of any Company Administrative Expenses not paid
pursuant to clause (3) above in the order specified therein; and

 

 -137- 

 

 

(11)        any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares as payments of the Preferred
Shares Distribution Amount subject to and in accordance with the provisions of
the Preferred Share Paying Agency Agreement.

 

(ii)          Principal Proceeds. On each Payment Date that is not a Redemption
Date or a Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Principal Proceeds with
respect to the related Due Period shall be distributed in the following order of
priority:

 

(1)         to the payment of the amounts referred to in clauses (1) through (4)
of Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

 

(2)         to the payment of principal of the Class A Notes until the Class A
Notes have been paid in full;

 

(3)         to the payment of the amounts referred to in clause (5) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;

 

(4)         to the payment of principal of the Class B Notes (including the
Class B Deferred Interest Amount), until the Class B Notes have been paid in
full;

 

(5)         to the payment of the amounts referred to in clause (7) of Section
11.1(a)(i), in the same order of priority set forth therein, but only to the
extent not paid in full thereunder;

 

(6)         to payment of principal of the Class C Notes (including the Class C
Deferred Interest Amount), until the Class C Notes have been paid in full; and

 

(7)         any remaining Principal Proceeds to be released from the lien of
this Indenture and paid (upon standing order of the Issuer) to the Preferred
Share Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holders of the Preferred Shares as payments of the Preferred
Shares Distribution Amount subject to and in accordance with the provisions of
the Preferred Share Paying Agency Agreement.

 

(iii)         Redemption Dates and Payment Dates During Events of Default. On
any Redemption Date, the Stated Maturity Date or a Payment Date following the
occurrence and continuation of an Event of Default, Interest Proceeds and
Principal Proceeds with respect to the related Due Period will be distributed in
the following order of priority:

 

(1)         to the payment of the amounts referred to in clauses (1) through (3)
of Section 11.1(a)(i) in the same order of priority specified therein, but
without giving effect to any limitations on amounts payable set forth therein;

 

 -138- 

 

 

(2)         to the payment of any out-of-pocket fees and expenses of the Issuer,
the Note Administrator and Trustee (including legal fees and expenses) incurred
in connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith, to the extent not previously paid or withheld;

 

(3)         to the payment of the Class A Interest Distribution Amount, plus,
any Class A Defaulted Interest Amount;

 

(4)         to the payment in full of principal of the Class A Notes;

 

(5)         to the payment of the Class B Interest Distribution Amount
(including any Class B Defaulted Interest Amount), plus any Class B Deferred
Interest Amount;

 

(6)         to the payment in full of principal of the Class B Notes;

 

(7)         to the payment of the Class C Interest Distribution Amount
(including any Class C Defaulted Interest Amount), plus any Class C Deferred
Interest Amount;

 

(8)         to the payment in full of the principal of the Class C Notes; and

 

(9)         any remaining Interest Proceeds and Principal Proceeds to be
released from the lien of the Indenture and paid (upon standing order of the
Issuer) to the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the Holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.

 

(b)          On or before the Business Day prior to each Payment Date, the
Issuer shall, pursuant to Section 10.3, remit or cause to be remitted to the
Note Administrator for deposit in the Payment Account an amount of Cash
sufficient to pay the amounts described in Section 11.1(a) required to be paid
on such Payment Date.

 

(c)          If on any Payment Date the amount available in the Payment Account
from amounts received in the related Due Period are insufficient to make the
full amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

 

(d)          In connection with any required payment by the Issuer to the
Servicer or the Special Servicer pursuant to the Servicing Agreement of any
amount scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Mortgage Assets, the Servicer or the Special
Servicer, as applicable, shall be entitled to retain or withdraw such amounts
from the Collection Account and the Participated Mortgage Loan Collection
Account pursuant to the terms of the Servicing Agreement.

 

 -139- 

 

 

Section 11.2         Securities Accounts.

 

Any amounts not invested in Eligible Investments as herein provided, shall be
credited to one or more securities accounts established and maintained pursuant
to the Securities Account Control Agreement at the Corporate Trust Office of the
Note Administrator, or at another financial institution whose long-term rating
is at least equal to “A2” by Moody’s and “A” by DBRS (or, if not rated by DBRS,
an equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) (or, in each case, such lower rating as the applicable Rating Agency
shall approve) and agrees to act as a Securities Intermediary on behalf of the
Note Administrator on behalf of the Secured Parties pursuant to an account
control agreement in form and substance similar to the Securities Account
Control Agreement.

 

ARTICLE 12

SALE OF MORTGAGE ASSETS; FUTURE FUNDING ESTIMATES

 

Section 12.1         Sales of Mortgage Assets.

 

(a)          Except as otherwise expressly permitted or required by this
Indenture, the Issuer shall not sell or otherwise dispose of any Mortgage Asset.
The Issuer may sell a Mortgage Asset in the following circumstances:

 

(i)           in the event that a Mortgage Asset is a Defaulted Mortgage Asset
and the Special Servicer determines in accordance with the Servicing Standard
that the sale of such Mortgage Asset is in the best interest of the Noteholders,
the Special Servicer may, on behalf of the Issuer, sell such Mortgage Asset;

 

(ii)          in the event that the Holder of a Majority of the Preferred Shares
notifies the Issuer, the Trustee, the Note Administrator, the Servicer and the
Special Servicer that it is exercising its right under Section 12.1(g) to
purchase a Defaulted Mortgage Asset or an Impaired Mortgage Asset at the Par
Purchase Price for such Mortgage Asset, the Special Servicer shall, on behalf of
the Issuer, sell such Mortgage Asset to such Holder;

 

(iii)         in the event the Seller is required to repurchase such Mortgage
Asset for the par value thereof plus accrued and unpaid interest thereon as a
result of a Material Document Defect or Material Breach of representation or
warranty set forth in the Mortgage Asset Purchase Agreement, the Special
Servicer shall, on behalf of the Issuer, sell such Mortgage Asset to the Seller;
and

 

(iv)         in the event of a Clean-up Call, Tax Redemption, Optional
Redemption or Auction Call Redemption pursuant to Sections 9.1(a), (b), (c), or
(d) respectively, the Special Servicer shall, on behalf of the Issuer, sell such
Mortgage Asset.

 

(b)          After the Issuer has notified the Trustee and the Note
Administrator of an Optional Redemption, a Clean-up Call, a Tax Redemption or an
Auction Call Redemption in accordance with Section 9.1, any disposition of
Mortgage Assets shall be effected by the Special Servicer upon Issuer Order
(which shall specify that the conditions above have been met) to the Special
Servicer with a copy to the Trustee and the Note Administrator (directly or by
means of participation or other arrangement) in a manner reasonably acceptable
to the Special Servicer, and the Special Servicer shall sell in such manner, any
Mortgage Asset without regard to the foregoing limitations in Section 12.1(a);
provided that:

 

 -140- 

 

 

(i)           the Sale Proceeds therefrom must be used to pay certain expenses
and redeem all of the Notes in whole but not in part pursuant to Section 9.1,
and upon any such sale the Trustee shall release the lien of such Mortgage
Asset, and the Custodian shall, upon receipt of a Request for Release, release
the related Mortgage File, pursuant to Section 10.10;

 

(ii)          the Special Servicer on behalf of the Issuer shall not sell (and
the Trustee shall not be required to release) a Mortgage Asset pursuant to this
Section 12.1(b) unless the Special Servicer certifies to the Trustee and the
Note Administrator that, based on calculations included in the certification
(which shall include the sales prices of the Mortgage Assets), the Sale Proceeds
from the sale of one or more of the Mortgage Assets and all Cash and proceeds
from Eligible Investments shall be sufficient to pay the Total Redemption Price;
and

 

(iii)         in connection with an Optional Redemption, a Clean-up Call or a
Tax Redemption, all the Mortgage Assets to be sold pursuant to this Section
12.1(b) must be sold in accordance with the requirements set forth in Section
9.1(f).

 

(c)          In the event that any Notes remain Outstanding as of the Payment
Date occurring six months prior to the Stated Maturity Date of the Notes, the
Special Servicer will be required to determine whether the proceeds expected to
be received on the Collateral prior to the Stated Maturity Date of the Notes
will be sufficient to pay in full the principal amount of (and accrued interest
on) the Notes on the Stated Maturity Date. If the Special Servicer determines,
in its sole discretion, that such proceeds will not be sufficient to pay the
outstanding principal amount of and accrued interest on the Notes (a “Note
Liquidation Event”) on the Stated Maturity Date of the Notes, the Issuer will be
obligated to liquidate the portion of Mortgage Assets sufficient to pay the
remaining principal amount of and interest on the Notes on or before the Stated
Maturity Date. The Mortgage Assets to be liquidated will be selected by the
Special Servicer.

 

(d)          Under no circumstance shall the Trustee be required to acquire any
Mortgage Assets or property related thereto.

 

(e)          Any Mortgage Asset sold pursuant to this Section 12.1 shall be
released from the lien of this Indenture.

 

(f)           Pursuant to the terms of this Agreement, any time when RFT Holder
holds 100% of the Preferred Shares, it may contribute additional Cash and
Eligible Investments to the Issuer.

 

(g)          The Holder of a Majority of the Preferred Shares shall have an
assignable right to purchase any Defaulted Mortgage Asset or Impaired Mortgage
Asset for a Cash purchase price equal to the Par Purchase Price for such
Mortgage Asset.

 

 -141- 

 

 

Section 12.2         [Reserved.]

 

Section 12.3         Ongoing Future Advance Estimates.

 

(a)          The Note Administrator and the Trustee, on behalf of the
Noteholders and the Holders of the Preferred Shares, are hereby directed by the
Issuer to (i) enter into the Future Funding Agreement and the Future Funding
Account Control Agreement, pursuant to which RFT Operating Partnership will
agree to pledge certain collateral described therein in order to secure certain
future funding obligations of the Seller as holder of the Related Future Funding
Participations under the Pari Passu Participation Agreements and (ii) administer
the rights of the Note Administrator and the secured party, as applicable, under
the Future Funding Agreement and the Future Funding Account Control Agreement.
In the event an Access Termination Notice (as defined in the Future Funding
Agreement) has been sent by the Note Administrator to the related account bank
and for so long as such Access Termination Notice is not withdrawn by the Note
Administrator, the Note Administrator shall, pursuant to the direction of the
Issuer or the Special Servicer on its behalf, direct the use of funds on deposit
in the Future Funding Reserve Account pursuant to the terms of the Future
Funding Agreement. Neither the Trustee nor the Note Administrator shall have any
obligation to ensure that RFT Operating Partnership is depositing or causing to
be deposited all amounts into the Future Funding Reserve Account that are
required to be deposited therein pursuant to the Future Funding Agreement.

 

(b)          Pursuant to the Future Funding Agreement, on the Closing Date, the
Future Funding Indemnitor shall deliver to the Special Servicer, the Servicer,
the Note Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity at least equal to 100% of the
aggregate amount of outstanding future advance obligations under the Related
Future Funding Participations. Thereafter, so long as the Seller (or one of its
affiliates) is the holder of any Related Future Funding Participations and so
long as any future advance obligations remain outstanding under such Related
Future Funding Participations, no later than the 18th day (or, if such day is
not a Business Day, the next succeeding Business Day) of the calendar-month
preceding the beginning of each calendar quarter, the Future Funding Indemnitor
shall deliver (which may be by email) to the Special Servicer, the Servicer, the
Note Administrator and the 17g-5 Information Provider a certification of a
responsible financial officer of the Future Funding Indemnitor that the Future
Funding Indemnitor has Segregated Liquidity at least equal to the greater of
(i) the Largest One Quarter Future Advance Estimate or (ii) the controlling Two
Quarter Future Advance Estimate for the immediately following two calendar
quarters.

 

 -142- 

 

 

(c)          Pursuant to the Future Funding Agreement, for so long as the Seller
(or one of its affiliates) is the holder of any Related Future Funding
Participations and so long as any future advance obligations remain outstanding
under such Related Future Funding Participations and, subject to
Section 12.3(d), by (x) no earlier than the thirty-five (35) days prior to, and
(y) no later than the fifth (5th) day of, the calendar-month preceding the
beginning of each calendar quarter, the Seller is required to deliver to the
Special Servicer, the Note Administrator, the 17g-5 Information Provider and the
Future Funding Indemnitor (i) a Two Quarter Future Advance Estimate for the
immediately following two calendar quarters and (ii) such supporting
documentation and other information (including any relevant calculations) as is
reasonably necessary for the Special Servicer to perform its obligations
described below. The Issuer shall cause the Special Servicer to, within ten (10)
days after receipt of the Two Quarter Future Advance Estimate and supporting
documentation from the Seller, (A) review the Seller’s Two Quarter Future
Advance Estimate and such supporting documentation and other information
provided by the Seller in connection therewith, (B) consult with the Seller with
respect thereto and make such inquiry, and request such additional information
(and the Seller shall promptly respond to each such request for consultation,
inquiry or request for information), in each case as is commercially reasonable
for the Special Servicer to perform its obligations described in the following
clause (C), and (C) by written notice to the Note Administrator, the Seller and
the Future Funding Indemnitor substantially in the form set forth in the
Servicing Agreement, either (1) confirm that nothing has come to the attention
of the Special Servicer in the documentation provided by the Seller that in the
reasonable opinion of the Special Servicer would support a determination of a
Two Quarter Future Advance Estimate that is at least 25% higher than the
Seller’s Two Quarter Future Advance Estimate for such period and shall state
that the Seller’s Two Quarter Future Advance Estimate for such period shall
control or (2) deliver its own Two Quarter Future Advance Estimate for such
period. If the Special Servicer’s Two Quarter Future Advance Estimate is at
least 25% higher than the Seller’s Two Quarter Future Advance Estimate for any
period, then the Special Servicer’s Two Quarter Future Advance Estimate for such
period shall control; otherwise, the Seller’s Two Quarter Future Advance
Estimate for such period shall control.

 

(d)          No Two Quarter Future Advance Estimate will be required to be made
by the Seller or the Special Servicer for a calendar quarter if, by the fifth
(5th) day of the calendar-month preceding the beginning of such calendar
quarter, the Future Funding Indemnitor delivers (which may be by email) to the
Special Servicer, the Servicer, the Note Administrator and the 17g-5 Information
Provider a certificate of a responsible financial officer of the Future Funding
Indemnitor certifying that (i) the Future Funding Indemnitor has Segregated
Liquidity equal to at least 100% of the aggregate amount of outstanding future
advance obligations (subject to the same exclusions as the calculation of the
Two Quarter Future Advance Estimate) under the Related Future Funding
Participations or (ii) no such future funding obligations remain outstanding
under the Related Future Funding Participations. All certifications regarding
Segregated Liquidity, any Two Quarter Future Advance Estimates, or any notices
from the Special Servicer described in (b) and (c) above shall be emailed to the
Note Administrator at RFT.Chicago.Team@usbank.com or such other email address as
provided by the Note Administrator.

 

(e)          The 17g-5 Information Provider shall promptly post to the 17g-5
Website pursuant to Section 14.13(d) of this Agreement, any certification with
respect to the holder of the Related Future Funding Participations that is
delivered to it in accordance with the Future Funding Agreement.

 

 -143- 

 

 

ARTICLE 13

NOTEHOLDERS’ RELATIONS

 

Section 13.1         Subordination.

 

(a)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree that, for the benefit of the
Holders of the Class A Notes that the rights of the Holders of the Class B Notes
and Class C Notes shall be subordinate and junior to the Class A Notes to the
extent and in the manner set forth in Article XI of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in Section
11.1(a)(iii).

 

(b)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree that, for the benefit of the
Holders of the Class B Notes that the rights of the Holders of the Class C Notes
shall be subordinate and junior to the Class B Notes to the extent and in the
manner set forth in Article XI of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class B Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class B Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class C Notes to the extent and in the manner provided in Section
11.1(a)(iii).

 

(c)          In the event that notwithstanding the provisions of this Indenture,
any Holders of any Class of Notes shall have received any payment or
distribution in respect of such Class contrary to the provisions of this
Indenture, then, unless and until all accrued and unpaid interest on and
outstanding principal of all more senior Classes of Notes have been paid in full
in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Note Administrator, which shall pay and deliver the same
to the Holders of the more senior Classes of Notes in accordance with this
Indenture.

 

(d)          Each Holder of any Class of Notes agrees with the Note
Administrator on behalf of the Secured Parties that such Holder shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including Section 11.1(a) and
this Section 13.1; provided, however, that after all accrued and unpaid interest
on, and principal of, each Class of Notes senior to such Class have been paid in
full, the Holders of such Class of Notes shall be fully subrogated to the rights
of the Holders of each Class of Notes senior thereto. Nothing in this Section
13.1 shall affect the obligation of the Issuer to pay Holders of such Class of
Notes any amounts due and payable hereunder.

 

 -144- 

 

 

(e)          The Holders of each Class of Notes agree, for the benefit of all
Holders of the Notes, not to institute against, or join any other person in
instituting against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any
petition for bankruptcy, reorganization, arrangement, moratorium, liquidation or
similar proceedings under the laws of any jurisdiction before one year and one
day or, if longer, the applicable preference period then in effect, have elapsed
since the final payments to the Holders of the Notes.

 

Section 13.2         Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

ARTICLE 14

MISCELLANEOUS

 

Section 14.1         Form of Documents Delivered to the Trustee and Note
Administrator.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Servicer or any other Person, stating that the information with respect to such
factual matters is in the possession of the Issuer, the Co-Issuer, the Servicer
or such other Person, unless such Authorized Officer of the Issuer or the
Co-Issuer or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel also may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer or the Co-Issuer, or the Servicer on behalf of the Issuer, certifying as
to the factual matters that form a basis for such Opinion of Counsel and stating
that the information with respect to such matters is in the possession of the
Issuer or the Co-Issuer or the Servicer on behalf of the Issuer, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

 

 -145- 

 

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

 

Section 14.2         Acts of Securityholders.

 

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Securityholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Securityholders in person or by an
agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and the Note Administrator, and, where it is hereby
expressly required, to the Issuer and/or the Co-Issuer. Such instrument or
instruments (and the action or actions embodied therein and evidenced thereby)
are herein sometimes referred to as the “Act” of the Securityholders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee or the Note
Administrator deems sufficient.

 

(c)          The principal amount and registered numbers of Notes held by any
Person, and the date of his holding the same, shall be proved by the Notes
Register. The Notional Amount and registered numbers of the Preferred Shares
held by any Person, and the date of his holding the same, shall be proved by the
register of members maintained with respect to the Preferred Shares.
Notwithstanding the foregoing, the Trustee and Note Administrator may
conclusively rely on an Investor Certification to determine ownership of any
Notes.

 

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Securityholder shall bind such Securityholder (and
any transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.

 

 -146- 

 

 

Section 14.3         Notices, etc., to the Trustee, the Note Administrator, the
Issuer, the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer,
the Preferred Share Paying Agent, the Placement Agents, the Directing Holder and
the Rating Agencies.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

 

(a)          the Trustee by any Securityholder or by the Note Administrator, the
Issuer or the Co-Issuer shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the Trustee
addressed to it at the Corporate Trust Office, Email:
RFT.Chicago.Team@usbank.com, or at any other address previously furnished in
writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;

 

(b)          the Note Administrator by the Trustee or by any Securityholder
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Note Administrator addressed to it at the Corporate Trust Office, Email:
RFT.Chicago.Team@usbank.com, or at any other address previously furnished in
writing to the parties hereto and the Servicing Agreement, and to the
Securityholders.

 

(c)          the Issuer by the Trustee, the Note Administrator or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at RFT 2015-FL1 Issuer, Ltd. at c/o
Appleby Trust (Cayman) Ltd., Clifton House, P.O. Box 1350, 75 Fort Street, Grand
Cayman KY1-1108, Cayman Islands, Facsimile number: (345) 949-4901, Attention:
The Directors, or at any other address previously furnished in writing to the
Trustee and the Note Administrator by the Issuer, with a copy to the Special
Servicer.

 

(d)          the Co-Issuer by the Trustee, the Note Administrator or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Co-Issuer addressed to it in c/o Puglisi & Associates, 850
Library Avenue, Suite 204, Newark, Delaware 19711, Attention: Donald J. Puglisi,
facsimile number: (302) 738-7210, or at any other address previously furnished
in writing to the Trustee and the Note Administrator by the Co-Issuer, with a
copy to the Special Servicer at its address set forth below;

 

 -147- 

 

 

(e)          the Advancing Agent by the Trustee, the Note Administrator, the
Issuer or the Co-Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Advancing Agent addressed to it at Realty
Finance Operating Partnership, L.P., c/o Realty Finance Trust, Inc., 405 Park
Avenue, 7th Floor, New York, New York 10022, Attention: David Layton, Head of
Asset Management, with a copy to Dechert LLP, 1095 Avenue of the Americas, New
York, New York 10036, Attention: Jodi E. Schwimmer, or at any other address
previously furnished in writing to the Trustee, the Note Administrator, and the
Co-Issuers, with a copy to the Special Servicer at its address set forth below.

 

(f)           the Preferred Share Paying Agent shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

 

(g)          the Servicer by the Issuer, the Note Administrator, the Co-Issuer
or the Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Servicer addressed to it at
Situs Asset Management LLC, 5065 Westheimer Suite 700E, Houston, Texas 77056,
Attention: Christopher Hyatt, Managing Director, Email:
Christopher.Hyatt@situs.com, with a copy to Situs Asset Management LLC, 13128
Hwy 24/27, West Robbins, North Carolina 27325, Attention: Jim Goodall, Email:
Jim.Goodall@situs.com, and a copy to Situs Group, LLC, 5065 Westheimer Suite
700E, Houston, Texas 77056, Attention: Legal Department, Email: Legal@situs.com,
or at any other address previously furnished in writing to the Issuer, the Note
Administrator, the Co-Issuer and the Trustee;

 

(h)          the Special Servicer by the Issuer, the Co-Issuer, the Note
Administrator, or the Trustee shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Special
Servicer addressed to it at Situs Holdings, LLC, 2 Embarcadero Center, Suite
1300, San Francisco, California 94111, Attention: Stacey Ciarlanti, Email:
Stacey.Ciarlanti@situs.com, with a copy to Situs Group, LLC, 5065 Westheimer
Suite 700E, Houston, Texas 77056, Attention: Legal Department, Email:
Legal@situs.com, or at any other address previously furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

 

(i)           the Rating Agencies, by the Issuer, the Co-Issuer, the Servicer,
the Note Administrator or the Trustee shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Rating Agencies addressed to them at (i)
Moody’s Investors Service, Inc., 7 World Trade Center, 250 Greenwich Street, New
York, New York 10007, Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com) and (ii) DBRS, Inc., 333 W. Wacker Drive,
Suite 1800, Chicago, Illinois 60606, Attention: Commercial Mortgage
Surveillance, Fax: (312) 332-3492 (or by electronic mail at
cmbs.surveillance@dbrs.com), or such other address that either Rating Agency
shall designate in the future; provided that any request, demand, authorization,
direction, order, notice, consent, waiver or Act of Securityholders or other
documents provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with the Rating Agencies (“17g-5 Information”) shall be
given in accordance with, and subject to, the provisions of Section 14.13
hereof;

 

 -148- 

 

 

(j)           JPMS, as a Placement Agent, by the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Servicer shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form to J.P. Morgan
Securities LLC, 383 Madison Avenue, 8th Floor, New York, New York 10179,
facsimile number: (212) 834-6250, Attention: CMBS;

 

(k)          Barclays, as a Placement Agent, by the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Servicer shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form to
Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019, facsimile
number (646) 758-1700, Attention: Daniel Vinson, Managing Director, with a copy
to Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019,
facsimile number (212) 412-7519, Attention: Steven P. Glynn, Legal Department,
or at any other address furnished in writing to the Issuer, the Co-Issuer, the
Note Administrator and the Trustee;

 

(l)           the Directing Holder shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Directing Holder addressed to it at RFT 2015-FL1 Holder, LLC, c/o Realty Finance
Trust, Inc., 405 Park Avenue, 7th Floor, New York, New York 10022, Attention:
David Layton, Head of Asset Management, or at any other address furnished in
writing to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;
and

 

(m)         the Note Administrator, shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid hand delivered,
sent by overnight courier service or by facsimile in legible form to the
Corporate Trust Office of the Note Administrator.

 

Section 14.4         Notices to Noteholders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

 

(a)          such notice shall be sufficiently given to Holders of Notes if in
writing and mailed, first class postage prepaid, to each Holder of a Note
affected by such event, at the address of such Holder as it appears in the Notes
Register, not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

 

(b)          such notice shall be in the English language; and

 

(c)          all reports or notices to Preferred Shareholders shall be
sufficiently given if provided in writing and mailed, first class postage
prepaid, to the Preferred Share Paying Agent.

 

 -149- 

 

 

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

 

Section 14.5         Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6         Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

 

Section 14.7         Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8         Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Preferred Shareholders, the
Preferred Share Paying Agent, the Share Registrar and the Noteholders (each of
whom shall be an express third party beneficiary hereunder), any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

 -150- 

 

 

Section 14.9         Governing Law; Waiver of Jury Trial.

 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 14.10         Submission to Jurisdiction.

 

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court. Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2. Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

Section 14.11         Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Agreement.

 

Section 14.12         Liability of Co-Issuers.

 

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively. In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

 

 -151- 

 

 

Section 14.13         17g-5 Information.

 

(a)          The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide to the Rating Agencies for the
purposes of determining the initial credit rating of the Notes or undertaking
credit rating surveillance of the Notes (the “17g-5 Information”); provided that
no party other than the Issuer, the Trustee, the Note Administrator, the
Servicer or the Special Servicer may provide information to the Rating Agencies
on the Issuer’s behalf without the prior written consent of the Special
Servicer. At all times while any Notes are rated by any Rating Agency or any
other NRSRO, the Issuer shall engage a third party to post 17g-5 Information to
the 17g-5 Website. The Issuer hereby engages the Note Administrator (in such
capacity, the “17g-5 Information Provider”), to post 17g-5 Information it
receives from the Issuer, the Trustee, the Note Administrator, the Servicer or
the Special Servicer to the 17g-5 Website in accordance with this Section 14.13,
and the Note Administrator hereby accepts such engagement.

 

(b)          Any information required to be delivered to the 17g-5 Information
Provider by any party under this Agreement or the Servicing Agreement shall be
delivered to it via electronic mail at RFT.17g-5@usbank.com, specifically with a
subject reference of “17g-5 –RFT 2015-FL1 Issuer, Ltd.” and an identification of
the type of information being provided in the body of such electronic mail, or
via any alternative electronic mail address following notice to the parties
hereto or any other delivery method established or approved by the 17g-5
Information Provider.

 

(c)          The 17g-5 Information Provider shall make available, solely to
NRSROs, the following items to the extent such items are delivered to it via
email at RFT.17g-5@usbank.com, specifically with a subject reference of “17g-5 –
RFT 2015-FL1 Issuer, Ltd.” and an identification of the type of information
being provided in the body of the email, or via any alternate email address
following notice to the parties hereto or any other delivery method established
or approved by the 17g-5 Information Provider if or as may be necessary or
beneficial; provided that such information is not locked or corrupted and is
otherwise received in a readable and uploadable format:

 

(i)           any statements as to compliance and related Officer’s Certificates
delivered under Section 7.9;

 

(ii)          any information requested by the Issuer or the Rating Agencies (it
being understood the 17g-5 Information Provider shall not disclose on the Note
Administrator's Website which Rating Agencies requested such information as
provided in Section 14.13);

 

 -152- 

 

 

(iii)         any notice to the Rating Agencies relating to the Special
Servicer's determination to take action without satisfaction of the Rating
Agency Condition;

 

(iv)         any requests for satisfaction of the Rating Agency Condition that
are delivered to the 17g-5 Information Provider pursuant to Section 14.14;

 

(v)          any summary of oral communications with the Rating Agencies that
are delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

 

(vi)         any amendment or proposed supplemental indenture to this Agreement
pursuant to Section 8.3; and

 

(vii)        the “Rating Agency Q&A Forum and Servicer Document Request Tool”
pursuant to Section 10.13(d).

 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

 

(d)          Information shall be posted on the same Business Day of receipt
provided that such information is received by 12:00 p.m. (eastern time) or, if
received after 12:00 p.m., on the next Business Day. The 17g-5 Information
Provider shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be. In the event that any information is delivered or posted in
error, the 17g-5 Information Provider may remove it from the website. The 17g-5
Information Provider (and the Trustee) has not obtained and shall not be deemed
to have obtained actual knowledge of any information posted to the 17g-5 Website
to the extent such information was not produced by it. Access will be provided
by the 17g-5 Information Provider to NRSROs upon receipt of an NRSRO
Certification in the form of Exhibit E hereto (which certification may be
submitted electronically via the 17g-5 Website).

 

(e)          Upon request of the Issuer or a Rating Agency, the 17g-5
Information Provider shall post on the 17g-5 Website any additional information
requested by the Issuer or such Rating Agency to the extent such information is
delivered to the 17g-5 Information Provider electronically in accordance with
this Section 14.13. In no event shall the 17g-5 Information Provider disclose on
the 17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

 

(f)           The 17g-5 Information Provider shall provide a mechanism to notify
each Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Agreement each time an additional document is
posted to the 17g-5 Website.

 

(g)          Any other information required to be delivered to the Rating
Agencies pursuant to this agreement shall be furnished to the Rating Agencies
only after the earlier of (x) receipt of confirmation (which may be by email)
from the 17g-5 Information Provider that such information has been posted to the
17g-5 Website and (y) two (2) Business Days after such information has been
delivered to the 17g-5 Information Provider in accordance with this Section
14.13.

 

 -153- 

 

 

(h)          Notwithstanding anything to the contrary in this Indenture, a
breach of this Section 14.13 shall not constitute a Default or Event of Default.

 

(i)           If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Mortgage Assets (“Due
Diligence Service Provider”), such receiving party shall promptly forward such
Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on the
17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5 Website
any Form ABS Due Diligence-15E it receives directly from a Due Diligence Service
Provider or from another party to this Indenture, promptly upon receipt thereof.

 

Section 14.14         Rating Agency Condition.

 

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request. Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Condition to the Rating Agencies in accordance with the instructions for
notices set forth in Section 14.3 hereof.

 

Section 14.15         Patriot Act Compliance.

 

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee and Note Administrator may be required to obtain, verify and record
certain information relating to individuals and entities which maintain a
business relationship with the Trustee or Note Administrator, as the case may
be. Accordingly, each of the parties agrees to provide to the Trustee and the
Note Administrator, upon its request from time to time, such identifying
information and documentation as may be available for such party in order to
enable the Trustee and the Note Administrator, as applicable, to comply with
Applicable Law.

 

 -154- 

 

 

ARTICLE 15

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS

 

Section 15.1         Assignment of Mortgage Asset Purchase Agreement.

 

(a)          The Issuer, in furtherance of the covenants of this Indenture and
as security for the Notes and amounts payable to the Secured Parties hereunder
and the performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Agreement and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Mortgage Asset
Purchase Agreement (now or hereafter entered into) (an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Seller thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer reserves for itself a license to exercise all of the
Issuer’s rights pursuant to the Article 15 Agreement without notice to or the
consent of the Trustee or any other party hereto (except as otherwise expressly
required by this Indenture, including, without limitation, as set forth in
Section 15.1(f)) which license shall be and is hereby deemed to be automatically
revoked upon the occurrence of an Event of Default hereunder until such time, if
any, that such Event of Default is cured or waived.

 

(b)          The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.

 

(c)          Upon the retirement of the Notes and the release of the Collateral
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Noteholders shall cease and terminate and
all the estate, right, title and interest of the Trustee in, to and under each
of the Article 15 Agreement shall revert to the Issuer and no further instrument
or act shall be necessary to evidence such termination and reversion.

 

(d)          The Issuer represents that it has not executed any assignment of
the Article 15 Agreement other than this collateral assignment.

 

(e)          The Issuer agrees that this assignment is irrevocable, and that it
shall not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer shall, from time to time upon
the request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

 

 -155- 

 

 

(f)           The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Seller in the Mortgage Asset Purchase Agreement to
the following:

 

(i)           the Seller consents to the provisions of this collateral
assignment and agrees to perform any provisions of this Indenture made expressly
applicable to the Seller pursuant to the applicable Article 15 Agreement;

 

(ii)          the Seller acknowledges that the Issuer is collaterally assigning
all of its right, title and interest in, to and under the Mortgage Asset
Purchase Agreement to the Trustee for the benefit of the Noteholders, and the
Seller agrees that all of the representations, covenants and agreements made by
the Seller in the Article 15 Agreement are also for the benefit of, and
enforceable by, the Trustee and the Noteholders;

 

(iii)         the Seller shall deliver to the Trustee duplicate original copies
of all notices, statements, communications and instruments delivered or required
to be delivered to the Issuer pursuant to the applicable Article 15 Agreement;
and

 

(iv)         none of the Issuer or the Seller shall enter into any agreement
amending, modifying or terminating the applicable Article 15 Agreement, (other
than in respect of an amendment or modification to cure any inconsistency,
ambiguity or manifest error) or selecting or consenting to a successor without
notifying the Rating Agencies and without the prior written consent and written
confirmation of the Rating Agencies that such amendment, modification or
termination will not cause its then-current ratings of the Notes to be
downgraded or withdrawn.

 

ARTICLE 16

ADVANCING AGENT

 

Section 16.1         Liability of the Advancing Agent.

 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

 

Section 16.2         Merger or Consolidation of the Advancing Agent.

 

(a)          The Advancing Agent will keep in full effect its existence, rights
and franchises as a corporation under the laws of the jurisdiction in which it
was formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

 

 -156- 

 

 

(b)          Any Person into which the Advancing Agent may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Advancing Agent shall be a party, or any Person succeeding to the
business of the Advancing Agent shall be the successor of the Advancing Agent,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding (it being understood and agreed by the parties hereto that the
consummation of any such transaction by the Advancing Agent shall have no effect
on the Backup Advancing Agent’s obligations under Section 10.7, which
obligations shall continue pursuant to the terms of Section 10.7).

 

Section 16.3         Limitation on Liability of the Advancing Agent and Others.

 

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

 

Section 16.4         Representations and Warranties of the Advancing Agent.

 

The Advancing Agent represents and warrants that:

 

(a)          the Advancing Agent (i) has been duly organized, is validly
existing and is in good standing under the laws of the State of Delaware, (ii)
has full power and authority to own the Advancing Agent’s Collateral and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and in good standing under the laws of each jurisdiction where the
Advancing Agent’s ownership or lease of property or the conduct of the Advancing
Agent’s business requires, or the performance of this Indenture would require,
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

 

 -157- 

 

 

(b)          the Advancing Agent has full power and authority to execute,
deliver and perform this Indenture; this Indenture has been duly authorized,
executed and delivered by the Advancing Agent and constitutes a legal, valid and
binding agreement of the Advancing Agent, enforceable against it in accordance
with the terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(c)          neither the execution and delivery of this Indenture nor the
performance by the Advancing Agent of its duties hereunder conflicts with or
will violate or result in a breach or violation of any of the terms or
provisions of, or constitutes a default under: (i) the Articles of Incorporation
and bylaws of the Advancing Agent, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Advancing Agent is a party or is bound, (iii) any law, decree, order, rule or
regulation applicable to the Advancing Agent of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Advancing Agent or its properties, and which would have,
in the case of any of (i), (ii) or (iii) of this Section 16.4(c), either
individually or in the aggregate, a material adverse effect on the business,
operations, Collateral or financial condition of the Advancing Agent or the
ability of the Advancing Agent to perform its obligations under this Indenture;

 

(d)          no litigation is pending or, to the best of the Advancing Agent’s
knowledge, threatened, against the Advancing Agent that would materially and
adversely affect the execution, delivery or enforceability of this Indenture or
the ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

 

(e)          no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Advancing Agent of its duties
hereunder, except such as have been duly made or obtained.

 

Section 16.5         Resignation and Removal; Appointment of Successor.

 

(a)          No resignation or removal of the Advancing Agent and no appointment
of a successor Advancing Agent pursuant to this Article 16 shall become
effective until the acceptance of appointment by the successor Advancing Agent
under Section 16.6.

 

(b)          The Advancing Agent may, subject to Section 16.5(a), resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Servicer, the Noteholders and the Rating
Agencies.

 

(c)          The Advancing Agent may be removed at any time by Act of
Supermajority of the Preferred Shares upon written notice delivered to the
Trustee and to the Issuer and the Co-Issuer.

 

(d)          If the Advancing Agent fails to make an Interest Advance required
by this Indenture with respect to a Payment Date, the Backup Advancing Agent
shall be required to make such Interest Advance. If the Advancing Agent fails to
make a required Interest Advance that it has not determined to be a
Nonrecoverable Interest Advance with respect to a Payment Date, the Note
Administrator shall (i) terminate such Advancing Agent in its capacity as
advancing agent under this Indenture and in its capacity as advancing agent
under the Servicing Agreement and (ii) use reasonable efforts for 90 days after
such termination to replace the Advancing Agent hereunder and under the
Servicing Agreement with a successor advancing agent, subject to the
satisfaction of the Rating Agency Condition.

 

 -158- 

 

 

(e)          Subject to Section 16.5(d), if the Advancing Agent shall resign or
be removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Trustee, the Note Administrator,
the Servicer and the Special Servicer; provided that such successor Advancing
Agent shall be appointed only subject to satisfaction of the Rating Agency
Condition, upon the written consent of a Majority of Preferred Shareholders. If
no successor Advancing Agent shall have been appointed and an instrument of
acceptance by a successor Advancing Agent shall not have been delivered to the
Advancing Agent within 30 days after the giving of such notice of resignation,
the resigning Advancing Agent, the Trustee, the Note Administrator, or any
Preferred Shareholder, on behalf of himself and all others similarly situated,
may petition any court of competent jurisdiction for the appointment of a
successor Advancing Agent.

 

(f)           The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Advancing Agent and each appointment of a
successor Advancing Agent by mailing written notice of such event by first class
mail, postage prepaid, to the Rating Agencies, the Trustee, the Note
Administrator, and to the Holders of the Notes as their names and addresses
appear in the Notes Register.

 

Section 16.6         Acceptance of Appointment by Successor Advancing Agent.

 

(a)          Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Trustee, the Note Administrator, and the retiring Advancing Agent
an instrument accepting such appointment hereunder and under the Servicing
Agreement. Upon delivery of the required instruments, the resignation or removal
of the retiring Advancing Agent shall become effective and such successor
Advancing Agent, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Advancing Agent hereunder and under the Servicing Agreement.

 

(b)          No appointment of a successor Advancing Agent shall become
effective unless (1) the Rating Agency Condition has been satisfied with respect
to the appointment of such successor Advancing Agent and (2) such successor has
a long-term unsecured debt rating of at least “A2” by Moody’s and “A” by DBRS
(or, if not rated by DBRS, an equivalent rating by any two other NRSROs (which
may include Moody’s)), and whose short-term unsecured debt rating is at least
“P-1” from Moody’s.

 

 -159- 

 

 

Section 16.7         Removal and Replacement of Backup Advancing Agent.

 

The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term unsecured
debt rating at any time becomes lower than “A2” by Moody’s and “A” by DBRS (or,
if not rated by DBRS, an equivalent rating by any two other NRSROs (which may
include Moody’s)), and whose short-term unsecured debt rating becomes lower than
“P-1” by Moody’s, with a successor Advancing Agent that has a long-term
unsecured debt rating of at least “A2” by Moody’s and “A” by DBRS (or, if not
rated by DBRS, an equivalent rating by any two other NRSROs (which may include
Moody’s)), and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.

 

 -160- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

  RFT 2015-FL1 ISSUER, LTD., as Issuer       Executed as a deed         By /s/
Donald Ramon     Name: Donald Ramon     Title: Director         RFT 2015-FL1
CO-ISSUER, LLC, as Co-Issuer         By:  /s/ Donald Ramon     Name: Donald
Ramon     Title: Chief Financial Officer         REALTY FINANCE OPERATING    
PARTNERSHIP, L.P., as Advancing Agent         By: /s/ Donald Ramon     Name:
Donald Ramon     Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as     Note Administrator         By: /s/
Scott D. DeRoss     Name: Scott D. DeRoss     Title: Vice President         U.S.
BANK NATIONAL ASSOCIATION, as     Trustee         By: /s/ Scott D. DeRoss    
Name: Scott D. DeRoss     Title: Vice President

 

 

 

 

SCHEDULE A

 

MORTGAGE ASSET SCHEDULE

 

Mortgage Asset   Mortgage Asset Type Public Ledger Building   Pari Passu
Participation 3 Gateway Center   Pari Passu Participation Whizin Square   Pari
Passu Participation Reston International   Pari Passu Participation Trilogy
Apartments   Pari Passu Participation Denver Highlands   Pari Passu
Participation Fairless Hills Shopping Center   Pari Passu Participation Ion at
East End   Pari Passu Participation Sheraton Northbrook   Whole Loan Arroyo
Springs   Pari Passu Participation 44 Main Street   Pari Passu Participation
Square One Shopping Center   Whole Loan Village At Stratford   Pari Passu
Participation Aspen Place Apartments   Pari Passu Participation Southern Shores
Marketplace   Whole Loan Stony Point   Pari Passu Participation Willow Springs  
Pari Passu Participation Burlington Coat Factory   Pari Passu Participation
Kercheval Place   Pari Passu Participation Lincoln Park West   Whole Loan
Hillcrest Oaks   Pari Passu Participation 2 International Drive   Pari Passu
Participation Redtail   Pari Passu Participation 16200 Ventura Blvd   Pari Passu
Participation Brookshire Apartments   Pari Passu Participation 1301 Madison
Street   Pari Passu Participation Rogers Park   Pari Passu Participation 1154
Sonora Court   Pari Passu Participation

 

 

 

 

SCHEDULE B

 

LIBOR

 

Calculation of LIBOR

 

For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”). LIBOR with
respect to any Interest Accrual Period shall be determined by the Calculation
Agent in accordance with the following provisions:

 

1.          On the second London Banking Day preceding the first Business Day of
an Interest Accrual Period (each such day, a “LIBOR Determination Date”), LIBOR
(other than for the initial Interest Accrual Period) shall equal the rate, as
obtained by the Calculation Agent, for deposits in U.S. Dollars for a period of
one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News as of 11:00
a.m., London time, on the LIBOR Determination Date. “London Banking Day” means
any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.

 

2.          If, on any LIBOR Determination Date, such rate does not appear on
Reuters Screen LIBOR01 as of 11:00 a.m. (London time), the Calculation Agent
shall determine LIBOR on the basis of the rates at which deposits in U.S.
Dollars are offered by Reference Banks at approximately 11:00 a.m. (London time)
on the LIBOR Determination Date to prime banks in the London interbank market
for a period of one month commencing on the LIBOR Determination Date and in a
representative amount of $1,000. The Calculation Agent shall request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for that LIBOR
Determination Date shall be the arithmetic mean of the quotations. If fewer than
two quotations are provided as requested, the rate for that LIBOR Determination
Date shall be the arithmetic mean of the rates quoted by three major banks in
New York City, selected by the Calculation Agent, at approximately 11:00 a.m.
(New York City time) on the LIBOR Determination Date for loans in U.S. Dollars
to leading European banks for a period of three months commencing on the LIBOR
Determination Date and in a representative amount of $1,000. As used herein,
“Reference Banks” means four major banks in the London interbank market selected
by the Calculation Agent.

 

3.          In respect of the initial Interest Accrual Period, LIBOR shall be
determined on the second London Banking Day preceding the Closing Date.

 

4.          Notwithstanding the foregoing, in no event shall LIBOR be less than
zero.

 

 

 

 

In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
shall be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (B) all percentages determined pursuant to
clause (c) above shall be rounded, if necessary, in accordance with the method
set forth in (A), but to the same degree of accuracy as the two rates used to
make the determination (except that such percentages shall not be rounded to a
lower degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).

 

 

 

 

EXHIBIT A-1

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2030
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

 

 

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 



 

 

1Regulation S Global Notes.

 

 A-1-4 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

 

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2030

 

No. [Reg. S][144A]- ___ Up to CUSIP No.  [74966W AA4]2    [G7552F AA4]3
U.S.$231,345,000 ISIN: [US74966WAA45]4       [USG7552FAA42]5  

 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class A Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in August 2030 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class A Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on November 16, 2015, and
thereafter monthly on the 15th day of each month (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class A Notes shall accrue at the Class A Rate and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest, which shall be the last Business Day of the
preceding calendar month immediately preceding the month in which the applicable
Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 



 

 

2For Rule 144A Global Note.

 

3For Regulation S Global Note.

 

4For Rule 144A Global Note.

 

5For Regulation S Global Note.

 

 A-1-5 

 

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

 A-1-6 

 

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

 A-1-7 

 

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

 A-1-8 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,     as Issuer         By:       Name:     Title:  
      RFT 2015-FL1 CO-ISSUER, LLC,     as Co-Issuer         By:       Name:    
Title:

 

 A-1-9 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,     as Note Administrator         By:      
Authenticating Agent

 

 A-1-10 

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

            Please insert social security or   other identifying number of
assignee       Please print or type name   and address, including zip code,   of
assignee:  

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 

 A-1-11 

 

 

SCHEDULE A

 

EXCHANGES IN GLOBAL NOTE

 

This Note shall be issued in the original principal balance of
U.S.$[231,345,000]6[0]7 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange   Amount of
Decrease in
Principal Amount
of this
Global Note   Amount of
Increase in
Principal Amount
of this
Global Note   Principal Amount
of
this Global Note
following such
decrease (or
increase)   Signature of
authorized officer
of Note
Administrator or
securities
Custodian                  

 



 

 

6Rule 144A Global Note

 

7Regulation S Global Note

 

 A-1-12 

 

 

Exhibit A-2

 

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2030
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

 A-2-1 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

 

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2030

 



No. [IAI- ___ __] [144A-____]   CUSIP No. [74966W AB2] U.S.$ 231,345,000 ISIN:
[US74966WAB28]  

 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in August 2030 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the Class
A Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on November 16, 2015, and thereafter monthly on the
15th day of each month (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class A Notes
shall accrue at the Class A Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

 A-2-2 

 

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class A Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class A Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class A Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

 A-2-3 

 

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

 A-2-4 

 

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

 A-2-5 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,     as Issuer         By:       Name:     Title:  
      RFT 2015-FL1 CO-ISSUER, LLC,     as Co-Issuer         By:       Name:    
Title:

 

 A-2-6 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,     as Note Administrator         By:      
Authenticating Agent

 

 A-2-7 

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

            Please insert social security or   other identifying number of
assignee       Please print or type name   and address, including zip code,   of
assignee:  

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 

 A-2-8 

 

 

EXHIBIT A-3

 

FORM OF CLASS B SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2030
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

 A-3-1 

 

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 



 

 

1Regulation S Global Notes.

 

 A-3-2 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

 

CLASS B SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2030

 

No. [Reg. S][144A]- ___ Up to CUSIP No.  [74966W AC0]2    [G7552F AB2]3
U.S.$42,841,000 ISIN: [US74966WAC01]4       [USG7552FAB25]5  

 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class B Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in August 2030 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class B Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on November 16, 2015, and
thereafter on the 15th day of each month (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class B Notes shall accrue at the Class B Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 



 

 

2For Rule 144A Global Note.

 

3For Regulation S Global Note.

 

4For Rule 144A Global Note.

 

5For Regulation S Global Note.

 

 A-3-3 

 

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Second Priority Secured
Floating Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class B Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class B Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class B Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

 A-3-4 

 

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

 A-3-5 

 

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

 A-3-6 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,     as Issuer         By:       Name:     Title:  
      RFT 2015-FL1 CO-ISSUER, LLC,     as Co-Issuer         By:       Name:    
Title:

 

 A-3-7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,     as Note Administrator         By:      
Authenticating Agent

 

 A-3-8 

 

 

ASSIGNMENT FORM

 

For value received    

 

hereby sell, assign and transfer unto

 

            Please insert social security or   other identifying number of
assignee       Please print or type name   and address, including zip code,   of
assignee:  

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 

 A-3-9 

 

 

SCHEDULE A

 

EXCHANGES IN GLOBAL NOTE

 

This Note shall be issued in the original principal balance of
U.S.$[42,841,000]6[0]7 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange   Amount of
Decrease in
Principal Amount
of this
Global Note   Amount of
Increase in
Principal Amount
of this
Global Note   Principal Amount
of
this Global Note
following such
decrease (or
increase)   Signature of
authorized officer
of Note
Administrator or
securities
Custodian                  

 



 

 

6Rule 144A Global Note

 

7Regulation S Global Note

 

 A-3-10 

 







 

Exhibit A-4

 

FORM OF CLASS B SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2030
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 A-4-1 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

 

CLASS B SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2030

 

No. [IAI- ___ __] [144A-____]   CUSIP No.  [74966W AD8] U.S.$ 42,841,000
ISIN:  [US74966WAD83]  

 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in August 2030 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the Class
B Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on November 16, 2015, and thereafter on the 15th day
of each month (or if such day is not a Business Day, then on the next succeeding
Business Day) (each, a “Payment Date”). Interest on the Class B Notes shall
accrue at the Class B Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

 A-4-2 

 

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class B Second Priority Secured
Floating Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class B Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class B Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class B Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

 A-4-3 

 

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

 A-4-4 

 

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 A-4-5 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,   as Issuer         By:       Name:     Title:    
    RFT 2015-FL1 CO-ISSUER, LLC,   as Co-Issuer         By:       Name:    
Title:

 A-4-6 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Note Administrator         By:      
Authenticating Agent

 

 A-4-7 

 

 

ASSIGNMENT FORM

 

For value received _________________________________________________

 

hereby sell, assign and transfer unto

 

______________________________________________

 

______________________________________________

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:   (Sign exactly as your name     appears on this Note)    

 

 A-4-8 

 

 

Exhibit A-5

 

FORM OF CLASS C THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2030
[REGULATION S] [RULE 144A] GLOBAL NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

 A-5-1 

 

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 

 



 

1Regulation S Global Notes.

 

 A-5-2 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

CLASS C THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2030

 



No. [Reg. S][144A]- ___   Up to CUSIP No.  [74966W AE6]2 [G7552F AC0]3
U.S.$76,044,000 ISIN: [US74966WAE66]4 [USG7552FAC08]5  



 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class C Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Note, on the Payment Date occurring in August 2030 (the “Stated Maturity Date”),
to the extent not previously paid, in accordance with the Indenture referred to
below unless the unpaid principal of this Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise
and (b) the Class C Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on November 16, 2015, and
thereafter on the 15th day of each month (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class C Notes shall accrue at the Class C Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

 



 

2For Rule 144A Global Note.

 

3For Regulation S Global Note.

 

4For Rule 144A Global Note.

 

5For Regulation S Global Note.

 A-5-3 

 

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Third Priority Secured
Floating Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class C Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class C Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class C Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

 A-5-4 

 

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

 A-5-5 

 

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 A-5-6 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,   as Issuer         By:       Name:     Title:    
    RFT 2015-FL1 CO-ISSUER, LLC,   as Co-Issuer         By:       Name:    
Title:

 A-5-7 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Note Administrator         By:      
Authenticating Agent

 

 A-5-8 

 

 

ASSIGNMENT FORM

 

For value received _________________________________________________

 

hereby sell, assign and transfer unto

 

______________________________________________

 

______________________________________________

Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 A-5-9 

 

 

SCHEDULE A

 

EXCHANGES IN GLOBAL NOTE

 

This Note shall be issued in the original principal balance of
U.S.$[76,044,000]6[0]7 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Note have been made:

 

Date of Exchange

 

Amount of
Decrease in
Principal Amount
of this
Global Note

 

Amount of
Increase in
Principal Amount
of this
Global Note

 

Principal Amount
of
this Global Note
following such
decrease (or
increase)

 

Signature of
authorized officer
of Note
Administrator or
securities
Custodian

 

 

 



 

6Rule 144A Global Note

 

7Regulation S Global Note

 

 A-5-10 

 

 

 

Exhibit A-6

 

FORM OF CLASS C THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2030
DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED).  UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 A-6-1 

 

 

RFT 2015-FL1 ISSUER, LTD.
RFT 2015-FL1 CO-ISSUER, LLC

 

CLASS C THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2030

 

No. [IAI- ___ __] [144A-____]   CUSIP No.  [74966W AF3] U.S.$76,044,000
ISIN:  [US74966WAF32]  

 

Each of RFT 2015-FL1 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and RFT 2015-FL1 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [_______] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in August 2030 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the Class
C Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on November 16, 2015, and thereafter on the 15th day
of each month (or if such day is not a Business Day, then on the next succeeding
Business Day) (each, a “Payment Date”). Interest on the Class C Notes shall
accrue at the Class C Rate and shall be computed on the basis of the actual
number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

 

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

 A-6-2 

 

 

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class C Third Priority Secured
Floating Rate Notes Due 2030 of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of October 19, 2015 (the
“Indenture”) by and among the Issuer, the Co-Issuer, U.S. Bank National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), U.S. Bank National
Association, as note administrator (in such capacity and together with any
successor note administrator permitted under the Indenture, the “Note
Administrator”), paying agent, calculation agent, transfer agent, authentication
agent, custodian and backup advancing agent, and Realty Finance Operating
Partnership, L.P., as advancing agent.

 

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

 

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following the occurrence and continuation of an Event of Default,
(a) payments of interest on the Class C Notes shall be payable in accordance
with Section 11.1(a)(i) of the Indenture and (b) payments of principal of the
Class C Notes shall be payable in accordance with Section 11.1(a)(ii) of the
Indenture. On any Redemption Date, the Stated Maturity Date or a Payment Date
following the occurrence and continuation of an Event of Default, payments of
interest on, and principal of, the Class C Notes, will be payable in accordance
with Section 11.1(a)(iii) of the Indenture.

 

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

 A-6-3 

 

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator or any of
their respective affiliates is acting as a fiduciary or financial or investment
advisor for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any advice, counsel or representations (whether written or oral) of the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates other than
any statements in the final offering memorandum for such Notes, and such Holder
or beneficial owner has read and understands such final offering memorandum;
(C) such Holder or beneficial owner has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Servicer, the Special Servicer, the Placement Agents, the
Trustee, the Note Administrator or any of their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee and the Note Administrator
that (A) it is not and will not be, and is not acting on behalf of or using any
assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of ERISA) subject to the fiduciary responsibility
provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan’s or plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its
acquisition, holding and disposition of the Notes do not and will not constitute
or give rise to a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

 A-6-4 

 

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

 A-6-5 

 

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

 

Dated as of October 19, 2015

 

  RFT 2015-FL1 ISSUER, LTD.,   as Issuer         By:       Name:     Title:    
    RFT 2015-FL1 CO-ISSUER, LLC,   as Co-Issuer         By:       Name:

 

Title:



 



 A-6-6 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION,   as Note Administrator         By:  

  

  Authenticating Agent

 



 A-6-7 

 

 

ASSIGNMENT FORM

 

For value received _________________________________________________

 

hereby sell, assign and transfer unto

 

______________________________________________

______________________________________________
Please insert social security or
other identifying number of assignee

 

Please print or type name
and address, including zip code,
of assignee:

 

             

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date: Your Signature:         (Sign exactly as your name     appears on this
Note)    

 

 A-6-8 

 

 

EXHIBIT B-1

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A
GLOBAL NOTE OR DEFINITIVE NOTE TO A REGULATION S GLOBAL NOTE
(Transfer pursuant to Article 2 of the Indenture)

 

U.S. Bank National Association, as Note Administrator
111 Fillmore Avenue East
St. Paul, Minnesota 55107-1402
Attention: Bondholder Services – EP-MN-WS2N – RFT 2015-FL1 Issuer

 



  Re: RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1 Co-Issuer, LLC, as
Co-Issuer of: the Class [__] Notes, Due 2030 (the “Transferred Notes”)



  

Reference is hereby made to the Indenture, dated as of October 19, 2015 (the
“Indenture”) by and among RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1
Co-Issuer, LLC, as Co-Issuer of the Notes, U.S. Bank National Association, as
Note Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (the “Trustee”), and Realty Finance
Operating Partnership, L.P., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[__] aggregate principal amount of
Class [_] Notes being transferred for an equivalent beneficial interest in a
Regulation S Global Note of the same Class in the name of [name of transferee]
(the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated as of October 14,
2015, and hereby represents, warrants and agrees for the benefit of the Issuer,
the Co-Issuer, the Note Administrator and the Trustee and their counsel that:

 

at the time the buy order was originated, the Transferee was outside the United
States;

 

the Transferee is not a U.S. Person (“U.S. Person”), as defined in Regulation S;

 

the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

 

the Transferee will notify future transferees of the transfer restrictions;

 

the Transferee understands that the Notes, including the Transferred Notes, are
being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

 

 B-1-1 

 

 

the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Placement Agents, the Issuer and the Co-Issuer, including without limitation, an
opportunity to access to such legal and tax representation as the Transferee
deemed necessary or appropriate;

 

in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
written or oral advice, counsel or representations of the Issuer, the Co-Issuer,
the Placement Agents, the Servicer, the Note Administrator, the Trustee, or any
of their respective affiliates, other than any statements in the final offering
memorandum relating to such Transferred Notes and any representations expressly
set forth in a written agreement with such party; (C) the Transferee has read
and understands the final offering memorandum relating to the Transferred Notes
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Transferred Notes are being issued and the risks to
purchasers of the Notes); (D) none of the Issuer, the Co-Issuer, the Placement
Agents, the Servicer, the Note Administrator, the Trustee, or any of their
respective affiliates has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of the Transferee’s purchase of the
Transferred Notes; (E) the Transferee has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, or any of their respective affiliates; (F) the Transferee will hold and
transfer at least the minimum denomination of such Transferred Notes; (G) the
Transferee was not formed for the purpose of investing in the Transferred Notes;
and (H) the Transferee is purchasing the Transferred Notes with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks;

 

the Transferee understands that the Transferred Notes will bear the applicable
legend set forth on such Transferred Notes;

 

the Transferee represents and agrees that (a) it is not and will not be, and is
not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Class A Notes, the Class B Notes
or the Class C Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or, in the case of a Plan subject to Similar Law, a non-exempt violation of
Similar Law;

 

except to the extent permitted by the Securities Act and any rules thereunder as
in effect and applicable at the time of any such offer, the Transferee will not,
at any time, offer to buy or offer to sell the Transferred Notes by any form of
general solicitation or advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 

 B-1-2 

 

 

the Transferee is not a member of the public in the Cayman Islands, within the
meaning of Section 175 of the Cayman Islands Companies Law (2013 Revision);

 

the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) requirements and will take
any other actions necessary for the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent to comply with FATCA (or the IGA)
requirements and, in the event the Transferee fails to provide such information
or take such actions, (1) the Issuer, the Co-Issuer, the Note Administrator, the
Trustee and the Paying Agent are authorized to withhold amounts otherwise
distributable to the Transferee as compensation for any amount withheld from
payments to the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent as a result of such failure, (2) to the extent necessary to
avoid an adverse effect on the Issuer or any other holder of Notes as a result
of such failure, the Transferee may be compelled to sell its Notes or, if the
Transferee does not sell its Notes within 10 business days after notice from the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent,
such Notes may be sold at a public or private sale called and conducted in any
manner permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Transferee as payment in full for such Notes and (3) the Issuer may also assign
each such Note a separate CUSIP or CUSIPs in the Issuer’s sole discretion;
(D) if the Transferee is a “foreign financial institution” or other foreign
financial entity subject to FATCA and does not provide the Issuer, Co-Issuer,
Note Administrator, the Trustee or Paying Agent with evidence that it has
complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 

the Transferee acknowledges that it is its intent and that it understands it is
the intent of the Issuer that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, for so long as a direct or
indirect wholly-owned subsidiary of RFT (or subsequent REIT) owns 100% of the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Offered Notes will be treated as indebtedness
solely of RFT or such subsequent REIT; the Transferee agrees to such treatment
and agrees to take no action inconsistent with such treatment;

 

if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

 B-1-3 

 

 

the Transferee understands that the Notes have not been approved or disapproved
by the SEC or any other governmental authority or agency or any jurisdiction and
that neither the SEC nor any other governmental authority or agency has passed
upon the adequacy or accuracy of the final offering memorandum relating to the
Notes. The Transferee further understands that any representation to the
contrary is a criminal offense;

 

the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer and the Servicer in the form of the relevant exhibit
attached to the Indenture, and such other certificates and other information as
the Issuer, the Co-Issuer, the Servicer, the Note Administrator, or the Trustee
may reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

 

the Transferee agrees that no Note may be purchased, sold, pledged or otherwise
transferred in an amount less than the minimum denomination set forth in the
Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

 

the Transferee is aware and agrees that no Note (or beneficial interest therein)
may be reoffered, resold, pledged or otherwise transferred except to a person
that is either (a) (i) a “qualified institutional buyer,” as defined in
Rule 144A, who purchases such Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A, or (ii) solely in the case of Notes that
are issued in the form of Definitive Notes, an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act, or an entity in which all of the equity
owners are such “accredited investors”; or (b) a person that is not a “U.S.
person” as defined in Regulation S, and is acquiring the Notes in an “offshore
transaction” as defined in Regulation S, in reliance on the exemption from
registration provided by Regulation S. The Transferee acknowledges that no
representation is made as to the availability of any exemption from registration
or qualification under the Securities Act or any state or other securities laws
for resale of the Notes;

 

the Transferee understands that there is no secondary market for the Notes and
that no assurances can be given as to the liquidity of any trading market for
the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

 

the Transferee agrees that (i) any sale, pledge or other transfer of a Note (or
any beneficial interest therein) made in violation of the transfer restrictions
contained in the Indenture, or made based upon any false or inaccurate
representation made by the Transferee or a transferee to the Issuer, the Note
Administrator, the Trustee or the Note Registrar, will be void and of no force
or effect and (ii) none of the Issuer, the Note Administrator, the Trustee and
the Note Registrar has any obligation to recognize any sale, pledge or other
transfer of a Note (or any beneficial interest therein) made in violation of any
such transfer restriction or made based upon any such false or inaccurate
representation;

 

the Transferee approves and consents to any direct trades between the Issuer and
the Trustee and/or its affiliates that is permitted under the terms of the
Indenture and the Servicing Agreement;

 

 B-1-4 

 

 

the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Placement
Agents and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that, if any of the
acknowledgments, representations or warranties made or deemed to have been made
by it in connection with its purchase of the Notes are no longer accurate, the
Transferee will promptly notify the Issuer, the Co-Issuer, the Trustee, the Note
Administrator, the Note Registrar, the Servicer and the Placement Agents;

 

The Notes will bear a legend to the following effect unless the Issuer and the
Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

 B-1-5 

 

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

The owner understands and agrees that an additional legend in substantially the
following form will be placed on each Note in the form of a Regulation S Global
Note:

 

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

 

[FOR CLASS B NOTES AND CLASS C NOTES]  THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL
ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE ISSUER WILL
PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING INFORMATION:
(1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:           cc: [___]     [__]  

 

 B-1-6 

 

 

EXHIBIT B-2

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S
GLOBAL NOTE OR DEFINITIVE NOTE TO A RULE 144A GLOBAL NOTE
(Transfers pursuant to Article 2 of the Indenture)

 

U.S. Bank National Association, as Note Administrator
111 Fillmore Avenue East
St. Paul, Minnesota 55107-1402
Attention: Bondholder Services – EP-MN-WS2N – RFT 2015-FL1 Issuer

 

Re:RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1 Co-Issuer, LLC, as
Co-Issuer of: the Class [__] Notes, Due 2030 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of October 19, 2015 (the
“Indenture”), by and among RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1
Co-Issuer, LLC, as Co-Issuer of the Notes, U.S. Bank National Association, as
Note Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (the “Trustee”), and Realty Finance
Operating Partnership, L.P., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[__] aggregate principal amount of Class
[_] Notes being transferred in exchange for an equivalent beneficial interest in
a Rule 144A Global Note of the same Class in the name of [name of transferee]
(the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of October 14, 2015
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

 

the Transferee is a “qualified institutional buyer” as defined in Rule 144A (a
“QIB”);

 

(A) the Transferee is acquiring a beneficial interest in such Transferred Notes
for its own account or for an account that is a QIB and as to each of which the
Transferee exercises sole investment discretion, and (B) the Transferee and each
such account is acquiring not less than the minimum denomination of the
Transferred Notes;

 

the Transferee will notify future transferees of the transfer restrictions;

 

the Transferee is obtaining the Transferred Notes in a transaction pursuant to
Rule 144A;

 

the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;

 

the Transferee understands that the Notes, including the Transferred Notes, are
being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

 

 B-2-1 

 

 

the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Servicer, the Placement Agents, the Issuer and the Co-Issuer, including without
limitation, an opportunity to access to such legal and tax representation as the
Transferee deemed necessary or appropriate;

 

in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Servicer, the
Note Administrator, the Trustee, or any of their respective affiliates has given
to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates; (F) the Transferee will hold and transfer at least
the minimum denomination of such Transferred Notes; (G) the Transferee was not
formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

 

the Transferee understands that the Transferred Notes will bear the applicable
legend set forth on such Transferred Notes;

 

the Transferee represents and agrees that (a) it is not and will not be, and is
not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Class A Notes, the Class B Notes
or the Class C Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or, in the case of a Plan subject to Similar Law, a non-exempt violation of
Similar Law;

 

 B-2-2 

 

 

except to the extent permitted by the Securities Act and any rules thereunder as
in effect and applicable at the time of any such offer, the Transferee will not,
at any time, offer to buy or offer to sell the Transferred Notes by any form of
general solicitation or advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

 

the Transferee is not a member of the public in the Cayman Islands, within the
meaning of Section 175 of the Cayman Islands Companies Law (2013 Revision);

 

the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) requirements and will take
any other actions necessary for the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent to comply with FATCA (or the IGA)
requirements and, in the event the Transferee fails to provide such information
or take such actions, (1) the Issuer, the Co-Issuer, the Note Administrator, the
Trustee and the Paying Agent are authorized to withhold amounts otherwise
distributable to the Transferee as compensation for any amount withheld from
payments to the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent as a result of such failure, (2) to the extent necessary to
avoid an adverse effect on the Issuer or any other holder of Notes as a result
of such failure, the Transferee may be compelled to sell its Notes or, if the
Transferee does not sell its Notes within 10 business days after notice from the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent,
such Notes may be sold at a public or private sale called and conducted in any
manner permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Transferee as payment in full for such Notes and (3) the Issuer may also assign
each such Note a separate CUSIP or CUSIPs in the Issuer’s sole discretion;
(D) if the Transferee is a “foreign financial institution” or other foreign
financial entity subject to FATCA and does not provide the Issuer, Co-Issuer,
Note Administrator, the Trustee, or Paying Agent with evidence that it has
complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee, or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;

 

the Transferee acknowledges that it is its intent and that it understands it is
the intent of the Issuer that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, for so long as a direct or
indirect wholly owned disregarded subsidiary of RFT (or a subsequent REIT) owns
100% of the Preferred Shares and the Issuer Ordinary Shares, the Issuer will be
treated as a Qualified REIT Subsidiary and the Offered Notes will be treated as
indebtedness solely of RFT or such subsequent REIT; the Transferee agrees to
such treatment and agrees to take no action inconsistent with such treatment;

 

 B-2-3 

 

 

if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

the Transferee understands that the Notes have not been approved or disapproved
by the SEC or any other governmental authority or agency or any jurisdiction and
that neither the SEC nor any other governmental authority or agency has passed
upon the adequacy or accuracy of the final offering memorandum relating to the
Notes. The Transferee further understands that any representation to the
contrary is a criminal offense;

 

the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer and the Servicer in the form of the relevant exhibit
attached to the Indenture, and such other certificates and other information as
the Issuer, the Co-Issuer, the Servicer, the Note Administrator, or the Trustee
may reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

 

the Transferee agrees that no Note may be purchased, sold, pledged or otherwise
transferred in an amount less than the minimum denomination set forth in the
Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

 

the Transferee is aware and agrees that no Note (or beneficial interest therein)
may be reoffered, resold, pledged or otherwise transferred except to a person
that is either (a) (i) a QIB who purchases such Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A, or (ii) solely
in the case of Notes that are issued in the form of Definitive Notes, an
institution that is an “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act, or an entity in which all
of the equity owners are such “accredited investors”; or (b) a person that is
not a “U.S. person” as defined in Regulation S, and is acquiring the Notes in an
“offshore transaction” as defined in Regulation S, in reliance on the exemption
from registration provided by Regulation S. The Transferee acknowledges that no
representation is made as to the availability of any exemption from registration
or qualification under the Securities Act or any state or other securities laws
for resale of the Notes;

 

the Transferee understands that there is no secondary market for the Notes and
that no assurances can be given as to the liquidity of any trading market for
the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

 

the Transferee agrees that (i) any sale, pledge or other transfer of a Note (or
any beneficial interest therein) made in violation of the transfer restrictions
contained in the Indenture, or made based upon any false or inaccurate
representation made by the Transferee or a transferee to the Issuer, the Note
Administrator, the Trustee or the Note Registrar, will be void and of no force
or effect and (ii) none of the Issuer, the Note Administrator, the Trustee and
the Note Registrar has any obligation to recognize any sale, pledge or other
transfer of a Note (or any beneficial interest therein) made in violation of any
such transfer restriction or made based upon any such false or inaccurate
representation;

 

 B-2-4 

 

 

the Transferee approves and consents to any direct trades between the Issuer and
the Trustee and/or its affiliates that is permitted under the terms of the
Indenture;

 

the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Placement
Agents and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that, if any of the
acknowledgments, representations or warranties made or deemed to have been made
by it in connection with its purchase of the Notes are no longer accurate, the
Transferee will promptly notify the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer and the Placement
Agents; and

 

the Notes will bear a legend to the following effect unless the Issuer and the
Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL
NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE
ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER,
AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL
INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE
ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE
VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED
BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

 B-2-5 

 

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

 

[FOR CLASS B NOTES AND CLASS C NOTES]  THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL
ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE ISSUER WILL
PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING INFORMATION:
(1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:           cc: [___]     [__]  

 

 B-2-6 

 

 

EXHIBIT B-3

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL
SECURITY, RULE 144A GLOBAL NOTE OR DEFINITIVE NOTE TO A DEFINITIVE NOTE
(Transfers pursuant to Article 2 of the Indenture)

 

U.S. Bank National Association, as Note Administrator
111 Fillmore Avenue East
St. Paul, Minnesota 55107-1402
Attention: Bondholder Services – EP-MN-WS2N – RFT 2015-FL1 Issuer

 

Re:RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1 Co-Issuer, LLC, as
Co-Issuer of: the Class [__] Notes, Due 2030 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of October 19, 2015 (the
“Indenture”), by and among RFT 2015-FL1 Issuer, Ltd., as Issuer and RFT 2015-FL1
Co-Issuer, LLC, as Co-Issuer of the Notes, U.S. Bank National Association, as
Note Administrator (the “Note Administrator”), paying agent, calculation agent,
transfer agent, authentication agent, custodian and backup advancing agent, U.S.
Bank National Association, as Trustee (the “Trustee”), and Realty Finance
Operating Partnership, L.P., as Advancing Agent. Capitalized terms used but not
defined herein will have the meanings assigned to such terms in the Indenture
and if not defined in the Indenture then such terms will have the meanings
assigned to them in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”),
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules promulgated thereunder.

 

This letter relates to the transfer of $[__] aggregate principal amount of Class
[_] Notes being transferred in exchange for a Definitive Note of the same Class
in the name of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of October 14, 2015
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

 

the Transferee is an institution that is an “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act (an
“IAI”), or an entity in which all of the equity owners are such “accredited
investors”;

 

the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $100,000 and in
integral multiples of $500 in excess thereof;

 

the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is either (a) (i) a “qualified institutional buyer” as defined in Rule 144A (a
“QIB”), who purchases such Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A, or (ii) solely in the case of Notes that
are issued in the form of Definitive Securities, an IAI; or (b) a person that is
not a “U.S. person” as defined in Regulation S (a “U.S. Person”), and is
acquiring the Notes in an “offshore transaction” as defined in Regulation S (an
“Offshore Transaction”), in reliance on the exemption from registration provided
by Regulation S. The Transferee acknowledges that no representation is made as
to the availability of any exemption from registration or qualification under
the Securities Act or any state or other securities laws for resale of the
Notes;

 

 B-3-1 

 

 

in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (b) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final Offering Memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party;
(c) the Transferee has read and understands the final Offering Memorandum
relating to such Notes (including, without limitation, the descriptions therein
of the structure of the transaction in which the Notes are being issued and the
risks to purchasers of the Notes); (d) none of the Issuer, the Co-Issuer, the
Placement Agents, the Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of the Transferee’s purchase of the Notes;
(e) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates; (f) the Transferee will hold and transfer at least
the minimum denomination of such Notes; (g) the Transferee was not formed for
the purpose of investing in the Notes; and (h) the Transferee is a sophisticated
investor and is purchasing the Notes with a full understanding of all of the
terms, conditions and risks thereof, and it is capable of assuming and willing
to assume those risks;

 

the Transferee is acquiring the Notes as principal solely for its own account
for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

 

the Transferee represents and agrees that (a) it is not and will not be, and is
not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) in the case of the Class A Notes, the Class B Notes
or the Class C Notes, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or, in the case of a Plan subject to Similar Law, a non-exempt violation of
Similar Law;

 

the Transferee will treat its Notes as debt of the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority;

 

the Transferee is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and has submitted a properly completed and
signed IRS Form W-9 containing its name, address and U.S. taxpayer
identification number (or applicable successor form); or it is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and has
submitted a properly completed and signed applicable IRS Form W-8 (or applicable
successor form);

 

 B-3-2 

 

 

the Transferee acknowledges that it is its intent and that it understands it is
the intent of the Issuer that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, for so long as a direct or
indirect wholly-owned subsidiary of RFT (or subsequent REIT) owns 100% of the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Notes will be treated as indebtedness solely
of the RFT or such subsequent REIT; the Transferee agrees to such treatment and
agrees to take no action inconsistent with such treatment;

 

if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

 

the Transferee is not a member of the public in the Cayman Islands, within the
meaning of Section 175 of the Cayman Islands Companies Law (2013 Revision);

 

the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) requirements and will take
any other actions necessary for the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent to comply with FATCA (or the IGA)
requirements and, in the event the Transferee fails to provide such information
or take such actions, (1) the Issuer, the Co-Issuer, the Note Administrator, the
Trustee and the Paying Agent are authorized to withhold amounts otherwise
distributable to the Transferee as compensation for any amount withheld from
payments to the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent as a result of such failure, (2) to the extent necessary to
avoid an adverse effect on the Issuer or any other holder of Notes as a result
of such failure, the Transferee may be compelled to sell its Notes or, if the
Transferee does not sell its Notes within 10 business days after notice from the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent,
such Notes may be sold at a public or private sale called and conducted in any
manner permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Transferee as payment in full for such Notes and (3) the Issuer may also assign
each such Note a separate CUSIP or CUSIPs in the Issuer’s sole discretion;
(D) if the Transferee is a “foreign financial institution” or other foreign
financial entity subject to FATCA and does not provide the Issuer, Co-Issuer,
Note Administrator, the Trustee or Paying Agent with evidence that it has
complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 

 B-3-3 

 

 

the Transferee agrees not to seek to commence in respect of the Issuer, or cause
the Issuer to commence, a bankruptcy proceeding before a year and a day has
elapsed since the payment in full to the holders of the Notes issued pursuant to
the Indenture or, if longer, the applicable preference period (plus one day)
then in effect;

 

the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Servicer on behalf of the Issuer, the Issuer
may, upon notice to the Note Administrator and the Trustee, impose additional
transfer restrictions on the Notes to comply with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

 

the Transferee acknowledges that, each investor or prospective investor will be
required to make such representations to the Issuer, as determined by the Issuer
or the Servicer on behalf of the Issuer, as the Issuer will require in
connection with applicable AML/OFAC obligations, including, without limitation,
representations to the Issuer that such investor or prospective investor (or any
person controlling or controlled by the investor or prospective investor; if the
investor or prospective investor is a privately held entity, any person having a
beneficial interest in the investor or prospective investor; or any person for
whom the investor or prospective investor is acting as agent or nominee in
connection with the investment) is not (i) an individual or entity named on any
available lists of known or suspected terrorists, terrorist organizations or of
other sanctioned persons issued by the United States government and the
government(s) of any jurisdiction(s) in which the Partnership is doing business,
including the List of Specially Designated Nationals and Blocked Persons
administered by OFAC, as such list may be amended from time to time; (ii) an
individual or entity otherwise prohibited by the OFAC sanctions programs; or
(iii) a current or former senior foreign political figure or politically exposed
person, or an immediate family member or close associate of such an individual.
Further, such investor or prospective investor must represent to the Issuer that
it is not a prohibited foreign shell bank;

 

the Transferee acknowledges that, each investor or prospective investor will
also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

 

the Transferee acknowledges that, by law, the Issuer, the Placement Agents, the
Servicer or other service providers acting on behalf of the Issuer, may be
obligated to “freeze” any investment in a Note by such investor. The Issuer, the
Placement Agents, the Servicer or other service providers acting on behalf of
the Issuer may also be required to report such action and to disclose the
investor’s identity to OFAC or other applicable governmental and regulatory
authorities;

 

the Transferee understands that the Issuer, the Note Administrator, the Trustee
and the Placement Agents will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance; and

 

 B-3-4 

 

 

the Definitive Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS (1) A “QUALIFIED INSTITUTIONAL
BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), OR (2) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, IN EACH
CASE IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN
INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH
RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF
NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF),
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A
DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

[FOR CLASS B NOTES AND CLASS C NOTES]  THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL
ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED).  UPON WRITTEN REQUEST TO THE ISSUER, THE ISSUER WILL
PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING INFORMATION:
(1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

 

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:           cc: [___]     [___]  

 

 B-3-5 

 

 

EXHIBIT C

 

FORM OF CUSTODIAN POST-CLOSING CERTIFICATION

 

[Date]

 

To the Persons Listed on the attached Schedule A

 

Re:         RFT 2015-FL1 Issuer, Ltd.

 

Ladies and Gentlemen:

 

In accordance with Section 3.3(f) of the Indenture, dated as of October 19, 2015
(the “Indenture”), by and among the RFT 2015-FL1 Issuer, Ltd., as Issuer, RFT
2015-FL1 Co-Issuer, LLC, as Co-Issuer, Realty Finance Operating Partnership,
L.P., as Advancing Agent, U.S. Bank National Association, as Trustee, and U.S.
Bank National Association, as Note Administrator, Paying Agent, Calculation
Agent, Transfer Agent, Authentication Agent, Custodian and Backup Advancing
Agent, the undersigned, as the Custodian, hereby certifies, subject to the terms
of the Indenture, that with respect to each Mortgage Asset listed on the
Mortgage Asset Schedule attached to the Indenture as Schedule A, that each such
document referred to in clauses (e)(i) and (e)(ii) and with respect to each
clause, solely to the extent such documents referred to in Section 3.3(e) of the
Indenture are identified by the Seller or Depositor in writing to the Custodian
to be included in the delivery of a Mortgage Asset File: (A) has been received;
and (B) that each such document has been reviewed by the Custodian, has been
executed, appears on its face to be what it purports to be, purports to be
recorded or filed (as applicable) and has not been torn, mutilated or otherwise
defaced, and that each such document appears on its face to relate to the
Mortgage Asset identified on the Mortgage Asset Schedule, in each case, except
as set forth on Schedule B attached hereto.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Mortgage Asset, or (ii) the collectability, insurability,
effectiveness or suitability of any such documents in its custody relating to a
Mortgage Asset.

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Indenture.

 

  U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Custodian       By:
      Name:     Title:

 

 C-1 

 

 

 SCHEDULE A TO CUSTODIAN POST-CLOSING CERTIFICATION

 



RFT 2015-FL1 Issuer, Ltd. Situs Asset Management LLC c/o Appleby Trust (Cayman)
Ltd. 5065 Westheimer, Suite 700E Clifton House Houston, Texas 77056 75 Fort
Street Attention: Christopher Hyatt, Managing Director PO Box 1350 Grand Cayman
KY1-1108   Cayman Islands   Attention: The Directors     RFT 2015-FL1 Co-Issuer,
LLC Situs Holdings, LLC c/o Puglisi & Associates 2 Embarcadero Center, Suite
1300 850 Library Avenue, Suite 204 San Francisco, California 94111 Newark,
Delaware 19711 Attention: Stacey Ciarlanti Attention: Donald J. Puglisi      
U.S. Bank National Association   190 South LaSalle Street, 8th Floor   Chicago,
Illinois 60603   Attention: Global Corporate Trust Services –   RFT 2015-FL1
Issuer, Ltd.  



 

Schedule A to Exhibit C

 

 

SCHEDULE B TO CUSTODIAN POST-CLOSING CERTIFICATION

 

MORTGAGE ASSET EXCEPTIONS REPORT

 

Schedule B to Exhibit C

 

 

EXHIBIT D

 

FORM OF REQUEST FOR RELEASE

 

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:U.S. Bank National Association
1133 Rankin Street, Suite 100
St. Paul, Minnesota 55116
Attention: Commercial Certifications – RFT 2015-FL1

 

In connection with the administration of the Mortgage Assets held by you as the
Custodian on behalf of the Issuer, we request the release, to the
[Servicer/Special Servicer] of [specify document] for the Mortgage Asset
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

 

Ship Files To:

      ·   ·    Name:       ·   ·    Address:       ·   ·    Telephone Number:  
    ·    Mortgage Asset Description:   ·    _________________________________  
    ·    Current Outstanding Principal Balance:  
·    ________________________________

 

Reason for Requesting Documents (check one):

 

___1. Mortgage Asset Paid in Full.  The [Servicer/Special Servicer] hereby
certifies that all amounts received in connection therewith that are required to
be remitted by the borrower or other obligors thereunder have been paid in full
and that any amounts in respect thereof required to be remitted to the Trustee
pursuant to the Indenture have been so remitted. ___2. Mortgage Asset Liquidated
By _____________.  The [Servicer/Special Servicer] hereby certifies that all
proceeds of insurance, condemnation or other liquidation have been finally
received and that any amounts in respect thereof required to be remitted to the
Trustee pursuant to the Indenture have been so remitted. ___3. Other (explain)
____________________________.

 

If box 1 or 2 above is checked, and if all or part of the underlying instruments
were previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Asset.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Asset described above
and in the proceeds of said Mortgage Asset has been granted to the Trustee
pursuant to the Indenture.

 

 D-1 

 

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Mortgage Asset in trust for
the Trustee, as provided under and in accordance with all provisions of the
Indenture and the Servicing Agreement, and to return said Mortgage Asset to the
Custodian no later than the close of business on the twentieth (20th) day
following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

 

The [Servicer/Special Servicer] hereby acknowledges that it shall hold the
above-described Mortgage Asset and any related underlying instruments in trust
for, and as the bailee of, the Trustee, and shall return said Mortgage Asset and
any related documents only to the Custodian.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of October 19, 2015, by and among
RFT 2015-FL1 Issuer, Ltd., as Issuer, RFT 2015-FL1 Co-Issuer, LLC, as Co-Issuer,
Realty Finance Operating Partnership, L.P., as Advancing Agent, U.S. Bank
National Association, as Trustee, and U.S. Bank National Association, as Note
Administrator, Paying Agent, Calculation Agent, Transfer Agent, Authentication
Agent, Custodian and Backup Advancing Agent.

 

  [SITUS ASSET MANAGEMENT LLC, as Servicer]       [SITUS HOLDINGS, LLC, as
Special Servicer]         By:       Name:     Title:]

 

Acknowledgment of documents returned:

 

U.S. BANK NATIONAL ASSOCIATION,
as Custodian on behalf of U.S. Bank National Association, as Trustee

 

By:       Name:     Title:  

 

Date:

 

 D-2 

 

 

EXHIBIT E

 

FORM OF NRSRO CERTIFICATION

 

[Date]

 

RFT 2015-FL1 Issuer, Ltd.
c/o Appleby Trust (Cayman) Ltd.

Clifton House, 75 Fort Street, PO Box 1350

Grand Cayman, KY1-1108 Cayman Islands


U.S. Bank National Association

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust Services – RFT 2015-FL1 Issuer, Ltd.



Re:RFT 2015-FL1 Issuer, Ltd. and RFT 2015-FL1 Co-Issuer, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 19, 2015 (the “Indenture”), by and among
RFT 2015-FL1 Issuer, Ltd. (the “Issuer”), as issuer, RFT 2015-FL1 Co-Issuer,
LLC, as co-issuer, Realty Finance Operating Partnership, L.P., as advancing
agent, U.S. Bank National Association, as note administrator, paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, and U.S. Bank National Association, as trustee, the undersigned
hereby certifies and agrees as follows:

 

1.          The undersigned, is (a) either a (i) a Nationally Recognized
Statistical Rating Organization (“NRSRO”) or (ii) a Rating Agency, (b) has
provided the Issuer with the appropriate certifications under Exchange Act
17g-5(e), (c) has access to the Issuer’s 17g-5 Website, and (d) agrees that any
information obtained from the Issuer’s 17g-5 Website will be subject to the same
confidentiality provisions applicable to information obtained from the Issuer’s
17g-5 website.

 

2.          The undersigned agrees that each time it accesses the Issuer’s 17g-5
Website, it shall be deemed to have recertified that the representations above
remain true and correct.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

  By:       Name:     Title:

 

 E-1 

 

 

EXHIBIT F

 

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

 

[TO BE ATTACHED]

 

 F-1 

 

 

EXHIBIT G-1

 

FORM OF INVESTOR CERTIFICATION

 

(For Non-Borrower Affiliates)

 

[Date]

 

U.S. Bank National Association

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust Services – RFT 2015-FL1 Issuer, Ltd.



Re:RFT 2015-FL1 Issuer, Ltd. and RFT 2015-FL1 Co-Issuer, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 19, 2015 (the “Indenture”), by and among
RFT 2015-FL1 Issuer, Ltd. (the “Issuer”), as Issuer, RFT 2015-FL1 Co-Issuer,
LLC, as Co-Issuer, Realty Finance Operating Partnership, L.P., as Advancing
Agent, U.S. Bank National Association, as Note Administrator, paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, and U.S. Bank National Association (the “Trustee”), as Trustee,
the undersigned hereby certifies and agrees as follows:

 

1.          The undersigned is a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

 

2.          The undersigned is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Asset.

 

3.          The undersigned is requesting access pursuant to the Indenture to
certain information (the “Information”) on the Note Administrator’s Website
and/or is requesting the information identified on the schedule attached hereto
(also, the “Information”) pursuant to the provisions of the Indenture.

 

4.          In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

5.          The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Issuer, the Note Administrator, the Trustee, the Servicer, and the Special
Servicer for any loss, liability or expense incurred thereby with respect to any
such breach by the undersigned or any of its Representatives.

 

6.          The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses the Information on the Note
Administrator’s Website.

 

7.          Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

 G-1-1 

 

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

  By:       Name:     Title:

 

 G-1-2 

 

 

EXHIBIT G-2

 

FORM OF INVESTOR CERTIFICATION

 

(For Borrower Affiliates)

 

[Date]

 

U.S. Bank National Association

190 South LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust Services – RFT 2015-FL1 Issuer, Ltd.



Re:RFT 2015-FL1 Issuer, Ltd. and RFT 2015-FL1 Co-Issuer, LLC

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of October 19, 2015 (the “Indenture”), by and among
RFT 2015-FL1 Issuer, Ltd. (the “Issuer”), as Issuer, RFT 2015-FL1 Co-Issuer,
LLC, as Co-Issuer, Realty Finance Operating Partnership, L.P., as Advancing
Agent, U.S. Bank National Association, as Note Administrator, paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, and U.S. Bank National Association (the “Trustee”), as Trustee,
the undersigned hereby certifies and agrees as follows:

 

1.          The undersigned is a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

 

2.          The undersigned is an agent or Affiliate of, or an investment
advisor to, any borrower under a Mortgage Asset.

 

3.          The undersigned is requesting access pursuant to the Indenture to
the Monthly Reports (the “Information”) on the Note Administrator’s Website
pursuant to the provisions of the Indenture.

 

4.          In consideration of the disclosure to the undersigned of the
Information, or the access thereto, the undersigned will keep the Information
confidential (except from such outside persons as are assisting it in making an
evaluation in connection with purchasing the related Notes or Preferred Shares,
from its accountants and attorneys, and otherwise from such governmental or
banking authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

 

5.          The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Issuer, the Note Administrator, the Trustee, the Servicer, and the Special
Servicer for any loss, liability or expense incurred thereby with respect to any
such breach by the undersigned or any of its Representatives.

 

6.          The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses the Information on the Note
Administrator’s Website.

 

7.          Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

 G-2-1 

 

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

  By:       Name:     Title:

 

 G-2-2 

 

  

EXHIBIT H

 

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

 

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a Market Data Provider not listed herein and would like
access to the information, please contact U.S. Bank at
RFT.Chicago.Team@usbank.com.
 

In connection with the RFT 2015-FL1 Issuer, Ltd. and RFT 2015-FL1 Co-Issuer, LLC
(the “Notes”), the undersigned hereby certifies and agrees as follows:

 

1.The undersigned is an employee or agent of [Bloomberg L.P., Trepp, LLC, Intex
Solutions, Inc., CMBS.com, Inc., Markit, LLC, Interactive Data Corporation, or
Thomson Reuters Corporation], a market data provider that has been given access
to the Monthly Reports, CREFC reports and supplemental notices on
www.usbank.com/cdo (“USB Website”) by request of the Issuer.

 

2.The undersigned agrees that each time it accesses USB Website, the undersigned
is deemed to have recertified that the representation above remains true and
correct.

 

3.The undersigned acknowledges and agrees that the provision to it of
information and/or reports on USB Website is for its own use only, and agrees
that it will not disseminate or otherwise make such information available to any
other person without the written consent of the Issuer, and any confidentiality
agreement applicable to the undersigned with respect to information obtained
from the Issuer’s 17g-5 Website shall also be applicable to information obtained
from USB Website.

 

4.Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture pursuant to which the Notes were
issued.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

  By:       Name:     Title:

 

 H-1 

 



